


Exhibit 10.1

 

****************************************

 

 

TERM LOAN AGREEMENT

 

 

Dated as of November 25, 2019

 

 

by and among

 

 

MEDIACO HOLDING INC.

 

 

THE OTHER PERSONS PARTY HERETO THAT ARE

 

DESIGNATED AS BORROWERS,

 

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

 

as Term Lenders,

 

and

 

GACP FINANCE CO., LLC,

 

as Term Agent

 

 

****************************************

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I. THE TERM LOAN

1

1.1

Amount of the Term Loan; Protective Overadvances

1

1.2

Evidence of Term Loan; Term Notes

2

1.3

Interest

2

1.4

Loan Accounts

2

1.5

Optional Prepayments of the Term Loan

3

1.6

Mandatory Repayments and Prepayments of the Term Loan

3

1.7

Fees

5

1.8

Payments by the Borrowers

6

1.9

Return of Payments; Procedures

8

1.10

Incremental Term Loans

8

 

 

 

ARTICLE II. CONDITIONS PRECEDENT

9

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES

12

3.1

Corporate Existence and Power

12

3.2

Corporate Authorization; No Contravention

13

3.3

Governmental and Third Party Authorization

13

3.4

Binding Effect

13

3.5

Litigation

13

3.6

No Default

14

3.7

ERISA Compliance and Foreign Benefit Plans

14

3.8

Use of Proceeds; Margin Regulations

14

3.9

Ownership of Property; Liens

14

3.10

Taxes

15

3.11

Financial Condition

15

3.12

Environmental Matters

16

3.13

Regulated Entities

17

3.14

Solvency

17

3.15

Labor Relations

17

3.16

Intellectual Property

17

3.17

Brokers’ Fees; Transaction Fees

17

3.18

Insurance

17

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

18

3.20

Jurisdiction of Organization; Chief Executive Office

18

3.21

Locations of Inventory, Equipment and Books and Records

18

3.22

Deposit Accounts and Other Accounts

18

3.23

Government Contracts and Material Contracts

18

3.24

Customer Relations

18

3.25

Bonding

19

3.26

Full Disclosure

19

3.27

Foreign Assets Control Regulations and Anti-Money Laundering

19

3.28

Patriot Act

19

3.29

Collateral Documents, Etc.

20

3.30

Beneficial Ownership Certification

20

 

 

 

ARTICLE IV. AFFIRMATIVE COVENANTS

20

4.1

Financial Statements

20

4.2

Certificates; Other Information

21

 

i

--------------------------------------------------------------------------------



 

4.3

Notices

23

4.4

Preservation of Corporate Existence, Etc.

25

4.5

Maintenance of Property

25

4.6

Insurance

25

4.7

Performance of Obligations

26

4.8

Compliance with Laws

27

4.9

Inspection of Property and Books and Records; Field Exams; Appraisals

27

4.10

Use of Proceeds

28

4.11

Cash Management Systems

28

4.12

Landlord and Bailee Agreements

29

4.13

Further Assurances

29

4.14

Environmental Matters

30

4.15

Leases

30

4.16

Senior Ranking

30

4.17

Foreign Pension Plans and Benefit Plans

31

4.18

FCC License Subsidiaries

31

4.19

Post-Closing Obligations

31

 

 

 

ARTICLE V. NEGATIVE COVENANTS

31

5.1

Limitation on Liens

31

5.2

Disposition of Assets

32

5.3

Consolidations and Mergers

32

5.4

Acquisitions; Loans and Investments

32

5.5

Limitation on Indebtedness

33

5.6

Employee Loans and Transactions with Affiliates

35

5.7

Margin Stock; Use of Proceeds

35

5.8

Contingent Obligations

35

5.9

Compliance with ERISA

36

5.10

Restricted Payments

36

5.11

Change in Business

37

5.12

Change in Structure; Foreign Subsidiaries

37

5.13

Changes in Accounting, Name or Jurisdiction of Organization

38

5.14

Amendments to Certain Indebtedness Documents; Management Agreement

38

5.15

No Burdensome Agreements

38

5.16

OFAC; Patriot Act

38

5.17

Sale-Leasebacks

38

5.18

Hazardous Materials

38

5.19

Guaranty Under Material Indebtedness Agreement

39

5.21

Loan to Value Covenant

39

5.22

Financial Covenants

39

 

 

 

ARTICLE VI. EVENTS OF DEFAULT

39

6.1

Events of Default

39

6.2

Remedies

42

6.3

Rights Not Exclusive

42

 

 

 

ARTICLE VII. TERM AGENT

42

7.1

Appointment and Duties

42

7.2

Binding Effect

43

 

ii

--------------------------------------------------------------------------------



 

7.3

Use of Discretion

44

7.4

Delegation of Rights and Duties

44

7.5

Reliance and Liability

44

7.6

Term Agent Individually

46

7.7

Term Lender Credit Decision

46

7.8

Expenses; Indemnities; Withholding

47

7.9

Resignation

48

7.10

Release of Collateral or Borrowers

48

 

 

 

ARTICLE VIII. MISCELLANEOUS

49

8.1

Amendments and Waivers

49

8.2

Notices

51

8.3

Electronic Transmissions

51

8.4

No Waiver; Cumulative Remedies

52

8.5

Costs and Expenses

53

8.6

Indemnity

53

8.7

Marshaling; Payments Set Aside

54

8.8

Successors and Assigns

55

8.9

Assignments and Participations; Binding Effect

55

8.10

Non-Public Information; Confidentiality

57

8.11

Set-off; Sharing of Payments

59

8.12

Counterparts; Facsimile Signature

60

8.13

Severability

60

8.14

Captions

60

8.15

Independence of Provisions

60

8.16

Interpretation

60

8.17

No Third Parties Benefited

60

8.18

Governing Law and Jurisdiction

61

8.19

Waiver of Jury Trial

62

8.20

Entire Agreement; Release; Survival

62

8.21

Patriot Act

62

8.22

Additional Waivers

63

8.23

Creditor-Debtor Relationship

64

8.24

Actions in Concert

64

8.25

Agency of the Borrower Representative for Each Other Borrower

64

8.26

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

65

 

 

 

ARTICLE IX. TAXES, YIELD PROTECTION AND ILLEGALITY

65

9.1

Taxes

65

9.2

Increased Costs and Reduction of Return

68

9.3

Certificates of Term Lenders

69

9.4

Effect of Benchmark Transition Event

69

 

 

 

ARTICLE X. DEFINITIONS; OTHER INTERPRETIVE PROVISIONS

70

10.1

Defined Terms

70

10.2

Other Interpretive Provisions

97

10.3

Accounting Terms and Principles

98

10.4

Payments

98

10.5

Divisions

98

 

iii

--------------------------------------------------------------------------------



 

EXHIBITS

 

Exhibit 4.2(b)

Form of Compliance Certificate

Exhibit 4.2(c)

Form of Borrowing Base Certificate

Exhibit 10.1(a)

Form of Assignment

Exhibit 10.1(b)

Form of Term Note

 

SCHEDULES

 

Schedule 1.1

Term Loan Commitments

Schedule 3.5

Litigation

Schedule 3.7

Benefit Plans

Schedule 3.9

Ownership of Property; Liens

Schedule 3.12(e)

Environmental Matters

Schedule 3.15

Labor Relations

Schedule 3.16

Intellectual Property

Schedule 3.17

Brokers’ Fees; Transaction Fees

Schedule 3.18

Insurance

Schedule 3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock

Schedule 3.20

Jurisdiction of Organization; Chief Executive Office

Schedule 3.21

Locations of Inventory, Equipment and Books and Records

Schedule 3.22

Deposit Accounts and Other Accounts

Schedule 3.23

Government Contracts and Material Contracts

Schedule 3.24

Customer and Trade Relations

Schedule 3.25

Bonding

Schedule 5.1

Liens

Schedule 5.4

Investments

Schedule 5.5

Indebtedness

Schedule 5.5(j)

Emmis Contributed Accounts

Schedule 5.6

Transactions with Affiliates

Schedule 5.8

Contingent Obligations

Schedule 8.2

Addresses for Notices

 

iv

--------------------------------------------------------------------------------



 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (including all exhibits hereto, as the same may be
amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of November 25, 2019, by and among MEDIACO HOLDING INC., an
Indiana corporation (“MediaCo”), MEDIACO WQHT LICENSE LLC, an Indiana limited
liability company (“MediaCo WQHT”) and MEDIACO WBLS LICENSE LLC, an Indiana
limited liability company (“MediaCo WBLS”), the other Persons party hereto that
are designated as “Borrowers” (collectively with MediaCo, MediaCo WQHT and
MediaCo WBLS, the “Borrowers” and each a “Borrower”), GACP FINANCE CO., LLC, a
Delaware limited liability company (in its individual capacity, “GACP”), as
administrative agent and collateral agent (in such capacities, the “Term Agent”)
for the financial institutions from time to time party to this Agreement
(collectively, the “Term Lenders” and individually each a “Term Lender”) and for
itself, and the Term Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers have requested, and the Term Lenders have agreed to make
available to the Borrowers, certain Term Loan facilities to (a)  finance the
Emmis Radio Acquisition (as defined herein) and (b) fund certain fees and
expenses, in each case, as provided herein; and

 

WHEREAS, the Loan Parties desire to secure all of their Obligations under the
Loan Documents by granting to the Term Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon substantially all of their
Property;

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

 

ARTICLE I.
THE TERM LOAN

 

1.1          Amount of the Term Loan; Protective Overadvances.

 

(a)           Term Loan.  Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrowers
contained herein, each Term Lender with a Term Loan Commitment severally and not
jointly agrees to make a term loan to the Borrowers (such loans, collectively,
the “Term Loan”) on the Closing Date in an aggregate principal amount equal to
such Term Lender’s Pro Rata Percentage of an amount equal to the lesser of
(x) the Term Loan Commitment and (y) the Borrowing Base as of such date (based
upon the Borrowing Base Certificate delivered by the Borrowers to Term Agent on
the Closing Date).  Upon such Term Lender’s making of its portion of the Term
Loan, the Term Loan Commitment of such Term Lender shall be terminated
automatically in full.  Any portion of the Term Loan repaid or prepaid may not
be reborrowed.

 

(b)           [Reserved].

 

(c)           [Reserved].

 

(d)           Protective Overadvances.  Notwithstanding anything to the contrary
contained in this Agreement, the Term Agent may require the Term Lenders to make
advances (a

 

--------------------------------------------------------------------------------



 

“Protective Overadvance”) so long as the Term Agent determines, in its sole
discretion, such Protective Overadvance necessary or desirable to preserve or
protect any Collateral, or to enhance the collectability or repayment of
Obligations, or to pay any other amounts chargeable to Borrowers under any Loan
Documents, including costs, fees and expenses.  If a Protective Overadvance is
made pursuant to the preceding sentence, then each Term Lender shall be
obligated to make such Protective Overadvance based upon its Pro Rata Percentage
thereof.  All Protective Overadvances shall (i) bear interest at the default
rate under Section 1.3(c), (ii) be due and payable upon demand of the Term Agent
or of the Required Lenders, and (iii) constitute Obligations hereunder and be
secured by the Collateral.  Any Protective Overadvances made under this clause
(d) shall be made by the Term Agent as determined by the Term Agent in its sole
discretion.

 

1.2          Evidence of Term Loan; Term Notes.  The portion of the Term Loan
made by each Term Lender is evidenced by this Agreement and, if requested by
such Term Lender, a Term Note payable to such Term Lender in an amount equal to
such Term Lender’s Term Loan.

 

1.3          Interest.

 

(a)           Subject to Sections 1.3(c) and 9.4, the Term Loan shall bear
interest on the outstanding principal amount thereof from the date when made at
a rate per annum equal to LIBOR plus the Applicable Margin.  Each determination
of an interest rate by the Term Agent shall be conclusive and binding on the
Borrowers and the Term Lenders in the absence of manifest error.  All
computations of fees and interest payable under this Agreement shall be made on
the basis of a 360-day year and actual days elapsed.  Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

 

(b)           Interest on the Term Loan shall be paid in cash in arrears on each
Interest Payment Date.  Interest shall also be paid in cash on the date of any
payment or prepayment of the Term Loan (on the amount so paid or prepaid) and on
the Termination Date.

 

(c)           At the election of the Term Agent or the Required Lenders while
any Event of Default exists (or automatically while any Event of Default under
Section 6.1(f) or 6.1(g) exists), the Borrowers shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Term Loan under the Loan Documents from and after the occurrence of such Event
of Default at a rate per annum which is determined by adding three percent
(3.00%) per annum to the interest rate then in effect.  All such interest shall
be payable on demand of the Term Agent or the Required Lenders.

 

1.4          Loan Accounts.

 

(a)           The Term Agent, on behalf of the Term Lenders, shall record on its
books and records the amount of the Term Loan, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding.  The Term Agent shall deliver to the Borrower
Representative, at the reasonable request of the Borrower Representative, a loan
statement setting forth such record for the period so requested.  Such record
shall, absent manifest error, be conclusive evidence of the amount of the Term
Loan made by the Term Lenders to the Borrowers and the interest and payments
thereon.  Any failure to so record or any error in doing so, or any failure to
deliver such loan statement shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder (and under any

 

2

--------------------------------------------------------------------------------



 

Term Note) to pay any amount owing with respect to the Term Loan or provide the
basis for any claim against the Term Agent or any Term Lender.

 

(b)           The Term Agent, acting as a non-fiduciary agent of the Borrowers
solely for tax purposes and solely with respect to the actions described in this
Section 1.4(b), shall establish and maintain at its address referred to in
Section 8.2 (or at such other address as the Term Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which the Term
Agent agrees to register by book entry the interests (including any rights to
receive payment hereunder) of the Term Agent and each Term Lender in the Term
Loan and any assignment of any such interest or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Term Lenders (and each change thereto pursuant to
Section 8.9), (2) the outstanding amount of the Term Loan, (3) the amount of any
principal or interest due and payable or paid, and (4) any other payment
received by the Term Agent from any Borrower and its application to the
Obligations.

 

(c)           The Borrowers, the Term Agent and the Term Lenders shall treat
each Person whose name is recorded in the Register as a Term Lender for all
purposes of this Agreement so long as, with respect to assignments, any such
assignment is recorded in accordance with Section 8.9(c).  Information contained
in the Register with respect to any Term Lender shall be available for access by
the Borrower Representative during normal business hours and from time to time
upon at least one Business Day’s prior notice.  No Term Lender shall, in such
capacity, have access to or be otherwise permitted to review any information in
the Register other than information with respect to such Term Lender unless
otherwise agreed by the Term Agent.

 

1.5          Optional Prepayments of the Term Loan.

 

(a)           Optional Prepayments.  The Borrowers may, upon prior written
notice to the Term Agent from the Borrower Representative, at any time or from
time to time voluntarily prepay the Term Loan in whole or in part; provided that
(i) such notice must be received by the Term Agent not later than 4:00 p.m., New
York time, two (2) Business Days prior to any date of prepayment of any portion
of the Term Loan, and (ii) such prepayment shall be accompanied by interest on
the amount so prepaid and any related Early Termination Fee.  Any amounts
prepaid pursuant to this Section 1.5 in respect of the principal amount of the
Term Loan shall be applied to the principal repayment installments thereof in
inverse order of maturity.

 

(b)           Notice.  Once provided, any notice of a prepayment of the Term
Loan shall be revocable by the Borrower Representative to the extent repayment
is contingent upon receipt of proceeds from a financing, and the Term Agent will
promptly notify each applicable Term Lender thereof and of such Term Lender’s
Pro Rata Percentage of such prepayment.  The payment amount specified in such
notice shall be due and payable on the date specified therein.  Together with
each prepayment under this Section 1.5, the Borrowers shall pay any related
Early Termination Fee.

 

1.6          Mandatory Repayments and Prepayments of the Term Loan.

 

(a)           Repayment of the Term Loan. Beginning with the Fiscal Quarter
ending December 31, 2019 and on the last day of each Fiscal Quarter thereafter
(or, if such date is not a Business Day, on the immediately preceding Business
Day), the Borrowers shall make quarterly payments of principal on the Term Loans
in an amount equal to one and one quarter percent (1.25%) of the initial
aggregate principal amount of the Term Loans.

 

3

--------------------------------------------------------------------------------



 

(b)           Certain Prepayment Events.  If at any time or from time to time:

 

(i)            a Loan Party or any of its Subsidiaries shall make Dispositions
(other than a Disposition permitted by Section 5.2(a), (b), (c) or (e)) in
excess of $500,000 in the aggregate in any Fiscal Year; or

 

(ii)           a Loan Party or any of its Subsidiaries shall suffer Events of
Loss in excess of $500,000 in the aggregate in any Fiscal Year; or

 

(iii)          a Loan Party or any of its Subsidiaries shall issue or incur
Indebtedness (other than Permitted Indebtedness, but excluding Permitted
Indebtedness permitted by Section 5.5(h)); or

 

(iv)          a Change in Control shall occur;

 

(the events described in clauses (i) through (iv) of this clause (b) being
collectively referred to herein as “Prepayment Events”),

 

then (A) the Borrower Representative shall promptly notify the Term Agent in
writing of such Prepayment Event (including the amount of the estimated Net
Proceeds to be received by a Loan Party and/or such Subsidiary in respect
thereof) and (B) within two (2) Business Days (or immediately in the case of any
issuance or incurrence of Indebtedness that is not Permitted Indebtedness or the
issuance of equity interests or a Change in Control, as the case may be), after
receipt by a Loan Party and/or such Subsidiary of any Net Proceeds of such
Prepayment Event, the Borrower Representative shall deliver, or cause to be
delivered, an amount equal to such Net Proceeds to the Term Agent for
distribution to the Term Lenders as a prepayment of the Term Loan, which
prepayment shall be applied in accordance with Section 1.8(c)(i) or
Section 1.8(c)(ii), as the case may be; provided, however, that the Loan Parties
shall be permitted to replace, repair, restore or rebuild the assets subject to
an Event of Loss, provided that (i) no Event of Default has occurred and is
continuing and (ii)  any such Net Proceeds arising from such Event of Loss or
Disposition not used to so replace or purchase assets following such
Disposition, or replace, repair, restore or rebuild the Collateral subject to
such Event of Loss, as the case may be, within 180 days after the receipt of
such Net Proceeds shall be applied to the prepayment of the Term Loan in
accordance with Section 1.8(c)(i) or Section 1.8(c)(ii), as the case may be. 
All prepayments of the principal amount of the Term Loan from events described
in this Section 1.6(b) shall be accompanied by interest and any related Early
Termination Fee.

 

(c)           Loan to Value Default.  If the Borrowers fail to comply with the
covenant set forth in Section 5.21, then the Borrower Representative shall
promptly, upon knowledge thereof, notify the Term Agent in writing of such
failure and shall promptly deliver, or cause to be delivered, to the Term Agent
for distribution to the Term Lenders as a prepayment of the Term Loan, an amount
that is sufficient (after being applied in accordance with Section 1.8(c)(i) or
Section 1.8(c)(ii), as the case may be) to cause the Borrowers to be in
compliance with the covenant set forth in Section 5.21.  All prepayments of the
principal amount of the Term Loan pursuant to this Section 1.6(c) shall be
accompanied by interest and any related Early Termination Fee.

 

(d)           Excess Cash Flow. Commencing with the Fiscal Year ending
December 31, 2020, within five (5) Business Days after financial statements have
been delivered pursuant to Section 4.1(a) and the related Compliance Certificate
has been delivered pursuant to Section 4.2(b), the Borrowers shall prepay the
Term Loan as hereafter provided in an aggregate amount

 

4

--------------------------------------------------------------------------------



 

equal to 50% of Excess Cash Flow for the Fiscal Year covered by such financial
statements less the amount of any voluntary prepayments made on the Term Loan
during such Fiscal Year.  For the avoidance of doubt, any prepayments of the
principal amount of the Term Loan pursuant to this Section 1.6(d) shall not be
subject to the Early Termination Fee.

 

(e)           No Implied Consent or Waiver of Default.  Provisions contained in
this Section 1.6 for the application of proceeds of certain transactions shall
not be deemed to constitute consent of the Term Lenders to transactions that are
not otherwise permitted by the terms hereof or the other Loan Documents or
waiver of any Default or Event of Default.

 

1.7          Fees.

 

(a)           Fee Letter.  The Borrowers shall pay to the Term Agent, for its
own account or for the account of any other Person entitled thereto (as
applicable), in Dollars, fees in the amounts and at the times specified in the
Fee Letter.

 

(b)           [Reserved].

 

(c)           Early Termination Fee.

 

(i)            In the event that, at any time on or prior to the third
anniversary of the Closing Date, either the Borrowers prepay or repay (whether
voluntarily or mandatorily), or are required to prepay or repay, the Term Loan
in whole or in part, as a result of an acceleration of the Obligations after the
occurrence of an Event of Default, as a result of an occurrence of a Prepayment
Event set forth in Section 1.6(b), a mandatory prepayment required by
Section 1.6(c), as a result of the occurrence of a Change in Control, or as a
result of any refinancing of the Obligations (such prepayment or required
prepayment, or commitment reduction or termination, as the case may be, an
“Early Termination Fee Event”), then, on the date of such Early Termination Fee
Event, the Borrowers shall pay an early termination fee (the “Early Termination
Fee”) to the Term Agent, for the ratable benefit of the applicable Term Lenders,
in an amount equal to (A) at any time on or prior to the first anniversary of
the Closing Date, the Make-Whole Amount, (B) at any time after the first
anniversary of the Closing Date but on or prior to the second anniversary of the
Closing Date, two percent (2.00%) of the amount of the Term Loan so prepaid or
repaid or required to be prepaid or repaid, as the case may be, or (C) at any
time after the second anniversary of the Closing Date but on or prior to the
third anniversary of the Closing Date, one percent (1.00%) of the amount of the
Term Loan so prepaid or repaid or required to be prepaid or repaid, as the case
may be.

 

(ii)           All parties to this Agreement agree and acknowledge that the Term
Lenders will have suffered damages on account of the Early Termination Fee Event
and that, in view of the difficulty in ascertaining the amount of such damages,
the Early Termination Fee constitutes reasonable compensation and liquidated
damages to compensate the Term Lenders on account thereof.  The Early
Termination Fee shall be earned and due and payable upon the earlier of the date
any prepayment or repayment is made or is required to be made, or the date of
such commitment reduction or termination, as the case may be.  Anything to the
contrary contained herein notwithstanding, with respect to Events of Loss and
Dispositions (A) for the purposes of calculating the amount of the Early
Termination Fee that is due and payable in connection therewith, the Term Loan
shall be deemed to have been repaid on the date of the Prepayment Event, and
(B) the Early Termination Fee shall be earned in full on the date of the
Prepayment Event and due and payable when the Term Loan is repaid with the
proceeds of such Event of Loss or Disposition.

 

5

--------------------------------------------------------------------------------

 

(iii)          Without limiting the generality of the foregoing, it is
understood and agreed that if the Term Loan and the related Obligations are
accelerated for any reason, including because of default or the commencement of
any Insolvency Proceeding or by operation of law or otherwise, the Early
Termination Fee, if any, determined as of the date of acceleration will be due
and payable as though the Term Loan was voluntarily prepaid as of such date and
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Term Lender’s lost profits as a
result thereof.  The Borrowers agree that payment of any Early Termination Fee
due hereunder is reasonable under the circumstances currently existing.  The
Early Termination Fee, if any, shall also be payable in the event the
Obligations (and/or the Term Loan Agreement or the Term Notes evidencing the
Obligations) are satisfied or released by disposition of Collateral, foreclosure
(whether by power of judicial proceeding or otherwise), agreement or deed in
lieu of foreclosure or by any other means.  TO THE FULLEST EXTENT PERMITTED BY
LAW, THE BORROWERS EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
EARLY TERMINATION FEE IN CONNECTION WITH ANY SUCH ACCELERATION INCLUDING IN
CONNECTION WITH ANY VOLUNTARY OR INVOLUNTARY ACCELERATION OF THE TERM LOAN AND
THE RELATED OBLIGATIONS PURSUANT TO ANY INSOLVENCY PROCEEDING OR PURSUANT TO A
PLAN OF REORGANIZATION.  The Borrowers expressly agree that: (A) the Early
Termination Fee is reasonable and is the product of an arm’s-length transaction
between sophisticated business people, ably represented by counsel; (B) the
Early Termination Fee shall be payable notwithstanding the then prevailing
market rates at the time payment is made; (C) there has been a course of conduct
between Term Lenders and the Borrowers giving specific consideration in this
transaction for such agreement to pay the Early Termination Fee; and (D) the
Borrowers shall be estopped hereafter from claiming differently than as agreed
to in this paragraph.  The Borrowers expressly acknowledge that their agreement
to pay the Early Termination Fee to the Term Lenders as herein described is a
material inducement to the Term Lenders to make the Term Loan.

 

1.8          Payments by the Borrowers.

 

(a)           All payments (including prepayments) to be made by each Borrower
on account of principal, interest, fees and other amounts required hereunder
shall be made without set-off, recoupment, counterclaim or deduction of any
kind, and shall, except as otherwise expressly provided herein, be made to the
Term Agent (for the ratable account of the Persons entitled thereto) and shall
be made in Dollars and by wire transfer in immediately available funds (which
shall be the exclusive means of payment hereunder), no later than 4:00 p.m. (New
York time) on the date due. Any payment which is received by the Term Agent
later than 4:00 p.m. (New York time) may in the Term Agent’s discretion be
deemed to have been received on the immediately succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)           If any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made, and shall be deemed to be due,
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

 

(c)           (i) Subject to Section 1.8(c)(ii), all payments received by the
Term Agent and the Term Lenders in respect of any Obligation shall be applied to
the Obligations as follows:

 

6

--------------------------------------------------------------------------------



 

first, to the payment of any Protective Overadvance funded by the Term Agent or
any Term Lender;

 

second, to payment of interest, fees (including, without limitation, any Early
Termination Fee), costs and expenses and any other amounts then due and payable
by the Borrowers under this Agreement and the other Loan Documents;

 

third, to payment of the principal of the Term Loan;

 

fourth, any remainder shall be for the account of the Borrowers or whoever may
be lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

(ii)           Notwithstanding any provision herein to the contrary, (A) during
the continuance of an Event of Default, the Term Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by the Term
Agent and the Term Lenders in respect of any Obligation in accordance with
clauses first through sixth below, and (B) without limiting the foregoing, all
amounts collected or received by the Term Agent after any or all of the
Obligations have been accelerated (so long as such acceleration has not been
rescinded), including proceeds of Collateral, shall be applied as follows:

 

first, pro rata, to the payment of any Protective Overadvance funded by the Term
Agent or any Term Lender and fees, costs and expenses, including Attorney Costs,
of the Term Agent payable or reimbursable by the Borrowers under the Loan
Documents;

 

second, to payment of Attorney Costs of the Term Lenders payable or reimbursable
by the Borrowers under this Agreement (subject to any limitations set forth
herein (including Section 8.5));

 

third, to payment of all accrued unpaid interest on the Obligations and fees
(including, without limitation, any Early Termination Fee) owed to the Term
Agent and the Term Lenders;

 

fourth, to payment of principal of the Term Loan;

 

fifth, to payment of any other amounts owing constituting Obligations; and

 

sixth, any remainder shall be for the account of the Borrowers or whoever may be
lawfully entitled thereto.

 

In carrying out the foregoing, (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (B) each of the Term Lenders or other Persons entitled
to payment shall receive an amount equal to its Pro Rata Percentage of amounts
available to be applied.

 

7

--------------------------------------------------------------------------------



 

1.9          Return of Payments; Procedures.

 

(a)           Return of Payments.

 

(i)            If the Term Agent pays an amount to a Term Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by the Term Agent from the Borrowers and such related payment is not
received by the Term Agent, then the Term Agent will be entitled to recover such
amount from such Term Lender on demand without setoff, counterclaim or deduction
of any kind.

 

(ii)           If the Term Agent determines at any time that any amount received
by the Term Agent under this Agreement or any other Loan Document must be
returned to any Borrower or paid to any other Person pursuant to any insolvency
law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Loan Document, the Term Agent will not be required to
distribute any portion thereof to any Term Lender.  In addition, each Term
Lender will repay to the Term Agent on demand any portion of such amount that
the Term Agent has distributed to such Term Lender, together with interest at
such rate, if any, as the Term Agent is required to pay to the Borrowers or such
other Person, without setoff, counterclaim or deduction of any kind, and the
Term Agent will be entitled to set-off against future distributions to such Term
Lender any such amounts (with interest) that are not repaid on demand.

 

(b)           Procedures.  The Term Agent is hereby authorized by each Borrower
and each Secured Party to establish reasonable procedures (and to amend such
procedures in a reasonable manner from time to time) to facilitate
administration and servicing of the Term Loan and other matters incidental
thereto.  Without limiting the generality of the foregoing, the Term Agent is
hereby authorized to establish reasonable procedures to make available or
deliver, or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion on, E-Systems.

 

1.10        Incremental Term Loans.

 

(a)           The Borrower Representative may from time to time until the
Termination Date request one tranche of additional Term Loans (an “Incremental
Term Loan”), of up to $25,000,000.

 

(b)           The Borrower Representative will first seek commitments to provide
an Incremental Term Loan from existing Term Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and, if
additional commitments are needed, from additional banks, financial institutions
and other institutional lenders who will become Term Lenders in connection
therewith.  The consents of the Term Lenders participating in any Incremental
Term Loan shall be required for any Incremental Term Loans pursuant to this
Section 1.10.  Incremental Term Loans created pursuant to this Section 1.10
shall become effective on the date agreed by the Borrower Representative, the
Term Agent, the Required Lenders and the Term Lenders participating in any
Incremental Term Loan.  Notwithstanding the foregoing, no tranche of Incremental
Term Loans shall become effective under this paragraph unless, on the proposed
date of the effectiveness of such Incremental Term Loans, the conditions
mutually agreed by the Borrower Representative, the Term Agent, the Required
Lenders and the Term Lenders participating in any Incremental Term Loan have
been satisfied or waived.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the initial Term Loan, (b) shall not mature earlier
than the Termination Date (but may have amortization prior to such

 

8

--------------------------------------------------------------------------------



 

date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the initial Term Loans.  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, the Term
Lenders participating in such Incremental Term Loan, the Required Lenders and
the Term Agent.  On the effective date of the issuance of the Incremental Term
Loans, each Term Lender that has agreed to extend such an Incremental Term Loan
shall make its ratable share thereof available to the Term Agent, for remittance
to the Borrowers, on the terms and conditions specified by the Term Agent at
such time.

 

Nothing contained in this Section 1.10 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Term Lender to provide Incremental Term
Loans at any time.

 

ARTICLE II.
CONDITIONS PRECEDENT

 

2.1          The obligation of each Term Lender to make its portion of the Term
Loan on the Closing Date is subject to satisfaction or waiver of the following
conditions in a manner reasonably satisfactory to the Term Agent:

 

(a)           Loan Documents.  The Term Agent shall have received on or before
the Closing Date, each in form and substance reasonably satisfactory to the Term
Agent, this Agreement, a Term Note for each Term Lender requesting a Term Note,
the Fee Letter, the Collateral Documents (other than the Control Agreements and
Mortgages, if any), the Escrow Agreement, the Emmis Radio Seller Note
Subordination Agreement, the SG Broadcasting Subordinated Note Subordination
Agreement and certificates evidencing any certificated Stock being pledged
thereunder, together with undated Stock powers executed in blank, and all other
Loan Documents, each duly executed by the applicable parties thereto;

 

(b)           Payment Direction Letter; Funds Flow Memorandum; Etc.  The Term
Agent shall have received a letter of direction from the Borrower Representative
directing where the proceeds of the Term Loan are to be made and attaching a
funds-flow memorandum setting forth the sources and uses of such proceeds, which
funds-flow memorandum shall be in form and substance reasonably satisfactory to
the Term Agent (the “Funds Flow Memorandum”) and shall contain the details of
how funds from each source are to be transferred to particular uses and the wire
transfer instructions for the particular uses of such funds.  The Borrower
Representative shall have identified, in writing, not later than five
(5) Business Days prior to the Closing Date, each Person (other than any
Borrower) that will directly receive proceeds of the Term Loan to be made on the
Closing Date and the Term Agent shall have received such information required by
the Term Agent or any Term Lender under its “know your customer” compliance
procedures with respect to each such Person;

 

(c)           No Material Adverse Change.  Since August 31, 2019 no Material
Adverse Effect shall have occurred;

 

(d)           No Litigation.  No action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority that would reasonably be expected to (i) materially
and adversely affect the transactions contemplated hereby or (ii) result in a
Material Adverse Effect;

 

(e)           Financial Statements. The Term Agent shall have received and be
satisfied with the (a) audited carve-out balance sheet and related carve-out
statement of income

 

9

--------------------------------------------------------------------------------



 

for MediaCo for the twelve month period ended February 28, 2019, and
(b) unaudited carve-out balance sheet and related carve-out statement of income
of MediaCo for the three and six month periods ended August 31, 2019;

 

(f)            Minimum Liquidity and Consolidated Fixed Charge Coverage Ratio at
Closing.  The Term Agent shall have received a duly completed written
calculation in form and substance reasonably acceptable to the Term Agent, dated
as of Closing Date, certified by a Responsible Officer of the Borrower
Representative, which shall evidence that after giving effect to the making of
the Term Loan and the other transactions contemplated to be effective on the
Closing Date and, on a pro forma basis, (x) Liquidity shall not be less than
$2,000,000, (y) the Consolidated Fixed Charge Coverage Ratio for the four
(4) consecutive Fiscal Quarters ending August 31, 2019, measured as of such
date, is greater than or equal to 1.10 to 1.00, and (z) the Term Agent, in its
reasonable discretion, shall be satisfied that all accounts payable, leases,
payments due under other Indebtedness and taxes are paid current (excluding good
faith disputes related thereto);

 

(g)           No Liens.  The Term Agent shall be reasonably satisfied that the
Obligations do not give rise to any obligation of any Borrower or its
Subsidiaries to grant any security interest or Lien in respect of any existing
Indebtedness of such Borrower or its Subsidiaries or violate any of the terms,
in any material respect, of the agreements with respect to such existing
Indebtedness;

 

(h)           Approvals.  The Term Agent shall have received (i) satisfactory
evidence that the Borrowers have obtained all required consents and approvals of
all Persons (including all requisite Governmental Authorities or third parties),
to the execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of transactions contemplated hereby and thereby
or (ii) an officer’s certificate in form and substance reasonably satisfactory
to the Term Agent affirming that no such material consents or approvals are
required;

 

(i)            Payment of Fees.  The Borrowers shall have paid all fees required
to be paid on the Closing Date (including, without limitation, the fees
specified in the Fee Letter), and shall have reimbursed the Term Agent, for all
reasonable and documented fees, costs and expenses of closing to the extent
invoiced three (3) Business Days prior to the Closing Date;

 

(j)            Solvency.  The Term Agent shall have received a certificate of a
Responsible Officer of the Borrower Representative certifying that both before
and after giving effect to (i) the Term Loan made on the Closing Date, (ii) the
consummation of the Emmis Radio Acquisition and (iii) the payment and accrual of
all transaction costs in connection with the foregoing, the Borrowers, taken as
a whole, and the Borrowers and their Subsidiaries, on a Consolidated basis, are
Solvent;

 

(k)           Perfection.  All filings, recordations and searches reasonably
necessary or otherwise reasonably requested by the Term Agent (other than with
respect to Mortgages, if any) in connection with the Liens to be granted to the
Term Agent under the Loan Documents shall have been duly made, and all documents
and instruments required to perfect the Term Agent’s security interest in the
Collateral shall have been executed, delivered, and filed, and all taxes and
fees directly related to filing and recording shall concurrently with such
filing or recordation be duly paid;

 

(l)            Borrowing Base Certificate.  The Term Agent shall have received a
Borrowing Base Certificate for the month most recently ended prior to the
Closing Date.

 

10

--------------------------------------------------------------------------------



 

(m)          Opinions of Counsel; Corporate Documents.  The Term Agent and the
Term Lenders shall have received (i) customary opinions of counsel (including
all applicable local counsel) to the Borrowers (which shall cover, among other
things, authority, legality, validity, binding effect, perfection and
enforceability of the Loan Documents and other matters as the Term Agent may
reasonably require), and (ii) such customary corporate resolutions, certificates
and other documents as the Term Agent shall reasonably require.

 

(n)           Representations and Warranties.  The representations and
warranties of the Borrowers set forth in this Agreement and in any other Loan
Document shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by materiality, in all
respects) on and as of the Closing Date (or, in the case of any such
representation or warranty expressly stated to have been made as of a specific
date, as of such specific date);

 

(o)           No Default.  No Default or Event of Default shall have occurred
and be continuing or shall result after giving effect to the making of the Term
Loan;

 

(p)           Governmental Regulations.  No material change in governmental
regulations or policies materially and adversely affecting the transactions
contemplated hereby shall have occurred prior to the Closing Date;

 

(q)           Payoff Letter.  The Term Agent shall have received evidence
satisfactory to it that the Credit Agreement dated as of April 12, 2019, by and
among Emmis Operating Company, and the other guarantors party thereto and Wells
Fargo Bank, National Association, shall have been terminated and cancelled and
all Indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Term Loans) and any and all liens thereunder,
if any, shall have been terminated and released;

 

(r)            Projections and Business Plan.  The Term Agent shall have
received the projections and business plan of each of the Borrowers and their
Subsidiaries and shall be reasonably satisfied in form, substance and detail,
with them (including, without limitation, that the minimum Liquidity on the
Closing Date is sufficient to (i) allow the Borrowers to meet ongoing liquidity
needs, including the payment and performance of current and projected customer
contracts and (ii) fund the Borrowers’ and their Subsidiaries’ operations and
pay accounts payable in accordance with historical practices);

 

(s)            No Default or Breach of Material Contracts.  The Term Agent shall
have received a certificate of a Responsible Officer of the Borrower
Representative certifying that no breach or default (or event or condition,
which after notice or lapse of time, or both, would constitute a breach or
default) has occurred and is continuing under any Material Contract;

 

(t)            Closing Date Equity Contribution.  Standard General Controlled
Funds shall have invested (the “Closing Date Equity Contribution”) a minimum of
$41,500,000 in MediaCo and its Subsidiaries on the Closing Date in the form of
cash equity into the capital stock or other equity securities of MediaCo, it
being understood that investments in equity securities other than common stock
must be on terms and conditions reasonably satisfactory to the Term Lenders;

 

(u)           Control Agreement.  The Term Agent shall have received a Control
Agreement in respect of Control Account held by MediaCo at Wells Fargo Bank,
National Association with the account number ending ####4903.

 

11

--------------------------------------------------------------------------------



 

(v)           Emmis Radio Acquisition.  The Term Agent shall have received
evidence in form satisfactory to it that the Emmis Radio Acquisition shall have
been consummated on the Closing Date in accordance with the Emmis Radio
Acquisition Agreement, and no material terms or conditions of such Emmis Radio
Acquisition Agreement (other than any immaterial terms or conditions) shall have
been waived without the consent of the Term Agent;

 

(w)          Subordinated Notes.  The Term Agent shall have received a certified
copy of (i) the Emmis Radio Seller Note and (ii) the SG Broadcasting
Subordinated Note, each of which shall be subordinated to the Obligations in
form and substance satisfactory to the Term Agent;

 

(x)           FCC Licenses.  Each FCC License (including those acquired pursuant
to the Emmis Radio Date Acquisition Agreement) shall be in full force and
effect;

 

(y)           Appraisal.  The Term Agent shall have received an Acceptable
Appraisal in respect of the Emmis FCC Licenses; and

 

(z)           Beneficial Ownership Certification. With respect to any Borrower
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Term Agent shall have received at least three (3) Business Days
prior to the Closing Date a Beneficial Ownership Certification in relation to
such Borrower.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

The Borrowers, jointly and severally, as an inducement for the Term Agent and
Term Lenders to enter into this Agreement and to extend the Term Loan represent
and warrant to the Term Agent and each Term Lender that the following are true,
correct and complete:

 

3.1          Corporate Existence and Power.  Each Borrower and each of its
respective Subsidiaries:

 

(a)           is a corporation, limited liability company or limited
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation, as applicable;

 

(b)           has all requisite power and authority and all governmental
licenses, authorizations, Permits, consents and approvals to (i) own its assets,
(ii) carry on its business and (iii) execute, deliver, and perform its
obligations under, the Loan Documents to which it is a party, except, in the
case of clauses (b)(i) and (b)(ii), where the failure to have such consents
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

 

(c)           is duly qualified as a foreign corporation, limited liability
company or limited partnership, as applicable, and licensed and in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such qualification
or license, except where the failure to be so qualified, licensed or in good
standing would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

 

12

--------------------------------------------------------------------------------



 

(d)           is in compliance with all Requirements of Law, except where the
failure to be in compliance would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

3.2          Corporate Authorization; No Contravention.  The execution, delivery
and performance by each of the Borrowers of this Agreement, and by each Borrower
and each of its Subsidiaries of any other Loan Document to which such Person is
party, have been duly authorized by all necessary organizational action, and do
not and will not:

 

(i)            contravene the terms of any of that Person’s Organization
Documents;

 

(ii)           conflict with or result in the creation of any Lien (except Liens
created pursuant to the Loan Documents) under any document evidencing any
material Contractual Obligation to which such Person is a party or any material
order, injunction, writ or decree of any Governmental Authority to which such
Person or its Property is subject;

 

(iii)          conflict with or result in any breach or contravention of any
document evidencing any Material Contract or any material order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

 

(iv)          violate any Requirements of Law in any material respect.

 

3.3          Governmental and Third Party Authorization.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Borrower or any Subsidiary of any Borrower of this Agreement or any
other Loan Document except (a) for recordings and filings in connection with the
Liens granted to the Term Agent under the Collateral Documents and (b) those
obtained or made on or prior to the Closing Date.

 

3.4          Binding Effect.  This Agreement and each other Loan Document to
which any Borrower is a party constitute the legal, valid and binding
obligations of each such Borrower, enforceable against such Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, regardless of whether considered in a proceedings in equity or
at law.

 

3.5          Litigation.  Except as specifically disclosed in Schedule 3.5,
there are no actions, suits or proceedings pending, or to the knowledge of each
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, against any Borrower, any Subsidiary of any Borrower or
any of their respective Properties which:

 

(a)           purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or thereby; or

 

(b)           would reasonably be expected to result in a Material Adverse
Effect.

 

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or directing that the transactions

 

13

--------------------------------------------------------------------------------



 

provided for herein or therein not be consummated as herein or therein
provided.  No Borrower or any Subsidiary of any Borrower is the subject of an
audit or, to each Borrower’s knowledge, any review or investigation by any
Governmental Authority concerning the violation or possible violation of any
Requirements of Law or any Permits maintained by the Borrowers or their
Subsidiaries which would reasonably be expected to result in, either
individually or in the aggregate, a Material Adverse Effect.

 

3.6          No Default.  No Default or Event of Default exists or would result
from the incurring of any Obligations by any Borrower or the grant or perfection
of the Term Agent’s Liens on the Collateral or the consummation of the
transactions contemplated under the Credit Agreement and the other Loan
Documents.  No Borrower and no Subsidiary of any Borrower is in default under or
with respect to (i) any Material Contract in any respect or (ii) any other
Contractual Obligation in any respect which, individually or together with all
such defaults, would reasonably be expected to have a Material Adverse Effect.

 

3.7          ERISA Compliance and Foreign Benefit Plans.

 

(a)           U.S. Plans.  Schedule 3.7 sets forth, as of the Closing Date, a
complete and correct list of, and that separately identifies, all Benefit
Plans.  None of the Borrowers or their respective Subsidiaries are a member of
any Controlled Group nor do they maintain or contribute to any Title IV Plan or
any Multiemployer Plan.  Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies.  Except those that would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (y) there are no existing or
pending (or to the knowledge of any Borrower, threatened) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Borrower incurs or otherwise has or could have an obligation or any Liability
and (z) no ERISA Event is reasonably expected to occur.  On the Closing Date, no
ERISA Event has occurred in connection with which obligations and Liabilities
(contingent or otherwise) remain outstanding.

 

(b)           Foreign Pension Plan and Benefit Plans. None of the Borrowers or
any of their Subsidiaries maintain or contribute to, or are required to maintain
or contribute to, any Foreign Benefit Plans and Foreign Pension Plans.

 

3.8          Use of Proceeds; Margin Regulations.  No Borrower and no Subsidiary
of any Borrower is engaged in the business of purchasing or selling Margin Stock
or extending credit for the purpose of purchasing or carrying Margin Stock.  The
Funds Flow Memorandum contains a description of the Borrowers’ sources and uses
of funds on the Closing Date, and details how funds from each source are to be
transferred to particular uses.

 

3.9          Ownership of Property; Liens.  Each Borrower and each of their
respective Subsidiaries has good title to and ownership of all property it
purports to own, which property is free and clear of all Liens, except Permitted
Liens.  As of the Closing Date, the Real Estate listed in Schedule 3.9
constitutes all of the Real Estate of each Borrower and each of their respective
Subsidiaries.  Each of the Borrowers and each of their respective Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all of its Real Estate, and good and valid title to all owned
personal property and valid leasehold interests in all leased personal property,
in each instance, necessary or used in the ordinary conduct of their respective
businesses, except for Permitted Liens and such immaterial defects in title or
where failure to own

 

14

--------------------------------------------------------------------------------



 

such personal property or have such leasehold interest would not be material. 
None of the Real Estate owned by any Borrower or any Subsidiary of any Borrower
is subject to any Liens other than Permitted Liens.  As of the Closing Date,
Schedule 3.9 also describes any purchase options, rights of first refusal or
other similar contractual rights pertaining to any Real Estate.  All material
permits required to have been issued or appropriate to enable the Real Estate to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.

 

3.10        Taxes.  All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all material taxes, assessments and other
governmental charges and impositions reflected therein or otherwise due and
payable have been paid prior to the date on which any Liability may be added
thereto for non-payment thereof except for those contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves are
maintained on the books of the appropriate Tax Affiliate in accordance with
GAAP. No Tax Return is under audit or examination by any Governmental Authority
and no notice of any audit or examination or any assertion of any material claim
for Taxes has been given or made by any Governmental Authority.  Proper and
accurate amounts have been withheld by each Tax Affiliate from their respective
employees for all periods in full and complete material compliance with the tax,
social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities.  No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

 

3.11        Financial Condition.

 

(a)           Each of (i) the audited carve-out balance sheet of MediaCo dated
February 28, 2019, and the related audited carve-out statement of income or
operations for the twelve month period ended on that date for MediaCo and
(ii) the unaudited interim carve-out balance sheet of MediaCo as of August 31,
2019, and the related unaudited carve-out statement of income for the three and
six month periods ended August 31, 2019:

 

(x)           were prepared in accordance with GAAP consistently applied
throughout the respective periods covered thereby, except as otherwise expressly
noted therein, subject to, in the case of the unaudited interim financial
statements, normal year-end adjustments and the lack of footnote disclosures;
and

 

(y)           present fairly in all material respects the financial condition of
MediaCo as of the dates thereof and results of operations for the periods
covered thereby.

 

(b)           The pro forma unaudited Consolidated balance sheet of MediaCo and
its Consolidated Subsidiaries dated August 31, 2019, delivered to the Term Agent
and the Term Lenders on or before the Closing Date was prepared by the Borrowers
giving pro forma effect to the transaction contemplated under this Agreement and
the other Loan Documents and the transactions contemplated hereby, was based on
the unaudited balance sheet of MediaCo dated August 31, 2019, attached to the
Form 10 filed by MediaCo on November 1, 2019, and was prepared in accordance
with GAAP, with only such adjustments thereto as would be required in a manner
consistent with GAAP.

 

15

--------------------------------------------------------------------------------

 

(c)           Since August 31, 2019, there has been no Material Adverse Effect.

 

(d)           The Borrowers and their Subsidiaries have no Indebtedness other
than Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.8.

 

(e)           All financial performance projections delivered to the Term Agent,
including the financial performance projections delivered to the Term Agent and
the Term Lenders on or before the Closing Date, represent each Borrower’s best
good faith estimate of future financial performance and are based on assumptions
believed by such Borrower to be fair and reasonable in light of current market
conditions (it being understood that (i) such projections are as to future
events and are not to be viewed as facts, and (ii) actual results during the
period or periods covered by any such projections may differ from the projected
results).

 

3.12        Environmental Matters.

 

Except as would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect:

 

(a)           The operations of each Borrower and each of their respective
Subsidiaries are and have been in compliance with all applicable Environmental
Laws, including obtaining, maintaining and complying with all Permits required
by any applicable Environmental Law.

 

(b)           No Borrower and no Subsidiary of any Borrower is party to, and no
Borrower and no Subsidiary of any Borrower and no Real Estate currently (or to
the knowledge of any Borrower previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Person is subject to or the subject of,
any Contractual Obligation or any pending (or, to the knowledge of any Borrower,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws.

 

(c)           No Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities has attached to any Property of any
Borrower or any Subsidiary of any Borrower and, to the knowledge of any
Borrower, no facts, circumstances or conditions exist that would reasonably be
expected to result in any such Lien attaching to any such Property.

 

(d)           No Borrower and no Subsidiary of any Borrower has caused or
suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate.

 

(e)           Except as specifically disclosed in Schedule 3.12(e), all Real
Estate currently (or to the knowledge of any Borrower previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Borrower and each
Subsidiary of each Borrower is free of contamination by any Hazardous Materials.

 

(f)            No Borrower and no Subsidiary of any Borrower (i) is or has been
engaged in, or, to the knowledge of any Borrower, has permitted any current or
former tenant to engage in, operations in violation of any Environmental Law or
(ii) knows of any facts, circumstances or conditions reasonably constituting
notice of a violation of any Environmental Law, including receipt of any
information request or notice of potential responsibility under the

 

16

--------------------------------------------------------------------------------



 

Comprehensive Environmental Response, Compensation and Liability Act or similar
Environmental Laws.

 

(g)           Each Borrower has made available to the Term Agent copies of all
material existing environmental reports, reviews and audits and all documents
pertaining to actual or potential Environmental Liabilities, in each case to the
extent such reports, reviews, audits and documents are in their possession,
custody, control or otherwise available to the Borrowers or any of their
Subsidiaries.

 

3.13        Regulated Entities.  None of any Borrower, any Person controlling
any Borrower, or any Subsidiary of any Borrower, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute, rule or regulation
limiting its ability to incur Indebtedness, pledge its assets or perform its
Obligations under the Loan Documents.

 

3.14        Solvency.  Both before and after giving effect to (a) the Term Loan
made on the Closing Date, (b) the consummation of the other transactions
contemplated hereby to occur on the Closing Date, and (c) the payment and
accrual of all transaction costs in connection with the foregoing, the
Borrowers, taken as a whole, and the Borrowers and their Subsidiaries, on a
Consolidated basis, are Solvent.

 

3.15        Labor Relations.  Except as would not be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, as of
the Closing Date, there are no strikes, work stoppages, slowdowns or lockouts
existing, pending (or, to the knowledge of any Borrower, threatened) against or
involving any Borrower.  Except as set forth in Schedule 3.15, as of the Closing
Date, (a) there is no collective bargaining or similar agreement with any union,
labor organization, works council or similar representative covering any
employee of any Borrower, (b) no petition for certification or election of any
such representative is existing or pending with respect to any employee of any
Borrower and (c) no such representative has sought certification or recognition
with respect to any employee of any Borrower.

 

3.16        Intellectual Property.  Schedule 3.16 sets forth a true and complete
list of the following Intellectual Property each Borrower and each Subsidiary
owns as of the Closing Date:  (i) Intellectual Property that is registered or
subject to applications for registration and (ii) Internet Domain Names and
including for each the foregoing items (1) the owner, (2) the title, (3) the
jurisdiction in which such item has been registered or otherwise arises or in
which an application for registration has been filed and (4) as applicable, the
registration or application number and registration or application date.  Each
Borrower and each Subsidiary of each Borrower owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
in all material respects.  To the Borrowers’ knowledge, the conduct and
operations of the businesses of each Borrower does not in any material respect
infringe, misappropriate, dilute, violate or otherwise impair any material
Intellectual Property owned by any other Person.

 

3.17        Brokers’ Fees; Transaction Fees.  Except for fees payable to Term
Agent and the Term Lenders or as otherwise set forth in Schedule 3.17, none of
the Borrowers or any of their respective Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s or investment banker’s fee in
connection with the transactions contemplated hereby.

 

3.18        Insurance.  Schedule 3.18 lists all insurance policies of any nature
maintained as of the Closing Date for current occurrences by each Borrower,
including issuers, coverages and

 

17

--------------------------------------------------------------------------------



 

deductibles.  Each of the Borrowers and each of their respective Subsidiaries
and their respective Properties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Borrowers, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses of the same size and character as the
business of the Borrowers and, to the extent relevant, owning similar Properties
in localities where such Person operates. The Borrowers shall not reduce the
coverage amounts under their liability policies without the prior consent of the
Term Agent.

 

3.19        Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except as
set forth in Schedule 3.19, as of the Closing Date, no Borrower and no
Subsidiary of any Borrower (i) has any Subsidiaries, or (ii) is engaged in any
joint venture or partnership with any other Person, or is an Affiliate of any
other Person.  All issued and outstanding Stock and Stock Equivalents of each of
the Borrowers and each of their respective Subsidiaries are duly authorized and
validly issued, fully paid, non-assessable (if applicable), and free and clear
of all Liens other than with respect to the Stock and Stock Equivalents of each
of the Borrowers and Subsidiaries of each of the Borrowers, as applicable, those
in favor of Term Agent, for the benefit of the Secured Parties and Permitted
Liens.  All such securities were issued in compliance with all applicable state
and federal laws concerning the issuance of securities.  As of the Closing Date,
all of the issued and outstanding Stock of each Borrower and each Subsidiary of
each Borrower is owned by each of the Persons and in the amounts set forth in
Schedule 3.19.  Except as set forth in Schedule 3.19, as of the Closing Date
there are no pre-emptive or other outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Borrower may be
required to issue, sell, repurchase or redeem any of its Stock or Stock
Equivalents or any Stock or Stock Equivalents of its Subsidiaries.  Set forth in
Schedule 3.19 is a true and complete organizational chart of the Borrowers and
all of their Subsidiaries as of the Closing Date.

 

3.20        Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20
lists each Borrower’s jurisdiction of organization, legal name and
organizational identification number, if any, and the location of such
Borrower’s chief executive office or sole place of business.

 

3.21        Locations of Inventory, Equipment and Books and Records.  As of the
Closing Date, each Borrower’s (a) Inventory and Equipment (other than Inventory
or Equipment in transit or out for repair) and books and records concerning the
Collateral are kept at the locations listed in Schedule 3.21, and (b) books and
records concerning the Collateral are kept at a location in the United States.

 

3.22        Deposit Accounts and Other Accounts.  Schedule 3.22 lists all banks
and other financial institutions at which any Borrower maintains deposit,
securities or other accounts as of the Closing Date, and such Schedule correctly
identifies the name and address of each depository, the name in which the
account is held, a brief description of the purpose of the account, and the
complete account number therefor.

 

3.23        Government Contracts and Material Contracts.  Except as set forth on
Schedule 3.23, as of the Closing Date no Borrower is a party to (i) any material
contract or agreement with any Governmental Authority and no Borrower’s Accounts
are subject to the Federal Assignment of Claims Act of 1940 (31 U.S.C.
Section 3727) or any similar state or local law or (ii) any other Material
Contract.

 

3.24        Customer Relations.  Except as set forth on Schedule 3.24, there
exists no actual or, to the knowledge of any Borrower, threatened termination or
cancellation of, or any material adverse modification or change in the business
relationship of any Borrower or any Subsidiary of

 

18

--------------------------------------------------------------------------------



 

any Borrower with any customer or group of customers which would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

 

3.25        Bonding.  Except as set forth in Schedule 3.25, as of the Closing
Date, no Borrower is a party to or bound by any surety bond agreement,
indemnification agreement in respect of any surety bond agreement or bonding
requirement with respect to products or services sold by it (exclusive of
product warranties in the Ordinary Course of Business).

 

3.26        Full Disclosure.  None of the representations or warranties made by
any Borrower or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement, certificate or other
writing furnished by or on behalf of any Borrower or any of their Subsidiaries
in connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Borrower to the Term Agent
or the Term Lenders prior to the Closing Date), taken as a whole, contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading as of the time when made or delivered; provided, that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time delivered, and if such projected financial information
was delivered prior to the Closing Date, as of the Closing Date.

 

3.27        Foreign Assets Control Regulations and Anti-Money Laundering.  Each
Borrower and each Subsidiary of each Borrower is in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by the U.S. Treasury Department’s Office
of Foreign Assets Control (“OFAC”), any other sanctions or anti-terrorism laws
imposed, administered or enforced by the United Nations Security Council, the
European Union or any European Union member state, Her Majesty’s Treasury of the
United Kingdom or any other Governmental Authority with jurisdiction over any
Term Lender or any Loan Party or any of their respective Subsidiaries or
Affiliates (collectively, “Sanctions”), all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act (“Anti-Money
Laundering Laws”) and in each case, all regulations issued pursuant to it.  No
Borrower and no Subsidiary or Affiliate of a Borrower (a) is a Person designated
by the U.S. government on the list of the Specially Designated Nationals and
Blocked Persons (the “SDN List”) with which a U.S. Person cannot deal with or
otherwise engage in business transactions, (b) is a Person who is otherwise the
target of U.S. economic sanctions laws such that a U.S. Person cannot deal or
otherwise engage in business transactions with such Person or (c) is controlled
by (including without limitation by virtue of such person being a director or
owning voting shares or interests), or acts, directly or indirectly, for or on
behalf of, any person or entity on the SDN List or a foreign government that is
the target of U.S. economic sanctions prohibitions such that the entry into, or
performance under, this Agreement or any other Loan Document would be prohibited
under U.S. law (any such Person, a “Sanctioned Person”).  No proceeds of any
Term Loan made hereunder will be used to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person, or
otherwise used in any manner that would result in a violation of any Sanction,
Anti-Corruption Law or Anti-Money Laundering Law by any Person (including any
Term Lender or other individual or entity participating in any transaction).

 

3.28        Patriot Act.  The Borrowers, each of their Subsidiaries and each of
their Affiliates are in compliance with (a) the Trading with the Enemy Act, and
each of the foreign assets control regulations of the United States Treasury
Department and any other enabling

 

19

--------------------------------------------------------------------------------



 

legislation or executive order relating thereto, (b) the Patriot Act and
(c) other federal or state laws relating to “know your customer” and anti-money
laundering rules and regulations.  No part of the proceeds of the Term Loan will
be used directly or indirectly for any payments to any government official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, the U.K. Bribery Act
of 2010, as amended, and all other applicable laws and regulations or ordinances
concerning or relating to bribery, money laundering or corruption in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business (collectively, “Anti-Corruption Laws”).

 

3.29        Collateral Documents, Etc.  Except as otherwise contemplated hereby
or under any other Loan Documents, and except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability, regardless of whether considered in a proceedings in equity or
at law, the provisions of the Collateral Documents, together with such filings
and other actions required to be taken hereby or by the applicable Collateral
Documents, are effective to create in favor of the Term Agent for the benefit of
the Secured Parties a legal, valid, enforceable and perfected first-priority
Lien (subject only to Permitted Liens and, as to priority, only to Permitted
Liens under Section 5.1(d) or that have priority under applicable law) on all
right, title and interest of the respective Borrowers in the Collateral
described therein.

 

3.30        Beneficial Ownership Certification.  As of the Closing Date, the
information included in the Beneficial Ownership Certification is true and
correct in all material respects.

 

ARTICLE IV.
AFFIRMATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as the Term Loan or any other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied:

 

4.1          Financial Statements.  Each Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements required to be delivered hereunder in
conformity with GAAP (provided that quarterly and monthly financial statements
shall not be required to have footnote disclosures and are subject to normal
month-end, quarter-end and year-end adjustments, as applicable).  The Borrowers
shall deliver to the Term Agent and the Term Lenders and in form and detail
reasonably satisfactory to the Term Agent:

 

(a)           as soon as available, but not later than ninety (90) days after
the end of each Fiscal Year ((or within one hundred twenty (120) days for the
Fiscal Year ending December 31, 2019)), copies of the audited Consolidated
balance sheet of MediaCo and its Consolidated Subsidiaries, in each case, as at
the end of such year and the related Consolidated statements of income or
operations, shareholders’ equity and cash flows of each such Person and its
Consolidated Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, and accompanied by
reports and opinions of independent certified public accounting firm reasonably
acceptable to the Term Agent, which reports and opinions shall be certified
without a going concern or like qualification or exception and without any
qualification or exception as to the scope of audit (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
GAAP and required or

 

20

--------------------------------------------------------------------------------



 

approved by Borrowers’ independent certified public accountants), stating that
such financial statements fairly present, in all material respects, the
financial position and results of operations of each such Person and its
Consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years;

 

(b)           beginning with the first full month of operations, as soon as
available, but not later than thirty (30) days after the end of each Fiscal
Month, copies of the unaudited Consolidated balance sheet of MediaCo and its
Consolidated Subsidiaries, in each case, as at the end of such month and the
related Consolidated statement of income or operations of each such Person and
its Consolidated Subsidiaries for such Fiscal Month and for the portion of the
Fiscal Year then ended, all certified on behalf of the Borrowers by an
appropriate Responsible Officer of the Borrower Representative as being complete
and correct, in all material respects, and fairly presenting, in all material
respects, the financial position and the results of operations of each such
Person and its Consolidated Subsidiaries for the periods indicated in conformity
with GAAP applied on a basis consistent with prior months, subject to normal
month-end adjustments and absence of footnote disclosures; and

 

(c)           as soon as available, but not later than forty-five (45) days (or
within sixty (60) days after the end of the Fiscal Quarter ending March 31,
2020) after the end of each Fiscal Quarter (commencing with the Fiscal Quarter
ending March 31, 2020), copies of the unaudited Consolidated balance sheet of
MediaCo and its Consolidated Subsidiaries, in each case, as at the end of such
quarter and the related Consolidated statements of income or operations,
shareholders’ equity and cash flows of each such Person and its Consolidated
Subsidiaries for such Fiscal Quarter and for the portion of the Fiscal Year then
ended, all certified on behalf of the Borrowers by an appropriate Responsible
Officer of the Borrower Representative as being complete and correct, in all
material respects, and fairly presenting, in all material respects, the
financial position and the results of operations of each such Person and its
Consolidated Subsidiaries for the periods indicated in conformity with GAAP
applied on a basis consistent with prior quarters, subject to normal year-end
adjustments and absence of footnote disclosures.

 

4.2          Certificates; Other Information.  The Borrowers shall deliver to
the Term Agent and the Term Lenders and in form and detail reasonably
satisfactory to Term Agent:

 

(a)           together with each delivery of financial statements pursuant to
Section 4.1(a) and 4.1(c), (i) a management discussion and analysis report, in
reasonable detail, signed by a Responsible Officer of the Borrower
Representative, describing the operations and financial condition of the
Borrowers and their Subsidiaries for such Fiscal Quarter or Fiscal Year and
(ii) a report setting forth in comparative form the corresponding figures for
corresponding periods of the previous Fiscal Year;

 

(b)           concurrently with the delivery of the financial statements and
other financial deliverables referred to in Sections 4.1(a), 4.1(b) and
4.1(c) above, a fully and properly completed Compliance Certificate, certified
on behalf of the Borrowers by a Responsible Officer of the Borrower
Representative (it being understood that the Compliance Certificate delivered in
connection with each of the financial statements referred to in Sections 4.1(a),
4.1(b) and 4.1(c) shall contain the certification of compliance with the
covenants contained in Sections 5.21 and 5.22(a));

 

(c)           as soon as available but in any event within thirty (30) days of
the end of each Fiscal Quarter (or each fiscal month in the event the Term Agent
has implemented any Reserves), and at such other times as may be requested by
the Term Agent, as of the period then

 

21

--------------------------------------------------------------------------------



 

ended, a Borrowing Base Certificate, and supporting information in connection
therewith, together with any additional reports with respect to the Borrowing
Base as the Term Agent may reasonably request; and the Borrowing Base shall be
updated (i) from time to time upon receipt of periodic valuation updates
received from the Term Agent’s asset valuation experts, (ii) concurrently with
the sale or commitment to sell any assets constituting part of the Collateral,
(iii) in the event such assets are idled for any reason other than routine
maintenance or repairs for a period in excess of ten (10) consecutive days, and
(iv) in the event that the value of such assets may otherwise be impaired, as
determined by the Term Agent’s in its sole discretion;

 

(d)           promptly after the same are sent, copies of all financial
statements and reports which MediaCo sends to its shareholders or other equity
holders, as applicable, generally and promptly after the same are filed, copies
of all financial statements and regular, periodic or special reports which such
Person may make to, or file with, the Securities and Exchange Commission or any
successor or similar Governmental Authority;

 

(e)           concurrently with the delivery of the financial statements
referred to in Section 4.1(c), to the extent that there is any updated
information to provide, a list of any applications for the registration of any
Patent, Trademark (and a list of any “intent to use” Trademark applications for
which a registration has issued or a “Statement of Use” or “Amendment to Allege
Use” has been filed) or Copyright filed by any Borrower with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency in each case entered into or filed in the prior Fiscal Quarter;

 

(f)            prior to the end of each of MediaCo’s Fiscal Years, the annual
budget of the Borrowers prepared by management of the Borrower Representative,
consistent in form with the budget previously delivered to the Term Agent prior
to the Closing Date;

 

(g)           promptly upon receipt thereof, copies of any reports submitted by
each Borrower’s certified public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
internal control systems, operations, financial condition or properties of any
Borrower (or their Subsidiaries) made by such accountants, including any comment
letters submitted by such accountants to management of any Borrower in
connection with their services;

 

(h)           (i) not less than five (5) Business Days prior to the consummation
of the transactions relating to any Permitted Refinancing, drafts of documents
relating to any Permitted Refinancing and (ii) concurrently with the
consummation of any such Permitted Refinancing, copies, certified by a
Responsible Officer of the Borrower Representative as being complete and
correct, of the fully executed documents relating to such Permitted Refinancing;

 

(i)            as soon as practicable, in any event at least ten (10) Business
Days prior thereto, copies of any waiver, consent, amendment or permanent
prepayment or permanent commitment reduction (and the amount thereof) to be
entered into pursuant to any Subordinated Indebtedness Documents;

 

(j)            promptly, such additional business, financial, perfection
certificates and other information as the Term Agent may from time to time
reasonably request; and

 

(k)           (i) any change in the information provided in the Beneficial
Ownership Certification that would result in any Borrower no longer being
excluded from the definition of “legal entity customer” under the Beneficial
Ownership Regulation and (ii) upon the request

 

22

--------------------------------------------------------------------------------



 

therefor, such other information and documentation required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations (including, without limitation, the Patriot Act), as from
time to time reasonably requested by Term Agent or any Term Lender.

 

Any financial statement or other information required to be furnished pursuant
to Sections 4.1(a), (b), (c) or 4.2(d) shall be deemed to have been furnished on
the date on which the Term Agent receives notice (which may be via email) that
MediaCo has filed such financial statement or information with the Securities
and Exchange Commission and it is available on MediaCo’s website or the EDGAR
website on the Internet at www.sec.gov or any successor government website that
is freely and readily available to the Term Agent and the Term Lenders without
charge.

 

4.3          Notices.  The Borrower Representative shall notify promptly Term
Agent of each of the following:

 

(a)           the occurrence or existence of any Default or Event of Default;

 

(b)           any breach or non-performance of, or any default under (i) any
Material Contract or (ii) any Contractual Obligation of any Borrower or any
Subsidiary of any Borrower, or any violation of, or non-compliance with, any
Requirements of Law, which, in the case of this clause (ii) would reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect, and including, in the case of clauses (i) and (ii), a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;

 

(c)           any dispute, litigation, investigation, proceeding or suspension
which may exist at any time between any Borrower or any Subsidiary of any
Borrower and any Governmental Authority or any suspension or revocation of any
Permits granted by a Governmental Authority to a Borrower or any Subsidiary of
any Borrower that would reasonably be expected to result in Liabilities in
excess of $1,000,000;

 

(d)           the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary of any
Borrower (i) in which more than $1,000,000 of damages is claimed, (ii) in which
injunctive or similar relief is sought and which would reasonably be expected to
have a Material Adverse Effect, or (iii) in which the relief sought is an
injunction or other stay of the performance of this Agreement or any other Loan
Document;

 

(e)           (i) the receipt by any Borrower or any Subsidiary of any written
notice of violation of or potential liability or similar notice under
Environmental Law which would be reasonably expected to result in material
Environmental Liabilities, (ii) (A) unpermitted Releases, (B) the existence of
any condition that would reasonably be expected to result in violations of or
Liabilities under, any Environmental Law or (C) the commencement of, or any
material change to, any action, investigation, suit, proceeding, audit, claim,
demand, dispute alleging a violation of or Liability under any Environmental Law
which in the case of clauses (A), (B) and (C) above, in the aggregate for all
such clauses, would reasonably be expected to result in material Environmental
Liabilities, (iii) the receipt by any Borrower or any Subsidiary of notification
that any Property of any Borrower or any Subsidiary is subject to any Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities and (iv) any

 

23

--------------------------------------------------------------------------------



 

proposed acquisition or lease of Real Estate, if such acquisition or lease would
have a reasonable likelihood of resulting in material Environmental Liabilities;

 

(f)            (i) on or prior to any filing by any ERISA Affiliate of any
notice of any reportable event under Section 4043 of ERISA, or intent to
terminate any Title IV Plan, a copy of such notice, except where such reportable
event or termination of such Title IV Plan would not be reasonably expected to
result in a Material Adverse Effect, (ii) promptly, and in any event within five
(5) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event will or has occurred, a notice describing such ERISA
Event, and any action that any ERISA Affiliate proposes to take with respect
thereto, together with a copy of any notices received from or filed with the
PBGC, IRS, Multiemployer Plan or other Benefit Plan pertaining thereto, except
to the extent where the occurrence of such ERISA Event would not reasonably be
expected to result in a Material Adverse Effect;

 

(g)           any Material Adverse Effect subsequent to the date of the most
recent audited financial statements delivered to the Term Agent and the Term
Lenders pursuant to this Agreement;

 

(h)           any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary of any Borrower other than those
changes promulgated by GAAP;

 

(i)            any labor controversy resulting in or, to the knowledge of any
Borrower, threatening to result in, any strike, work stoppage, boycott, shutdown
or other material labor disruption against or involving any Borrower or any
Subsidiary of any Borrower, except to the extent such strike, work stoppage,
boycott, shutdown or other labor disruption would not be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect;

 

(j)            the creation, establishment or acquisition of any Subsidiary or
the issuance by or to any Borrower of any Stock or Stock Equivalent;

 

(k)           (i) the creation, or filing with the IRS or any other Governmental
Authority, of any Contractual Obligation or other document extending, or having
the effect of extending, the period for assessment or collection of income or
franchise or other material taxes with respect to any Tax Affiliate and (ii) the
creation of any Contractual Obligation with the IRS or any other Governmental
Authority of any Tax Affiliate, or the receipt of any request from the IRS or
any other Governmental Authority directed to any Tax Affiliate, to make any
material adjustment under Section 481(a) of the Code, by reason of a change in
accounting method or otherwise;

 

(l)            any “default” or “event of default” under any Subordinated
Indebtedness Document, the Emmis Radio Seller Note or the SG Broadcasting
Subordinated Note;

 

(m)          as soon as practicable, and in any event within ten (10) days after
the issuance, filing or receipt thereof, (i) copies of any order or notice of
the FCC, any Governmental Authority or a court of competent jurisdiction which
designates any FCC License, or any

 

24

--------------------------------------------------------------------------------



 

application therefor, for a hearing or which refuses renewal or extension of, or
revokes or suspends the authority of any Loan Party pursuant to any FCC License,
and (ii) any citation, “Notice of Apparent Liability for Forfeiture”, “Notice of
Violation” or “Order to Show Cause” issued by the FCC seeking revocation or the
denial of renewal of any FCC License, in each case with respect to any Loan
Party; or

 

(n)           any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in such certification.

 

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time.  Each notice under Section 4.3(a) shall
describe with reasonable particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

 

4.4          Preservation of Corporate Existence, Etc.  Each Borrower shall, and
shall cause each of its Subsidiaries to:

 

(a)           preserve and maintain in full force and effect its organizational
existence and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

 

(b)           preserve and maintain in full force and effect all rights,
privileges, qualifications, Permits, licenses and franchises necessary in the
normal conduct of its business except as permitted by Sections 5.2 and 5.3 or to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

 

(c)           preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it in the Ordinary Course of Business;

 

(d)           unless otherwise agreed in writing by the Term Agent and the
Required Lenders, preserve or renew all Intellectual Property, except where the
non-preservation or renewal of such Intellectual Property would not reasonably
be expected to have a Material Adverse Effect; and

 

(e)           conduct its business and affairs without infringement of or
interference with any Intellectual Property of any other Person and shall comply
with the terms of its IP Licenses material to its business, except where such
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

4.5          Maintenance of Property.  Except as permitted in Section 5.2, each
Borrower shall maintain, and shall cause each of its Subsidiaries to maintain,
and preserve all its Property which is material to be used in its business in
good working order and condition, ordinary wear and tear excepted and shall make
all necessary repairs thereto and renewals and replacements thereof in the
Ordinary Course of Business.

 

4.6          Insurance.  Each Borrower shall, and shall cause each of its
Subsidiaries to, (a) maintain or cause to be maintained in full force and effect
all policies of insurance of any kind

 

25

--------------------------------------------------------------------------------



 

with respect to the Property and businesses of the Borrowers and such
Subsidiaries as are customarily carried by businesses of the size and character
of the business of the Borrowers and their Subsidiaries with financially sound
and reputable insurance companies or associations (in each case that are not
Affiliates of the Borrowers) of a nature and providing such coverage as is
sufficient and as is customarily carried by businesses of the size and character
of the business of the Borrowers and acceptable to the Term Agent and (b) cause
all such insurance relating to any Property or business of any Borrower to name
the Term Agent as additional insured or lender’s loss payee as agent for the
Term Lenders, as appropriate.  All policies of insurance on real and personal
Property of the Borrowers will contain an endorsement, in form and substance
reasonably acceptable to the Term Agent, showing loss payable to the Term Agent
naming the Term Agent as lender’s loss payee as agent for the Term Lenders and
extra expense and business interruption endorsements.  Such endorsement, or an
independent instrument furnished to the Term Agent, will provide that the
insurance companies will give the Term Agent at least 30 days’ prior written
notice before any such policy or policies of insurance shall be altered or
canceled and that no act or default of the Borrowers or any other Person shall
affect the right of the Term Agent to recover under such policy or policies of
insurance in case of loss or damage.  Each Borrower shall direct all present and
future insurers under its “All Risk” policies of property insurance to pay all
proceeds payable thereunder directly to the Term Agent; provided that each
Borrower shall be permitted to replace, repair, restore or rebuild the
Collateral subject to such Event of Loss in accordance with, and to the extent
permitted under, Section 1.6(b).  If any insurance proceeds are paid by check,
draft or other instrument payable to any Borrower and the Term Agent jointly,
during an Event of Default, the Term Agent may endorse such Borrower’s name
thereon and do such other things as the Term Agent may deem advisable to reduce
the same to cash.  Notwithstanding the requirement in subsection (a) above,
Federal Flood Insurance shall not be required for (x) Real Estate not located in
a Special Flood Hazard Area, or (y) Real Estate located in a Special Flood
Hazard Area in a community that does not participate in the National Flood
Insurance Program.  On or before the date that is thirty (30) days after the
Closing Date (or such later date as the Term Agent may agree), the Borrowers
shall provide to the Term Agent customary certificates and endorsements naming
the Term Agent as an additional insured or lender’s loss payee, as the case may
be, with respect to the insurance policies of the Borrowers in accordance with
the requirements set forth above, in each case, in form and substance reasonably
satisfactory to the Term Agent.

 

4.7          Performance of Obligations.  Each Borrower shall pay, and shall
cause each of its Subsidiaries to, discharge and perform as the same shall
become due and payable or required to be performed, the following obligations
and liabilities (subject, in each case, to any applicable cure or grace period):

 

(a)           all federal and state income tax liabilities and material federal,
state, local and foreign franchise and other tax liabilities, assessments and
governmental charges or levies upon it or its Property, unless (i) the same are
being contested in good faith by appropriate proceedings diligently prosecuted
which stay the filing or enforcement of any Lien and for which adequate reserves
in accordance with GAAP are being maintained by such Person, or (ii) the
aggregate amount secured by such Liens would not exceed $1,000,000 in the
aggregate;

 

(b)           all lawful claims which, if unpaid, would by law become a Lien
upon its Property unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the enforcement of any
Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person or (ii) the aggregate amount secured by such Liens
would not exceed $1,000,000 in the aggregate;

 

26

--------------------------------------------------------------------------------

 

(c)           subject to Section 5.10, all Indebtedness having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise);

 

(d)           the performance of all obligations under (i) any Material Contract
or (ii) any other Contractual Obligation to which such Borrower or Subsidiary is
bound, or to which it or any of its Property is subject, except where the
failure to perform under this Section 4.7(d) would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect; and

 

(e)           payments to the extent necessary to avoid the imposition of a Lien
with respect to, or the involuntary termination of any underfunded Benefit Plan.

 

4.8          Compliance with Laws.  Each Borrower shall, and shall cause each of
its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority (including the Communications Act)  having jurisdiction over it or its
business, except where the failure to comply would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.  Each
Borrower shall, and shall cause each of its Subsidiaries to obtain and maintain
in full force and effect, all licenses, permits, franchises and approvals
(including all FCC Licenses) necessary to own, acquire or dispose (as
applicable) of their respective properties, to conduct their respective business
or to comply with construction, operating and reporting requirements of the FCC
or any other Governmental Authority, except (other than in the case of FCC
Licenses) where the failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

 

4.9          Inspection of Property and Books and Records; Field Exams;
Appraisals.

 

(a)           Each Borrower shall maintain and shall cause each of its
Subsidiaries to maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
such Person.  Each Borrower shall, and shall cause each of its Subsidiaries to,
during normal business hours and upon reasonable advance notice to the Borrower
Representative (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required and the Term Agent shall
have access at any and all times during the continuance thereof), provide access
to its properties, books and records to the Term Agent and its Related Persons
and shall reasonably cooperate with the Term Agent and any of its Related
Persons in connection with any review or analysis of any such Person’s business,
financial condition, assets, the budget provided pursuant to Section 4.2(f) and
results of operations.  Each Borrower hereby authorizes the Term Agent to
discuss with such Borrower’s and its Subsidiaries’ officers and independent
accountants such Person’s business, financial condition, assets, prospects, and
results of operation (including, without limitation, in connection with the Term
Agent’s review and analysis of compliance with financial covenants); provided,
that so long as no Event of Default has occurred and is continuing, (x) the
Borrower Representative shall be afforded a reasonable opportunity to be a party
to any such conversations and (y) the Term Agent’s requests for information and
discussions with particular personnel shall be processed through the chief
financial officer of the Borrower Representative.

 

(b)           Each Borrower shall, and shall cause each of its Subsidiaries to,
with respect to each owned, leased, or controlled property, during normal
business hours and upon reasonable advance notice (unless an Event of Default
shall have occurred and be continuing, in

 

27

--------------------------------------------------------------------------------



 

which event no notice shall be required and the Term Agent shall have access at
any and all times during the continuance thereof) (i) provide access to such
property to the Term Agent and any of its Related Persons, as frequently as the
Term Agent determines to be appropriate; and (ii) permit the Term Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies (or take originals if reasonably necessary) from all of such
Borrower’s books and records, and appraise and evaluate and make physical
verifications of the Collateral in any manner and through any medium that the
Term Agent considers advisable, in each instance, at the Borrowers’ expense.

 

(c)           Notwithstanding the foregoing or anything else contained in this
Agreement, the Borrowers shall not be required to pay for more than one
(1) field examination and one (1) Acceptable Appraisal per Fiscal Year unless an
Event of Default exists, in which case, such limitation shall not apply.

 

4.10        Use of Proceeds.  The Borrowers shall use the proceeds of the Term
Loan solely to fund the purchase price, fees and expenses associated with the
consummation of the transactions contemplated hereby to occur on the Closing
Date.

 

4.11        Cash Management Systems.

 

(a)           The Borrowers shall, and shall cause each of their Subsidiaries
to, maintain cash management systems reasonably satisfactory to the Term Agent
and shall notify their accounts debtors to make payment of amounts due to the
Loan Parties directly into a Control Account.  Other than respect to the Control
Account described in Section 2.1(u), each Borrower shall, no later than the date
that is 30 days after the Closing Date (or such later date as the Term Agent may
determine in its sole discretion) enter into, and cause each depository,
securities intermediary or commodities intermediary to enter into, Control
Agreements providing for “springing” cash dominion with respect to each Control
Account (including, without limitation, all lockbox or similar arrangements)
maintained by such Borrower.

 

(b)           Each Control Agreement shall provide, among other things, that
(i) the depository, securities intermediary or commodities intermediary
executing such agreement has no rights of setoff or recoupment or any other
claim against such account, other than for payment of its service fees and other
charges directly related to the administration of such account and for returned
checks or other items of payment (except as the Term Agent may otherwise agree
in writing), and (ii) from and after the receipt of a notice (an “Activation
Notice”) from the Term Agent (which Activation Notice may be furnished only
during the continuance of an Event of Default), without any further action or
consent by any Borrower, the applicable depository institution, securities
intermediary and commodities intermediary shall comply solely with the
instructions of the Term Agent with respect to the disposition and transfer of
assets from the applicable account.  Each Borrower agrees that it will not cause
proceeds of any Control Account to be directed in a manner contrary to the terms
of the Loan Documents, and, after the occurrence and during the continuation of
an Event of Default, will cooperate with the Term Agent in all respects with
respect to the Term Agent’s direction of funds from Control Accounts.

 

(c)           The Borrowers may amend Schedule 3.22 to add or replace any
deposit account or other account; provided, that with respect to any additional
or replacement Control Account, securities account, or commodities account,
except as the Term Agent may otherwise agree in writing, prior to the time of
the opening of such account, the applicable Borrower and the applicable
depository, securities intermediary or commodities intermediary shall have
executed and delivered to the Term Agent a Control Agreement.

 

28

--------------------------------------------------------------------------------



 

4.12        Landlord and Bailee Agreements.  Promptly upon request by the Term
Agent, each Borrower shall (i) obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the lessor of each property leased from
an Affiliate and (ii) use commercially reasonable efforts to obtain a landlord
agreement or bailee or mortgagee waivers, as applicable, from the lessor (other
than Affiliates) of each leased property, bailee in possession of any Collateral
or mortgagee of any owned property with respect to each location where any
Collateral is stored or located, which agreement shall be reasonably
satisfactory in form and substance to the Term Agent; provided, that the
Borrowers shall not be required to obtain landlord agreements or bailee or
mortgagee waivers, as applicable, for locations (x) which hold Collateral with
an aggregate value less than $500,000 or (y) where the Term Agent has received a
collateral assignment from the applicable landlord in respect of such leased
property.

 

4.13        Further Assurances.

 

(a)           Each Borrower shall ensure that all certificates, exhibits,
reports and other written information furnished to the Term Agent or the Term
Lenders do not and will not contain any untrue statement of a material fact and
do not and will not omit to state any material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which made, and will promptly disclose to the Term Agent and
the Term Lenders and correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgement or recordation
thereof.

 

(b)           Promptly upon request by the Term Agent, the Borrowers shall (and,
subject to the limitations hereinafter set forth, shall cause each of their
Subsidiaries to) take such additional actions and execute such documents as the
Term Agent may reasonably require from time to time in order to (i) carry out
more effectively the purposes of this Agreement or any other Loan Document,
(ii) subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document.  Without limiting
the generality of the foregoing and except as otherwise approved in writing by
the Required Lenders, the Borrowers shall immediately notify the Term Agent at
the time that any Person becomes a Subsidiary, and promptly thereafter (and in
any event within thirty (30) days), cause such Person to (x) become a Borrower
hereunder or a Guarantor and to cause each such Person to grant to the Term
Agent, for the benefit of the Secured Parties, a security interest in, subject
to the limitations hereinafter set forth, all of such Person’s Property and
(y) deliver to the Term Agent (A) a joinder to this Agreement and/or a guaranty
or a joinder to the Guaranty Agreement, in each case, as requested by the Term
Agent and in form and substance reasonably satisfactory to the Term Agent and
(B) a joinder to all applicable Collateral Documents then in existence, in each
case as specified by, and in form and substance reasonably satisfactory to, the
Term Agent, securing payment of all the Obligations of such new Loan Party under
the Loan Documents, accompanied by appropriate corporate resolutions, other
corporate documentation and customary legal opinions as may be reasonably
requested by, and in form and substance reasonably satisfactory to, the Term
Agent and its counsel.  Furthermore and except as otherwise approved in writing
by the Required Lenders, each Loan Party shall pledge all of the Stock and Stock
Equivalents of each of its direct and indirect Subsidiaries, in each instance,
to the Term Agent, for the benefit of the Secured Parties, to secure the
Obligations.  In connection with each pledge of Stock and Stock Equivalents, the
Borrowers shall deliver, or cause to be delivered, to Term Agent, Stock
certificates and irrevocable proxies and Stock powers and/or assignments, as
applicable, duly

 

29

--------------------------------------------------------------------------------



 

executed in blank.  In the event any Borrower acquires any owned Real Estate
with a fair market value in excess of $1,000,000, such Borrower shall
(i) promptly notify the Term Agent of same, and (ii) at the request of the Term
Agent, execute and/or deliver, or cause to be executed and/or delivered, to the
Term Agent, a fully executed Mortgage with respect to such Real Estate and such
other documentation and materials related thereto as the Term Agent may
reasonably request in connection therewith.  In addition, the Borrowers shall
satisfy the Federal Flood Insurance requirements of Section 4.6.

 

(c)           Notwithstanding anything to the contrary contained herein, each
Subsidiary of each Borrower that is an obligor for any Subordinated Indebtedness
shall be a Borrower under the Loan Documents.

 

4.14        Environmental Matters.  Each Borrower shall comply in all material
respects with, and maintain its Real Estate, whether owned, leased, subleased or
otherwise operated or occupied, in compliance in all material respects with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority.  Each Borrower shall cause each of its
Subsidiaries to comply in all material respects with, and maintain its Real
Estate, whether (x) owned, leased or subleased or (y) operated or occupied in a
manner that such Subsidiary is in control of such Real Property, in compliance
in all material respects with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance) or that
is required by orders and directives of any Governmental Authority.  Without
limiting the foregoing, if an Event of Default is continuing, then each Borrower
shall, promptly upon receipt of written request from the Term Agent, cause the
performance of, and allow the Term Agent and its Related Persons access to such
Real Estate for the purpose of conducting, such environmental audits and
assessments, solely to the extent necessary to determine the extent of such
Event of Default, violations or Environmental Liabilities, including subsurface
sampling of soil and groundwater, and cause the preparation of such reports, in
each case as the Term Agent may from time to time reasonably request.  Such
audits, assessments and reports, to the extent not conducted by the Term Agent
or any of its Related Persons, shall be conducted and prepared by reputable
environmental consulting firms reasonably acceptable to the Term Agent and shall
be in form and substance reasonably acceptable to the Term Agent.

 

4.15        Leases.  Each Borrower shall, and shall cause each Subsidiary to,
make all payments and otherwise perform all obligations in respect of all leases
of Real Estate and warehouse facilities where any material Collateral is
located, keep such leases in full force and effect and not allow such leases to
lapse or be terminated, notify the Term Agent of any default by any party with
respect to such leases and cooperate with the Term Agent in all respects to cure
any such default, and cause each of its Subsidiaries to do so, except, in any
case, (i) for those amounts contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves are maintained on the books
of the Borrowers in accordance with GAAP, (ii) for any lease that is terminated
at its stated termination date or is terminated prior to its stated termination
date by mutual agreement between the lessor and the applicable Borrower, in each
case, so long as any material Collateral has been removed from such location, or
(iii) to the extent the failure to do so would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

4.16        Senior Ranking.  The Indebtedness under any Subordinated
Indebtedness Documents shall, and Borrowers shall take all necessary action to
ensure that the Indebtedness thereunder shall, at all times, be subordinated in
right of payment to the Obligations, subject to

 

30

--------------------------------------------------------------------------------



 

any terms and conditions that the Term Agent may agree to in its sole discretion
in any Subordination Agreement.

 

4.17        Foreign Pension Plans and Benefit Plans.  None of the Borrowers or
any of their Subsidiaries shall hereafter adopt, implement, or contribute to any
Foreign Pension Plan or Foreign Benefit Plan without the Term Agent’s prior
written consent.

 

4.18        FCC License Subsidiaries.  Each FCC License Holder shall be a Loan
Party. All of the Stock and evidences of Indebtedness of an FCC License Holder
owed to MediaCo or another Loan Party shall be pledged as Collateral to secure
the Obligations.

 

4.19        Post-Closing Obligations.  Within sixty (60) days of the Closing
Date (or such later date as the Term Agent determines in its sole discretion)
the Borrowers shall use best efforts to deliver collateral assignments from the
applicable landlords with respect to MediaCo’s leasehold interest in the
properties located at (i) 395 Hudson St., New York NY 10014 and (ii) the Empire
State Building, 350 Fifth Avenue, New York, NY 10118. For the avoidance of
doubt, use of best efforts does not include the expenditure of cash proceeds by
the Borrowers.

 

ARTICLE V.
NEGATIVE COVENANTS

 

Each Borrower covenants and agrees that, so long as the Term Loan or any other
Obligation (other than contingent indemnification Obligations to the extent no
claim giving rise thereto has been asserted) shall remain unpaid or unsatisfied:

 

5.1          Limitation on Liens.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, directly or indirectly, grant,
make, create, incur, assume or suffer to exist any Lien upon or with respect to
any part of its Property, whether now owned or hereafter acquired, other than
the following (“Permitted Liens”):

 

(a)           any Lien existing on the Property of a Borrower or a Subsidiary on
the Closing Date and set forth in Schedule 5.1;

 

(b)           any Lien created under any Loan Document;

 

(c)           Customary Permitted Encumbrances;

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by a Borrower or a Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 5.5(d), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such Liens shall not encumber
any other Property of such Borrower or Subsidiary or any other Borrower or
Subsidiary; and

 

(e)           Liens on property acquired pursuant to a Permitted Acquisition, or
on property of a Subsidiary of the Borrowers in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition; provided that
(i) any Indebtedness that is secured by such Liens is permitted to exist under
Section 5.5(i) and (ii) such Liens are not incurred in connection with, or in
contemplation or anticipation of, such Permitted Acquisition and do not attach
to any property the Borrowers or any of their Subsidiaries.

 

31

--------------------------------------------------------------------------------



 

5.2          Disposition of Assets.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, sell, lease, convey or otherwise
dispose of (whether in one transaction or in a series of transactions ) of any
Property (including the Stock of any Subsidiary of any Borrower, whether in a
public or a private offering or otherwise, and accounts and notes receivable,
with or without recourse) or enter into any agreement to do any of the foregoing
(including by an allocation of assets among newly divided limited liability
companies pursuant to a “plan of division”), except:

 

(a)           Dispositions of Inventory, Intellectual Property (other than any
material Intellectual Property), leases of broadcast subchannels, broadcast
tower space and broadcast spectrum, excluding main station licenses, in the
Ordinary Course of Business;

 

(b)           Dispositions of worn-out, obsolete or surplus equipment, all in
the Ordinary Course of Business;

 

(c)           Dispositions of Property by (a) any Loan Party to another Loan
Party and (b) any Subsidiary that is not a Loan Party to a Loan Party or to
another Subsidiary that is not a Loan Party;

 

(d)           so long as no Event of Default then exists or would arise
therefrom, Dispositions of Property not otherwise permitted under this
Section 5.2 in an amount up to $1,000,000 in the aggregate in any Fiscal Year;

 

(e)           Dispositions that constitute Investments permitted pursuant to
Section 5.4; and

 

(f)            so long as applied in accordance with Section 1.6(b),
Dispositions resulting from casualty or condemnation proceedings,

 

provided that all sales, transfers, leases and other dispositions permitted
under Section 5.2(d) shall be made for fair value, for at least 90% cash and
Cash Equivalent consideration and consistent with past practices of such
Borrower or Subsidiary; provided further that, in no event may a Loan Party
Dispose of a main station FCC License (except where replaced by a renewed or
modified main station license for such station).

 

5.3          Consolidations and Mergers.  No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, merge or consolidate with or
into any Person; dissolve or liquidate; or sell, lease, convey or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to or in favor of any Person (including by an
allocation of assets among newly divided limited liability companies pursuant to
a “plan of division”); except that, upon not less than five (5) Business Days’
prior written notice to the Term Agent, (i) any Loan Party may merge or
consolidate with or into another Loan Party (other than MediaCo), (ii) any
Subsidiary that is not a Loan Party may merge or consolidate with or into
another Subsidiary that is not a Loan Party, and (iii) any Subsidiary that is
not a Loan Party may merge or consolidate with or into another Subsidiary that
is a Loan Party; provided that for any merger or consolidation involving a Loan
Party, a Loan Party shall be the surviving entity and all actions required to
maintain perfected Liens on the Stock of the surviving entity and other
Collateral in favor of the Term Agent shall have been completed.

 

5.4          Acquisitions; Loans and Investments.  No Borrower shall, and no
Borrower shall suffer or permit any of its Subsidiaries to, (i) purchase or
acquire, or make any commitment to

 

32

--------------------------------------------------------------------------------



 

purchase or acquire, any Stock or Stock Equivalents or any obligations or other
securities of, or any interest in, any Person, including the creation or
formation of a Subsidiary, (ii) make or commit to make any Acquisition, or
(iii) make or purchase, or commit to make or purchase, any advance, loan,
extension of credit or capital contribution to, or any other investment in, any
Person (the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           the Investments existing on the Closing Date and set forth in
Schedule 5.4;

 

(c)           loans or advances to employees of the Borrowers permitted under
Section 5.6(c);

 

(d)           Investments acquired in connection with the settlement of
delinquent accounts receivable in the Ordinary Course of Business or in
connection with the bankruptcy or reorganization of suppliers or customers;

 

(e)           Investments consisting of the redemption of Stock and Stock
Equivalents of MediaCo permitted by Section 5.10(e);

 

(f)            the Emmis Radio Acquisition;

 

(g)           Investments in Loan Parties;

 

(h)           Investments in Subsidiaries; provided that (i) no Default or Event
of Default has occurred and is continuing or would result therefrom and (ii) the
Borrowers are in compliance with the financial covenants set forth in
Section 5.22, measured as of the last day of the Applicable Reference Period at
such time (but with Liquidity measured as of the date of, and immediately after
giving effect to, such Investment) and determined on a pro forma basis as if
such Investment had occurred on the first day of such Applicable Reference
Period; and

 

(i)            Permitted Acquisitions in an amount up to $10,000,000 (to the
extent not funded with the proceeds of common Stock of MediaCo) in the aggregate
in any Fiscal Year; provided that a single Permitted Acquisition during the term
of the Agreement may be in an amount of up to $45,000,000 to the extent funded
with the proceeds of common Stock of MediaCo and an Incremental Term Loan.

 

5.5          Limitation on Indebtedness.  No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except for the following (“Permitted
Indebtedness”):

 

(a)           the Obligations;

 

(b)           Indebtedness consisting of Contingent Obligations described in
clause (j) of the definition of Indebtedness and permitted pursuant to
Section 5.8;

 

(c)           Indebtedness existing on the Closing Date and set forth in
Schedule 5.5 including Permitted Refinancings thereof;

 

33

--------------------------------------------------------------------------------



 

(d)           Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness), including Capital Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and Permitted
Refinancings thereof; provided that (i) such Indebtedness is incurred prior to
or within 180 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this Section 5.5(d) shall not exceed $200,000 at any time outstanding;

 

(e)           intercompany Indebtedness of (i) subject to Section 5.4, any Loan
Party to any other Loan Party, (ii) any Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party, and (iii) subject to Section 5.4,
any Subsidiary that is not a Loan Party to any Loan Party; provided that any of
the foregoing intercompany Indebtedness owed to a Loan Party that is evidenced
by a tangible promissory note shall be pledged to the Term Agent pursuant to the
Security Agreement to the extent required thereunder;

 

(f)            Indebtedness owed to any Person providing, or financing the
provision of, workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance, pursuant to reimbursement
or indemnification obligations to such person, in each case incurred in the
Ordinary Course of Business;

 

(g)           Indebtedness of the Borrower Representative owed to the Emmis
Radio Seller under the Emmis Radio Seller Note; provided that the aggregate
original principal amount of such Indebtedness shall not exceed $5,000,000;

 

(h)           any other unsecured Indebtedness of any Subsidiary of MediaCo on
terms and conditions satisfactory to the Term Agent, in an aggregate outstanding
amount not to exceed $5,000,000;

 

(i)            Indebtedness assumed or acquired in connection with a Permitted
Acquisition; provided that, (i) such Indebtedness was not created in
contemplation of such Permitted Acquisition, (ii) the aggregate amount of all
such Indebtedness at any time outstanding under this Section 5.5(i) shall not
exceed $1,000,000 and (iii) after giving pro forma effect to such Permitted
Acquisition and the assumption of such Indebtedness, the Borrowers would be in
compliance with the financial covenants under Section 5.22, measured as of the
last day of the Applicable Reference Period at such time (but with Liquidity
measured as of the date of, and immediately after giving effect to, such
Indebtedness) and determined on a pro forma basis as if such Indebtedness had
been incurred on the first day of such Applicable Reference Period;

 

(j)            Indebtedness owing to the Emmis Radio Seller in respect of
Accounts contributed to MediaCo by the Emmis Radio Seller (or Affiliates
thereof) on or prior to the Closing Date pursuant to the Emmis Radio Acquisition
Agreement (such Accounts specified on Schedule 5.5(j) hereto, the “Emmis
Contributed Accounts”), in an amount not to exceed $5,000,000 in the aggregate;
and

 

(k)           Indebtedness of the Borrower Representative owed to SG
Broadcasting under the SG Broadcasting Subordinated Note; provided that the
aggregate original principal amount of such Indebtedness shall not exceed
$6,250,000.

 

34

--------------------------------------------------------------------------------



 

5.6          Employee Loans and Transactions with Affiliates.  No Borrower
shall, and no Borrower shall suffer or permit any of its Subsidiaries to, enter
into any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

 

(a)           as expressly permitted by this Agreement;

 

(b)           in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Borrower or such Subsidiary upon fair and
reasonable terms no less favorable to such Borrower or such Subsidiary than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate of a Borrower or such Subsidiary;

 

(c)           loans or advances made by a Borrower or a Subsidiary to its
directors, officers and employees on an arm’s-length basis in the Ordinary
Course of Business for reasonable travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $200,000 in the aggregate at any
time outstanding for all such loans and advances;

 

(d)           transactions between or among Loan Parties that are not prohibited
hereunder;

 

(e)           intercompany Indebtedness permitted under Section 5.5(e);

 

(f)            Restricted Payments permitted by Section 5.10;

 

(g)           transactions permitted by Section 5.3 and Section 5.4; and

 

(h)           transactions existing on the Closing Date and set forth in
Schedule 5.6.

 

5.7          Margin Stock; Use of Proceeds.  No Borrower shall, and no Borrower
shall suffer or permit any of its Subsidiaries to, use any portion of the Term
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Borrower or others incurred to
purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirements of Law (including, but not limited to,
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions) or in violation
of this Agreement.

 

5.8          Contingent Obligations.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and except
for:

 

(a)           endorsements for collection or deposit in the Ordinary Course of
Business;

 

(b)           guaranties of Indebtedness of any Borrower that is permitted by
Section 5.5; provided that if such Indebtedness is subordinated to the
Obligations, such guaranty shall be subordinated to the same extent;

 

(c)           Contingent Obligations of the Borrowers and their Subsidiaries
existing as of the Closing Date and listed in Schedule 5.8, including extension
and renewals thereof which do not increase the amount of such Contingent
Obligations or impose more restrictive or adverse terms on the Borrowers or
their respective Subsidiaries as compared to the terms of the Contingent
Obligation being renewed or extended and are not less favorable to the Term
Agent and Term Lenders and

 

35

--------------------------------------------------------------------------------



 

(d)           guaranties of Contingent Obligations of the Borrowers and their
Subsidiaries permitted under this Agreement.

 

5.9          Compliance with ERISA.  No ERISA Affiliate shall cause or suffer to
exist (a) any event that would reasonably be expected to result in the
imposition of a Lien on any asset of a Borrower or a Subsidiary of a Borrower
with respect to any Title IV Plan or Multiemployer Plan or (b) any other ERISA
Event, that would, in the aggregate, result in Liabilities in excess of
$1,000,000.  No Borrower shall cause or suffer to exist any event that would
reasonably be expected to result in the imposition of a Lien with respect to any
Benefit Plan or Multiemployer Plan.

 

5.10        Restricted Payments.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent, (ii) purchase, redeem
or otherwise acquire for value any Stock or Stock Equivalent now or hereafter
outstanding, (iii) pay any principal of, or any interest, fees, or other amounts
payable in respect of, any Subordinated Indebtedness, (iv) pay any management,
consulting, advisory or similar fees to any of its equity holders or Affiliates
or to any officer, director or employee of any of its equity holders or
Affiliates, or (v) set aside funds for any of the foregoing (the items described
in clauses (i) through (v) above are referred to as “Restricted Payments”);
except that:

 

(a)           (i) any Borrower may declare and make dividends and other
distributions to another Borrower and (ii) any Subsidiary that is not a Borrower
may declare and make dividends and other distributions to a Borrower or another
Subsidiary;

 

(b)           MediaCo may declare and make dividends payable solely in
additional shares of its common Stock;

 

(c)           (i) the Borrowers may prepay the Obligations subject to the terms
of this Agreement, (ii) any Borrower or Subsidiary may pay off Indebtedness of
such Borrower or Subsidiary secured by a Permitted Lien if the Property securing
such Indebtedness has been sold or otherwise disposed of in a transaction
permitted hereunder, (iii) any Borrower or Subsidiary may pay off Indebtedness
of such Borrower or Subsidiary in connection with a Permitted Refinancing
thereof; and (iv) any Borrower or Subsidiary may pay off intercompany
Indebtedness of such Borrower or Subsidiary owing to a Borrower;

 

(d)           any Borrower or Subsidiary may make cash interest payments to the
holders of Subordinated Indebtedness of such Borrower or Subsidiary, so long as
such payments are permitted under the applicable Subordination Agreement;

 

(e)           MediaCo may redeem Stock or Stock Equivalents of MediaCo held by
employees of the Borrowers and their Subsidiaries in connection with any
management or employee option or benefit plan, in an aggregate amount not to
exceed $750,000 in any Fiscal Year so long as no Event of Default has occurred
and is continuing or would result therefrom;

 

(f)            any Borrower or Subsidiary may pay reasonable compensation to its
officers and employees for actual services rendered to such Borrower or
Subsidiary in the Ordinary Course of Business;

 

36

--------------------------------------------------------------------------------



 

(g)           any Borrower or Subsidiary may pay reasonable directors’ fees to
its directors and reimburse such directors for their actual out-of-pocket
expenses incurred in connection with attending board of director meetings;

 

(h)           any Borrower or Subsidiary may make cash payments to MediaCo (and
MediaCo may pay to any direct or indirect parent company) to be used (i) for
customary director indemnification payments to the directors of such Person,
(ii) for financial, other reporting and similar customary administrative or
overhead costs and expenses of such Person not to exceed $50,000 in any Fiscal
Year, and (iii) to permit MediaCo (or any direct or indirect parent company) to
pay in the event such Borrower files a consolidated, combined, unitary or
similar type tax return with MediaCo (or any other direct or indirect parent
company), federal and state and local income taxes then due and payable pursuant
to those returns, provided that the amount of such distributions shall not be
greater than the amount of such taxes that would have been due and payable by
such Borrower and its relevant Subsidiaries had such Borrower and its relevant
Subsidiaries filed a consolidated, combined, unitary or similar type return with
such Borrower as the consolidated parent;

 

(i)            MediaCo may make non-cash Restricted Payments of Stock of MediaCo
deemed to occur upon (x) the conversion of all or any portion of the Emmis Radio
Seller Note and/or the SG Broadcasting Subordinated Note into Stock of MediaCo
and/or (y) the exercise of stock options or warrants to the extent such Stock
represent a portion of the exercise price for such stock options, warrants or
other similar rights (including vesting of restricted stock), and MediaCo may
make cash payments in connection with the satisfaction of related withholding
tax obligations;

 

(j)            MediaCo may make cash payments pursuant to and in accordance with
the terms of the Management Agreement not to exceed $1,250,000 per year; and

 

(k)           MediaCo may make payments in respect of the Indebtedness described
in Section 5.5(j), so long as (x) the Borrowers are in compliance with the
financial covenants set forth in Section 5.22, measured as of the last day of
the Applicable Reference Period at such time (but with Liquidity measured as of
the date of, and immediately after giving effect to, such payment) and
determined on a pro forma basis as if such payment had occurred on the first day
of such Applicable Reference Period and (y) the Term Agent shall have received a
certificate of a Responsible Officer of the Borrower Representative certifying
to compliance with the preceding clause (x).

 

5.11        Change in Business.  No Borrower shall, and no Borrower shall suffer
or permit any of its Subsidiaries to, engage in any business other than
businesses of the type conducted by such Borrower such Subsidiary on the Closing
Date, and businesses reasonably related or complementary thereto.  Furthermore,
no Borrower shall, and no Borrower shall suffer or permit any of its
Subsidiaries to, engage in any business or operations outside the United States
without the prior written consent of the Term Agent.

 

5.12        Change in Structure; Foreign Subsidiaries.  Except as expressly
permitted under Section 5.3, no Borrower shall, and no Borrower shall suffer or
permit any of its Subsidiaries to, make any changes in its equity capital
structure, issue any Stock or Stock Equivalents (other than with respect to a
Borrower) or amend any of its Organization Documents, in each case, in any
respect materially adverse to the Term Agent or the Term Lenders.  No Borrower
shall, and no Borrower shall suffer or permit any of its Subsidiaries to,
create, form or acquire any Foreign Subsidiaries without the Term Agent’s prior
written consent.

 

37

--------------------------------------------------------------------------------

 

5.13        Changes in Accounting, Name or Jurisdiction of Organization.  No
Borrower shall, and no Borrower shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters or Fiscal Months of any Borrower or of any
Consolidated Subsidiary of any Borrower, (iii) change its name as it appears in
official filings in its jurisdiction of organization or (iv) change its
jurisdiction of organization or type of organization, in the case of clauses
(ii), (iii) and (iv), without at least ten (10) days’ prior written notice to
the Term Agent; provided, that no such notice shall be required with respect to
the planned change of MediaCo’s Fiscal Year effective on or prior to
December 31, 2019.

 

5.14        Amendments to Certain Indebtedness Documents; Management Agreement. 
No Borrower shall, and no Borrower shall suffer or permit any of its
Subsidiaries to, amend or modify (a) any Subordinated Indebtedness Documents
except as may otherwise be permitted under the applicable Subordination
Agreement or with the prior written consent of the Term Agent, (b) the Emmis
Radio Seller Note (other than extending the maturity date thereof) without the
prior written consent of the Term Agent, (c) the SG Broadcasting Subordinated
Note (other than extending the maturity date thereof) without the prior written
consent of the Term Agent or (d) the Management Agreement without the prior
written consent of the Term Agent.

 

5.15        No Burdensome Agreements.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, directly or indirectly, (a) create
or otherwise cause or suffer to exist or become effective any consensual
restriction or encumbrance of any kind on the ability of any Borrower or
Subsidiary to pay dividends or make any other distribution on any of such
Borrower’s or Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to any Borrower or any
other Borrower, or to make loans or advances to any Borrower, or to transfer any
of the Property of such Subsidiary to any Borrower, or (b) enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of the
Term Agent, whether now owned or hereafter acquired; provided that the foregoing
in this Section 5.15 shall not apply to restrictions and conditions (i) imposed
by Requirements of Law, (ii) imposed by the Loan Documents, (iii) that are
customary restrictions and conditions contained in agreements relating to the
sale of assets or of a Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Subsidiary that is to be sold and such sale is
permitted by the terms of this Agreement, (iv) with respect to clause (b),
imposed by any agreement relating to secured Indebtedness (including Capital
Lease Obligations) permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(v) with respect to clause (b), that are customary provisions in leases
restricting the assignment thereof.

 

5.16        OFAC; Patriot Act.  No Borrower shall, and no Borrower shall suffer
or permit any of its Subsidiaries to, fail to comply with the laws, regulations
and executive orders referred to in Sections 3.27 and 3.28.

 

5.17        Sale-Leasebacks.  No Borrower shall, and no Borrower shall suffer or
permit any of its Subsidiaries to, engage in a sale leaseback, synthetic lease
or similar transaction involving any of its assets.

 

5.18        Hazardous Materials.  No Borrower shall, and no Borrower shall
suffer or permit any of its Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
(a) violate any Environmental Law in any material respect or (b) form the basis
for any material Environmental Liabilities.

 

38

--------------------------------------------------------------------------------



 

5.19        Guaranty Under Material Indebtedness Agreement.  No Subsidiary of
any Borrower shall be or become a primary obligor or guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Subsidiary shall also be a Borrower under this Agreement prior to or
concurrently therewith.

 

5.20        Limitations on Business Activities of any FCC License Holder.  No
FCC License Holder may (a) engage in any material business activities other than
in connection with, incidental to, or in support of, the acquisition and use of
such licenses or its role as licensee and/or licensor of the FCC Licenses (the
“Permitted Activities”) or (b) incur Indebtedness owed to any party other than
MediaCo or another Loan Party (other than Indebtedness owed to the FCC and
incurred in connection with, incidental to, or in support of the Permitted
Activities) or issue Stock, other than in favor of or to MediaCo or a Loan
Party, in the case of (a) and (b) other than as required by applicable law,
rule or regulation; provided that any FCC License Holder may guarantee any
Indebtedness (including any Obligations) of MediaCo or its Subsidiaries
permitted to be incurred hereunder; provided, however, that such guarantee, by
its terms or by the terms of any agreement or instrument pursuant to which such
guarantee is outstanding, is subordinated in right of payment to payment of the
Obligations on terms and conditions satisfactory to the Term Agent.

 

5.21        Loan to Value Covenant.  The Borrowers shall not permit the
aggregate outstanding principal amount of the Term Loan and any Protective
Overadvances at any time to exceed the Borrowing Base.

 

5.22        Financial Covenants.

 

(a)           Minimum Liquidity.  The Borrowers shall not permit Liquidity, at
any time, (i) for the period from the Closing Date until November 25, 2020, to
be less than $2,000,000, (ii) for the period from November 26, 2020 until
November 25, 2021, to be less than $2,500,000, and (iii) thereafter, to be less
than $3,000,000.

 

(b)           Minimum Consolidated Fixed Charge Coverage Ratio.  The Borrowers
shall not permit the Consolidated Fixed Charge Coverage Ratio, measured as of
the last day of as of the last day of any Fiscal Quarter of the Borrowers, to be
less than 1.10 to 1.00.

 

ARTICLE VI.
EVENTS OF DEFAULT

 

6.1          Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)           Non-Payment.  Any Borrower fails (i) to pay when and as required
to be paid herein, any amount of principal of the Term Loan, including after
maturity, or (ii) to pay within three (3) Business Days after the same shall
become due, any interest on the Term Loan, any fee or any other amount payable
hereunder or pursuant to any other Loan Document;

 

(b)           Representation or Warranty.  Any representation, warranty or
certification by or on behalf of any Borrower or any of its Subsidiaries made or
deemed made herein, in any other Loan Document, or which is contained in any
certificate, document or financial statement or other statement by any such
Person, or their respective Responsible Officers, furnished at any time under
this Agreement, or in or under any other Loan Document,

 

39

--------------------------------------------------------------------------------



 

shall prove to have been incorrect in any material respect when made (without
duplication of other materiality qualifiers contained therein);

 

(c)           Specific Defaults.  Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of (i) Section 4.1, 4.2, 4.3(a),
4.3(l), 4.4(a) (with respect to any Borrower), 4.6, 4.10, 4.11, 4.16, 4.18 or
Article V or (ii) Section 4.9 and in the case of this clause (ii), such default
shall continue unremedied for a period of five (5) Business Days;

 

(d)           Other Defaults.  Any Borrower or any Subsidiary of any Borrower
fails to perform or observe any other term, covenant or agreement contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of thirty (30) days;

 

(e)           Cross-Default.  (i) Any Borrower or any Subsidiary of any Borrower
(i) fails to make any payment in respect of any Indebtedness (other than the
Obligations) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $1,000,000 when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness if the effect of such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination terms with respect thereto), or
such Contingent Obligation to become payable or cash collateral in respect
thereof to be demanded; or any obligor under such agreements fails to perform or
observe any other condition or covenant, or any other event shall occur or
condition exist, under such agreements if the effect of such failure, event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause such
Indebtedness to be declared to be due and payable prior to its stated maturity
(without regard to any subordination terms with respect thereto);

 

(f)            Insolvency; Voluntary Proceedings.  The Borrowers, taken as a
whole, or the Borrowers and their Subsidiaries on a Consolidated basis, cease or
fail to be Solvent, or any Borrower or any Subsidiary of any Borrower:
(i) generally fails to pay, or admits in writing its inability to pay, its debts
as they become due, subject to applicable grace periods, if any, whether at
stated maturity or otherwise; (ii) voluntarily ceases to conduct its business in
the ordinary course; (iii) commences any Insolvency Proceeding with respect to
itself; or (iv) takes any action to effectuate or authorize any of the
foregoing;

 

(g)           Involuntary Proceedings.  (i) Any involuntary Insolvency
Proceeding is commenced or filed against any Borrower or any Subsidiary of any
Borrower, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against any such Person’s Properties and any such
proceeding or petition shall not be dismissed, or such writ, judgment, warrant
of attachment, execution or similar process shall not be released, vacated or
fully bonded within sixty (60) days after commencement, filing or levy; (ii) any
Borrower or Subsidiary of any Borrower admits the material allegations of a
petition against it in any Insolvency Proceeding, or an order for relief is
ordered in any Insolvency Proceeding; or (iii) any

 

40

--------------------------------------------------------------------------------



 

Borrower or any Subsidiary of any Borrower acquiesces in the appointment of a
receiver, receiver and manager, trustee, custodian, conservator, liquidator,
sequestrator, mortgagee in possession (or agent therefor), or other similar
Person for itself or a substantial portion of its Property or business;

 

(h)           Monetary Judgments.  One or more judgments, non-interlocutory
orders, decrees or arbitration awards shall be entered against any one or more
of the Borrowers or any of their respective Subsidiaries involving in the
aggregate a liability of $1,000,000 or more (excluding amounts covered by
insurance to the extent the relevant independent third party insurer has not
denied coverage therefor), and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) days after the entry
thereof;

 

(i)            Non-Monetary Judgments.  One or more non-monetary judgments,
orders or decrees shall be rendered against any one or more of the Borrowers or
any of their respective Subsidiaries which has or could reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

 

(j)            Collateral.  Any provision of any Loan Document shall for any
reason cease to be valid and binding on or enforceable against any Borrower or
any Subsidiary of any Borrower party thereto or any Borrower or any Subsidiary
of any Borrower shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (pursuant to the terms thereof) cease to create a valid security interest
in the Collateral purported to be covered thereby or such security interest
shall for any reason cease to be a perfected and first-priority security
interest (subject only to Permitted Liens and, as to priority, only to Permitted
Liens under Section 5.1(a) or (d) or that have priority under applicable law);

 

(k)           Ownership.  A Change in Control shall occur;

 

(l)            Invalidity of Loan Documents.  Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Borrower or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Borrower denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document;

 

(m)          Invalidity of Subordination Agreement.  The provisions of any
Subordination Agreement shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement or such subordination
provisions, as applicable;

 

(n)           Other Indebtedness Documents.  Any “default” or “event of default”
or other breach shall occur under the Subordinated Indebtedness Documents, the
Emmis Radio Seller Note or the SG Broadcasting Subordinated Note;

 

41

--------------------------------------------------------------------------------



 

(o)           ERISA.  (i) An ERISA Event occurs with respect to a Benefit Plan
or any Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of any Borrower under Title IV of ERISA to such Benefit Plan
or Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000
or which could reasonably likely result in a Material Adverse Effect, or (ii) a
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $1,000,000 or which could reasonably likely
result in a Material Adverse Effect;

 

(p)           [Reserved]; or

 

(q)           FCC Matters.  (i) Any Loan Party shall lose, fail to keep in
force, suffer the termination, suspension or revocation of, or terminate,
forfeit or suffer a material adverse amendment to, any main station FCC License,
which could reasonably be expected to have a Material Adverse Effect; or
(ii) the FCC shall schedule or conduct a formal hearing on the revocation of any
main station FCC License held by a Loan Party, which could reasonably be
expected to have a Material Adverse Effect.

 

6.2          Remedies.  Upon the occurrence and during the continuance of any
Event of Default, the Term Agent may, and shall at the request of the Required
Lenders:

 

(a)           declare all or any portion of the unpaid principal amount of the
Term Loan, all interest accrued and unpaid thereon, and all other amounts owing
or payable hereunder or under any other Loan Document to be immediately due and
payable, and terminate any commitments to lend to Borrowers, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower; and/or

 

(b)           exercise on behalf of itself and the Term Lenders all rights and
remedies available to it and the Term Lenders under the Loan Documents or
applicable law, all rights and remedies against a Guarantor and all rights of
setoff;

 

provided, however, that upon the occurrence of any event specified in
Section 6.1(f) or 6.1(g) above, the unpaid principal amount of the Term Loan and
all interest and other amounts as aforesaid shall automatically become due and
payable and any commitments to lend to Borrowers shall automatically be
terminated, in each case without further act of the Term Agent or any Term
Lender.

 

6.3          Rights Not Exclusive.  The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

 

ARTICLE VII.
TERM AGENT

 

7.1          Appointment and Duties.

 

(a)           Appointment of the Term Agent.  Each Term Lender hereby appoints
GACP (together with any successor Term Agent pursuant to Section 7.9) as Term
Agent hereunder and authorizes the Term Agent to (i) execute and deliver the
Loan Documents and

 

42

--------------------------------------------------------------------------------



 

accept delivery thereof on its behalf from any Borrower, (ii) take such action
on its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to the Term Agent under such Loan Documents
and (iii) exercise such powers as are incidental thereto.

 

(b)           Duties as Collateral and Disbursing Agent.  Without limiting the
generality of clause (a) above, the Term Agent shall have the sole and exclusive
right and authority (to the exclusion of the Term Lenders), and is hereby
authorized, to (i) act as the disbursing and collecting agent for the Term
Lenders with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 6.1(g) or
any other bankruptcy, insolvency or similar proceeding), and each Person making
any payment in connection with any Loan Document to any Secured Party is hereby
authorized to make such payment to the Term Agent, (ii) file and prove claims
and file other documents necessary or desirable to allow the claims of the
Secured Parties with respect to any Obligation in any proceeding described in
Section 6.1(f) or 6.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to the Term Agent and the other Secured Parties with respect to
the Collateral, whether under the Loan Documents, applicable Requirements of Law
or otherwise, (vii) release any Guarantor from its obligations under the
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction or occurrence permitted hereunder and (viii) execute any amendment,
consent or waiver under the Loan Documents on behalf of any Term Lender that has
consented in writing to such amendment, consent or waiver if such consent is
required pursuant to Section 8.1 hereof; provided, however, that the Term Agent
hereby appoints, authorizes and directs each Term Lender to act as collateral
sub-agent for the Term Agent and the Term Lenders for purposes of the perfection
of Liens with respect to any deposit account maintained by a Borrower with, and
cash and Cash Equivalents held by, such Term Lender, and may further authorize
and direct the Term Lenders to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to the Term Agent, and each Term Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

(c)           Limited Duties.  Under the Loan Documents, the Term Agent (i) is
acting solely on behalf of the Secured Parties (except to the limited extent
provided in Section 1.4(b) with respect to the Register), with duties that are
entirely administrative in nature, notwithstanding the use of the defined term
“Term Agent”, the terms “agent”, and “collateral agent” and similar terms in any
Loan Document to refer to the Term Agent, which terms are used for title
purposes only, (ii) is not assuming any obligation under any Loan Document other
than as expressly set forth therein or any role as agent, fiduciary or trustee
of or for any Term Lender or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against the Term
Agent based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

 

7.2          Binding Effect.  Each Secured Party, by accepting the benefits of
the Loan Documents, agrees that (a) any action taken by the Term Agent or the
Required Lenders (or, if expressly required hereby, a greater proportion of the
Term Lenders) in accordance with the

 

43

--------------------------------------------------------------------------------



 

provisions of the Loan Documents, (b) any action taken by the Term Agent in
reliance upon the instructions of Required Lenders (or, where so required, such
greater proportion) and (c) the exercise by the Term Agent or the Required
Lenders (or, where so required, such greater proportion) of the powers set forth
herein or therein, together with such other powers as are incidental thereto,
shall be authorized and binding upon all of the Secured Parties.

 

7.3          Use of Discretion.

 

(a)           The Term Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Term Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Term Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Term Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Term Agent to liability or that is
contrary to any Loan Document or applicable Requirements of Law.

 

(b)           The Term Agent shall not, except as expressly set forth herein and
in the other Loan Documents, have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to any Borrower or its
Affiliates that is communicated to or obtained by the Term Agent or any of its
Affiliates in any capacity.

 

(c)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the authority to enforce rights and remedies hereunder
and under the other Loan Documents against the Borrowers or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the Term
Agent in accordance with the Loan Documents for the benefit of all the Term
Lenders; provided that the foregoing shall not prohibit (i) the Term Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Term Agent) hereunder and under the other Loan
Documents, or (ii) any Term Lender from exercising setoff rights in accordance
with Section 8.11; and provided further that if at any time there is no Person
acting as the Term Agent hereunder and under the other Loan Documents, then
(A) the Required Lenders shall have the rights otherwise ascribed to the Term
Agent pursuant to Section 6.2 and (B) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso and subject to Section 8.11, any
Term Lender may, with the consent of the Required Lenders, enforce any rights
and remedies available to it and as authorized by the Required Lenders.

 

7.4          Delegation of Rights and Duties.  The Term Agent may, upon any term
or condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Loan Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other Person (including any Secured Party). 
Any such Person shall benefit from this Article VII to the extent provided by
the Term Agent.

 

7.5          Reliance and Liability.

 

(a)           The Term Agent may, without incurring any liability hereunder,
(i) treat the payee of any Term Note as its holder until such Term Note has been
assigned in accordance with Section 8.9, (ii) rely on the Register to the extent
set forth in Section 1.4, (iii) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and

 

44

--------------------------------------------------------------------------------



 

other experts (including advisors to, and accountants and experts engaged by,
any Borrower) and (iv) rely and act upon any document and information (including
those transmitted by Electronic Transmission) and any telephone message or
conversation, in each case believed by it to be genuine and transmitted, signed
or otherwise authenticated by the appropriate parties.

 

(b)           None of the Term Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Secured Party, each Borrower and each other
Borrower hereby waive and shall not assert (and each Borrower shall cause each
other Borrower to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of the Term Agent or, as the
case may be, such Related Person (each as determined in a final, non-appealable
judgment by a court of competent jurisdiction) in connection with the duties
expressly set forth herein.  Without limiting the foregoing, the Term Agent:

 

(i)            shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the Term
Agent, when acting on behalf of the Term Agent);

 

(ii)           shall not be responsible to any Term Lender or other Person for
the due execution, legality, validity, enforceability, effectiveness,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, any
Loan Document;

 

(iii)          makes no warranty or representation, and shall not be
responsible, to any Term Lender or other Person for any statement, document,
information, representation or warranty made or furnished by or on behalf of any
Borrower or any Related Person of any Borrower in connection with any Loan
Document or any transaction contemplated therein or any other document or
information with respect to any Borrower, whether or not transmitted or (except
for documents expressly required under any Loan Document to be transmitted to
the Term Lenders) omitted to be transmitted by the Term Agent, including as to
completeness, accuracy, scope or adequacy thereof, or for the scope, nature or
results of any due diligence performed by the Term Agent in connection with the
Loan Documents; and

 

(iv)          shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or any of its Subsidiaries or as to the
existence or continuation or possible occurrence or continuation of any Default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrower
Representative or any Term Lender describing such Default or Event of Default
clearly labeled “notice of default” (in which case the Term Agent shall promptly
give notice of such receipt to all Term Lenders);

 

and, for each of the items set forth in clauses (i) through (iv) above, each
Term Lender and each Borrower hereby waives and agrees not to assert (and each
Borrower shall cause each other Borrower to waive and agree not to assert) any
right, claim or cause of action it might have against the Term Agent based
thereon.

 

45

--------------------------------------------------------------------------------



 

(c)           Each Term Lender (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Borrowers and their Subsidiaries and (ii) agrees that it shall
not rely on any audit or other report provided by the Term Agent or its Related
Persons (an “Agent Report”).  Each Term Lender further acknowledges that any
Agent Report (i) is provided to the Term Lenders solely as a courtesy, without
consideration, and based upon the understanding that such Term Lender will not
rely on such Agent Report, (ii) was prepared by the Term Agent or its Related
Persons based upon information provided by the Borrowers solely for the Term
Agent’s own internal use, (iii) may not be complete and may not reflect all
information and findings obtained by the Term Agent or its Related Persons
regarding the operations and condition of the Borrowers.  Neither the Term Agent
nor any of its Related Persons makes any representations or warranties of any
kind with respect to (i) any existing or proposed financing, (ii) the accuracy
or completeness of the information contained in any Agent Report or in any
related documentation, (iii) the scope or adequacy of the Term Agent’s and its
Related Persons’ due diligence, or the presence or absence of any errors or
omissions contained in any Agent Report or in any related documentation, and
(iv) any work performed by the Term Agent or the Term Agent’s Related Persons in
connection with or using any Agent Report or any related documentation.

 

(d)           Neither the Term Agent nor any of its Related Persons shall have
any duties or obligations in connection with or as a result of any Term Lender
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Term Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Term Lender’s purposes, and shall
have no duty or responsibility to correct or update any Agent Report or disclose
to any Term Lender any other information not embodied in any Agent Report,
including any supplemental information obtained after the date of any Agent
Report.  Each Term Lender releases, and agrees that it will not assert, any
claim against the Term Agent or its Related Persons that in any way relates to
any Agent Report or arises out of any Term Lender having access to any Agent
Report or any discussion of its contents, and agrees to indemnify and hold
harmless the Term Agent and its Related Persons from all claims, liabilities and
expenses relating to a breach by any Term Lender arising out of such Term
Lender’s access to any Agent Report or any discussion of its contents.

 

7.6          Term Agent Individually.  The Term Agent and its Affiliates may
make loans and other extensions of credit to, acquire Stock and Stock
Equivalents of, engage in any kind of business with, any Borrower or Affiliate
thereof as though it were not acting as the Term Agent and may receive separate
fees and other payments therefor.  To the extent the Term Agent or any of its
Affiliates makes any portion of the Term Loan or otherwise becomes a Term Lender
hereunder, it shall have and may exercise the same rights and powers hereunder
and shall be subject to the same obligations and liabilities as any other Term
Lender and the terms “Term Lender”, “Required Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include,
without limitation, the Term Agent or such Affiliate, as the case may be, in its
individual capacity as a Term Lender or as one of the Required Lenders.

 

7.7          Term Lender Credit Decision.

 

(a)           Each Term Lender acknowledges that it shall, independently and
without reliance upon the Term Agent, any Term Lender or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Term Loan) solely or in part because such
document was transmitted by the Term Agent or

 

46

--------------------------------------------------------------------------------



 

any of its Related Persons, conduct its own independent investigation of the
financial condition and affairs of each Borrower and their respective
Subsidiaries and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by the Term Agent to the Term Lenders, the Term Agent shall not have
any duty or responsibility to provide any Term Lender with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of any Borrower or any Affiliate of any
Borrower that may come in to the possession of the Term Agent or any of its
Related Persons.

 

7.8          Expenses; Indemnities; Withholding.

 

(a)           Each Term Lender agrees to reimburse the Term Agent and each of
its Related Persons (to the extent not reimbursed by any Borrower) promptly upon
demand, severally and ratably, for any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other
Taxes) that may be incurred by the Term Agent or any of its Related Persons in
connection with the preparation, syndication, execution, delivery,
administration, modification, consent, waiver or enforcement of, or the taking
of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including, without
limitation, preparation for and/or response to any subpoena or request for
document production relating thereto) or otherwise) in respect of, or legal
advice with respect to its rights or responsibilities under, any Loan Document.

 

(b)           Each Term Lender further agrees to indemnify the Term Agent and
each of its Related Persons (to the extent not reimbursed by any Borrower),
severally and ratably, from and against Liabilities (including, to the extent
not indemnified pursuant to Section 7.8(c), taxes, interests and penalties
imposed for not properly withholding or backup withholding on payments made to
or for the account of any Term Lender) that may be imposed on, incurred by or
asserted against the Term Agent or any of its Related Persons in any matter
relating to or arising out of, in connection with or as a result of any Loan
Document or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by the Term Agent or any of its Related Persons under or with respect
to any of the foregoing.

 

(c)           To the extent required by any applicable law, the Term Agent may
withhold from any payment to any Term Lender under a Loan Document an amount
equal to any applicable withholding tax.  If the IRS or any other Governmental
Authority asserts a claim that the Term Agent did not properly withhold tax from
amounts paid to or for the account of any Term Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding tax with respect to a
particular type of payment, or because such Term Lender failed to notify the
Term Agent or any other Person of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), or the Term Agent reasonably determines that it was required to
withhold taxes from a prior payment but failed to do so, such Term Lender shall
promptly indemnify the Term Agent fully for all amounts paid, directly or
indirectly, by the Term Agent as tax or otherwise, including penalties and
interest, and together with all expenses incurred by the Term Agent, including
legal expenses, allocated internal costs and out-of-pocket expenses.  The Term
Agent may offset against any payment to any Term Lender under a Loan Document,
any applicable withholding tax that was required to be withheld from any prior

 

47

--------------------------------------------------------------------------------



 

payment to such Term Lender but which was not so withheld, as well as any other
amounts for which the Term Agent is entitled to indemnification from such Term
Lender under this Section 7.8(c).

 

7.9          Resignation.

 

(a)           The Term Agent may resign at any time by delivering notice of such
resignation to the Term Lenders and the Borrowers, effective on the date set
forth in such notice or, if no such date is set forth therein, upon the date
such notice shall be effective in accordance with the terms of this
Section 7.9.  If the Term Agent delivers any such notice, the Required Lenders
shall have the right to appoint a successor Term Agent.  If, after 30 days after
the date of the retiring Term Agent’s notice of resignation, no successor Term
Agent has been appointed by the Required Lenders that has accepted such
appointment, then the retiring Term Agent may, on behalf of the Term Lenders,
appoint a successor Term Agent from among the Term Lenders.  Each appointment
under this clause (a) shall be subject to the prior consent of the Borrowers,
which may not be unreasonably withheld but shall not be required during the
continuance of an Event of Default.  No Disqualified Lender may be appointed
Term Agent.

 

(b)           Effective immediately upon its resignation, (i) the retiring Term
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Term Lenders shall assume and perform all of the duties of
the Term Agent until a successor Term Agent shall have accepted a valid
appointment hereunder, (iii) the retiring Term Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Term Agent was, or because such Term Agent had been, validly acting as
the Term Agent under the Loan Documents and (iv) subject to its rights under
Section 7.3, the retiring Term Agent shall take such action as may be reasonably
necessary to assign to the successor Term Agent its rights as Term Agent under
the Loan Documents.  Effective immediately upon its acceptance of a valid
appointment as the Term Agent, a successor Term Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Term Agent under the Loan Documents.

 

7.10        Release of Collateral or Borrowers.  Each Term Lender hereby
consents to the release and hereby directs the Term Agent to release (or, in the
case of clause (b)(ii) below, release or subordinate) the following:

 

(a)           any Borrower from its Obligations if all of the Stock and Stock
Equivalents of such Person are sold or transferred in a transaction permitted
under the Loan Documents (including pursuant to a waiver or consent); and

 

(b)           any Lien held by the Term Agent for the benefit of the Secured
Parties against (i) any Collateral that is sold, transferred, conveyed or
otherwise disposed of by a Borrower in a transaction permitted by the Loan
Documents (including pursuant to a waiver or consent), and (ii) all of the
Collateral and all Borrowers, upon (A) payment and satisfaction in full in
immediately available funds of all of the Term Loan and all other Obligations,
(B) deposit of cash collateral (or other arrangements reasonably acceptable to
the Term Agent) with respect to all contingent Obligations, in amounts and on
terms and conditions and with parties satisfactory to the Term Agent and each
Indemnitee that is, or may be, owed such Obligations (excluding contingent
indemnification Obligations as to which no claim has been asserted) and (C) to
the extent requested by the Term Agent, receipt by the Term Agent and the
Secured Parties of

 

48

--------------------------------------------------------------------------------



 

liability releases from the Borrowers each in form and substance reasonably
acceptable to the Term Agent.

 

Each of the Term Lenders hereby directs the Term Agent, and the Term Agent
hereby agrees, upon receipt of at least five (5) Business Days’ advance notice
from the Borrower Representative, to execute and deliver or file such documents
and to perform other actions reasonably necessary to effect such releases when
and as directed in this Section 7.10.

 

ARTICLE VIII.
MISCELLANEOUS

 

8.1          Amendments and Waivers.

 

(a)           No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Term Agent, the Required Lenders (or by the Term Agent with the
consent of the Required Lenders), and the Borrowers, and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Term Lenders directly affected
thereby (or by the Term Agent with the consent of all the Term Lenders directly
affected thereby), in addition to the Term Agent and the Required Lenders (or by
the Term Agent with the consent of the Required Lenders) and the Borrowers, do
any of the following:

 

(i)            postpone or delay any date fixed for, or reduce or waive, any
scheduled installment of principal or any payment of interest, fees or other
amounts (other than principal) due to the Term Lenders (or any of them)
hereunder or under any other Loan Document (for the avoidance of doubt, (x) the
waiver of a Default or Event of Default or the waiver of the imposition of
increased interest pursuant to Section 1.3(c) shall not constitute a reduction
of interest for purposes hereof and (y) mandatory prepayments pursuant to
Section 1.6(b) may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

 

(ii)           reduce the principal of, or the rate of interest specified herein
or the amount of interest payable in cash specified herein on the Term Loan, or
of any fees or other amounts payable hereunder or under any other Loan Document
(for the avoidance of doubt, the waiver of a Default or Event of Default or the
waiver of the imposition of increased interest pursuant to Section 1.3(c) shall
not constitute a reduction of interest for purposes hereof);

 

(iii)          amend or modify Section 1.8 in any manner that would alter the
order of treatment or the pro rata sharing of payments required thereby;

 

(iv)          amend this Section 8.1 or change (x) the term “Required Lenders”
or (y) the percentage of Term Lenders which shall be required for the Term
Lenders to take any action hereunder;

 

(v)           discharge the Borrowers from their payment Obligations under the
Loan Documents, permit any assignment of such obligations, or release all or
substantially all of the Collateral, except as otherwise may be provided in this
Agreement or the other Loan Documents;

 

49

--------------------------------------------------------------------------------

 

(vi)          subordinate (x) all or substantially all of the Liens granted
pursuant to the Loan Documents or (y) the Obligations, in each case other than
as otherwise permitted hereunder;

 

(vii)         extend or increase any Term Lender’s any commitments to lend to
Borrowers; or

 

(viii)        (x) release all or substantially all of the value of the Guaranty
Agreement (provided that the Term Agent may, without the consent of any Term
Lender, release any Guarantor (or all or substantially all of the assets of a
Guarantor) that is sold or transferred (other than to any Loan Party) in
compliance with Section 5.2 or Section 7.1(b)) or (y) release any Borrower from
the Guaranty Agreement without the written consent of each Term Lender;

 

it being agreed that all Term Lenders shall be deemed to be directly affected by
an amendment or waiver of the type described in the preceding clauses
(iv) through (viii).

 

(b)           No amendment, waiver or consent shall, unless in writing and
signed by the Term Agent, in addition to the Required Lenders or all Term
Lenders directly affected thereby, as the case may be (or by the Term Agent with
the consent of the Required Lenders or all the Term Lenders directly affected
thereby, as the case may be), affect the rights or duties of the Term Agent
under this Agreement or any other Loan Document.  Notwithstanding anything to
the contrary contained in this Section 8.1, the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto.

 

(c)           Notwithstanding anything to the contrary contained in this
Section 8.1, the Term Agent and the Borrowers may amend or modify this Agreement
and any other Loan Document to (i) cure any ambiguity, omission, defect or
inconsistency therein, or (ii) grant a new Lien for the benefit of the Secured
Parties, extend an existing Lien over additional Property for the benefit of the
Secured Parties or join additional Persons as Borrowers.

 

(d)           If any Term Lender does not consent to a proposed amendment,
waiver, consent or release with respect to any Loan Document that has been
approved by the Term Agent, then the Term Agent or the Borrowers may, at the
Borrowers’ sole expense and effort, upon notice to such Term Lender and the Term
Agent, require such Term Lender to assign and delegate, without recourse, all of
its interests, rights (other than its existing rights to payments pursuant to
Section 9.1 or Section 9.2) and obligations under this Agreement and the related
Loan Documents to an eligible assignee (determined in accordance with
Section 8.9(b)) that shall assume such obligations (which assignee may be
another Term Lender, if a Term Lender accepts such assignment); provided that:

 

(i)            the Borrowers shall have paid to the Term Agent the assignment
fee (if any) specified in Section 8.9(c);

 

(ii)           such Term Lender shall have received payment of an amount equal
to the outstanding principal of its portion of the Term Loan, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts); and

 

(iii)          such assignment does not conflict with applicable Requirements of
Law.

 

50

--------------------------------------------------------------------------------



 

A Term Lender shall not be required to make any such assignment if, prior
thereto, as a result of a waiver by such Term Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment cease to apply.

 

8.2          Notices.

 

(a)           Addresses.  All notices and other communications required or
expressly authorized to be made by this Agreement shall be given in writing,
unless otherwise expressly specified herein, and (i) addressed to the address
set forth on Schedule 8.2 hereof (as such address may be updated from time to
time by providing written notice to the other parties hereto in accordance with
this Section 8.2(a)), (ii) posted to any E-System approved by or set up by or at
the direction of the Term Agent or (iii) addressed to such other address as
shall be notified in writing (A) in the case of the Borrowers and the Term
Agent, to the other parties hereto and (B) in the case of all other parties, to
the Borrower Representative and the Term Agent.  Transmissions made by
electronic mail to the Term Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of the Term Agent
applicable at the time and previously communicated to the Borrower
Representative, and (z) if receipt of such transmission is acknowledged by the
Term Agent.

 

(b)           Effectiveness.  (i) All communications described in clause
(a) above and all other notices, demands, requests and other communications made
in connection with this Agreement shall be effective and be deemed to have been
received (A) if delivered by hand, upon personal delivery, (B) if delivered by
overnight courier service, one (1) Business Day after delivery to such courier
service, (C) if delivered by mail, three (3) Business Days after deposit in the
mail, (D) if delivered by facsimile (other than to post to an E-System pursuant
to clause (a)(ii) above), upon sender’s receipt of confirmation of proper
transmission, and (E) if delivered by posting to any E-System, on the later of
the Business Day of such posting and the Business Day access to such posting is
given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to the
Term Agent pursuant to Article I shall be effective until received by the Term
Agent.

 

(ii)           The posting, completion and/or submission by any Borrower of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Borrowers that any representation, warranty, certification or
other similar statement required by the Loan Documents to be provided, given or
made by a Borrower in connection with any such communication is true, correct
and complete except as expressly noted in such communication or E-System.

 

(c)           Each Term Lender shall notify the Term Agent in writing of any
changes in the address to which notices to such Term Lender should be directed,
of addresses of its Lending Office, of payment instructions in respect of all
payments to be made to it hereunder and of such other administrative information
as the Term Agent shall reasonably request.

 

8.3          Electronic Transmissions.

 

(a)           Authorization.  Subject to the provisions of Section 8.2(a), each
of the Term Agent, the Term Lenders, each Borrower and each of their Related
Persons, is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein.  Each Borrower and
each Secured Party hereto acknowledges and agrees

 

51

--------------------------------------------------------------------------------



 

that the use of Electronic Transmissions is not necessarily secure and that
there are risks associated with such use, including risks of interception,
disclosure and abuse and each indicates it assumes and accepts such risks by
hereby authorizing the transmission of Electronic Transmissions.

 

(b)           Signatures.  Subject to the provisions of Section 8.2(a),
(i)(A) no posting to any E-System shall be denied legal effect merely because it
is made electronically, (i) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (B) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirements of Law governing such subject matter, (ii) each such posting that
is not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which the Term
Agent, each Secured Party and each Borrower may rely and assume the authenticity
thereof, (iii) each such posting containing a signature, a reproduction of a
signature or an E-Signature shall, for all intents and purposes, have the same
effect and weight as a signed paper original and (iv) each party hereto or
beneficiary hereto agrees not to contest the validity or enforceability of any
posting on any E-System or E-Signature on any such posting under the provisions
of any applicable Requirements of Law requiring certain documents to be in
writing or signed; provided, however, that nothing herein shall limit such
party’s or beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.

 

(c)           Separate Agreements.  All uses of an E-System shall be governed by
and subject to, in addition to Section 8.2 and this Section 8.3, the separate
terms, conditions and privacy policy posted or referenced in such E-System (or
such terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by the
Term Agent and Borrowers in connection with the use of such E-System.

 

(d)           LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC
TRANSMISSIONS SHALL BE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE TERM
AGENT, ANY TERM LENDER OR ANY OF THEIR RELATED PERSONS WARRANTS THE ACCURACY,
ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS OR ELECTRONIC TRANSMISSION AND
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN.  NO WARRANTY OF ANY
KIND IS MADE BY THE TERM AGENT, ANY TERM LENDER OR ANY OF THEIR RELATED PERSONS
IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS.  Each of
the Borrowers, each other Borrower executing this Agreement and each Secured
Party agrees that the Term Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

 

8.4          No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Term Agent or any Term Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  No course of dealing
between any

 

52

--------------------------------------------------------------------------------



 

Borrower, any Affiliate of any Borrower, the Term Agent or any Term Lender shall
be effective to amend, modify or discharge any provision of this Agreement or
any of the other Loan Documents.

 

8.5          Costs and Expenses.  Any action taken by any Borrower under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Term Agent or Required Lenders, shall be at the expense of such
Borrower, and neither Term Agent nor any other Secured Party shall be required
under any Loan Document to reimburse any Borrower or any Subsidiary of any
Borrower therefor except as expressly provided therein.  In addition, the
Borrowers agree to pay or reimburse upon demand: (a) Term Agent for all
reasonable and documented fees, disbursements, out-of-pocket costs and expenses
(including reasonable travel expenses) incurred by it or any of its Related
Persons in connection with the investigation, development, preparation,
documentation, negotiation, syndication, execution, interpretation, monitoring
or administration of, any modification of any term of or termination of, any
Loan Document, any commitment or proposal letter therefor, any other document
prepared in connection therewith or the consummation, monitoring and
administration of any transaction contemplated herein or therein, in each case
including Attorney Costs of Term Agent, background checks and similar expenses
and, subject to any limitations contained in Section 4.9, the cost of
environmental audits, field examinations, Collateral audits and appraisals,
(b) Term Agent for all reasonable costs and expenses incurred by it or any of
its Related Persons in connection with field examinations and Collateral
examinations (which shall be reimbursed, in addition to the out-of-pocket costs
and expenses of such examiners), in each case, subject to any limitations
contained in Section 4.9, (c) Term Agent and each Term Lender and their
respective Related Persons for all costs and expenses incurred in connection
with (i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement, protection or
preservation of any right or remedy under any Loan Document, any Obligation,
with respect to the Collateral or any other related right or remedy (including,
without limitation, any efforts to preserve, protect, collect, or enforce the
Collateral) or (iii) the commencement, defense, conduct of, intervention in, or
the taking of any other action with respect to, any proceeding (including any
bankruptcy or insolvency proceeding) related to any Borrower, any Subsidiary of
any Borrower, Loan Document, Obligation or related transaction (or the response
to and preparation for any subpoena or request for document production relating
thereto), including Attorney Costs of Term Agent, and (d) fees and disbursements
of Attorney Costs of one (1) law firm on behalf of all Term Lenders (in addition
to Attorney Costs for Term Agent) incurred in connection with any of the matters
referred to in clause (c) above.

 

8.6          Indemnity.

 

(a)           Each Borrower agrees to indemnify, hold harmless and defend Term
Agent, each Term Lender and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Obligation (or the repayment thereof), the use or intended use of the proceeds
of the Term Loan or any securities filing of, or with respect to, any Borrower,
(ii) any commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of any Borrower or any
Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of

 

53

--------------------------------------------------------------------------------



 

securities or creditors (and including legal fees in any case), whether or not
any such Indemnitee, Related Person, holder or creditor is a party thereto, and
whether or not based on any securities or commercial law or regulation or any
other Requirements of Law or theory thereof, including common law, equity,
contract, tort or otherwise relating to the transactions contemplated hereby or
(iv) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Borrower shall have any liability under this Section 8.6 to any
Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall have
any liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability has resulted (x) primarily from
the bad faith, gross negligence or willful misconduct of such Indemnitee, as
determined by a court of competent jurisdiction in a final non-appealable
judgment or order, (y) from a claim brought by any Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
non-appealable judgment in its favor on such claim as determined by a court of
competent jurisdiction, or (z) from a claim not involving an act or omission of
any Borrower and that is brought by an Indemnitee against another Indemnitee
(other than against the Term Agent in its capacity as such).  Furthermore, each
of the Borrowers and each other Borrower executing this Agreement waives and
agrees not to assert against any Indemnitee, and shall cause each other Borrower
to waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person other than to the extent such liability has resulted
primarily from the bad faith, gross negligence or willful misconduct of such
Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.  Without limiting the provisions of
Section 9.1, this Section 8.6(a) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(b)           Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Borrower or any Related Person of any Borrower or any
actual, alleged or prospective damage to property or natural resources or harm
or injury alleged to have resulted from any Release of Hazardous Materials on,
upon or into such property or natural resource or any property on or contiguous
to any Real Estate of any Borrower or any Related Person of any Borrower,
whether or not, with respect to any such Environmental Liabilities, any
Indemnitee is a mortgagee pursuant to any leasehold mortgage, a mortgagee in
possession, the successor-in-interest to any Borrower or any Related Person of
any Borrower or the owner, lessee or operator of any property of any Related
Person through any foreclosure action, in each case except to the extent such
Environmental Liabilities (i) are incurred solely following foreclosure by Term
Agent or following Term Agent or any Term Lender having become the
successor-in-interest to any Borrower or any Related Person of any Borrower and
(ii) are attributable solely to acts of such Indemnitee.

 

8.7          Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any Property in favor of any Borrower or any other
Person or against or in payment of any Obligation.  To the extent that any
Secured Party receives a payment from any Borrower, from any other Borrower,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

54

--------------------------------------------------------------------------------



 

8.8          Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Term Lender shall be
subject to the provisions of Section 8.9, and provided further that neither of
the Borrowers nor any other Borrower may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Term
Agent and each Term Lender.

 

8.9          Assignments and Participations; Binding Effect.

 

(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrowers and the Term Agent and when the Term
Agent shall have been notified by each Term Lender that such Term Lender has
executed it.  Thereafter, it shall be binding upon and inure to the benefit of,
but only to the benefit of, the Borrowers (except for Article VII), the Term
Agent, each Term Lender and their respective successors and permitted assigns. 
Except as expressly provided in any Loan Document (including in Section 7.9 and
Section 8.9), none of the Borrowers, any other Borrower, any Term Lender or the
Term Agent shall have the right to assign any rights or obligations hereunder or
any interest herein, and any assignment in contravention of the foregoing shall
be null and void.

 

(b)           Right to Assign.  Each Term Lender may sell, transfer, negotiate
or assign (a “Sale”) all or a portion of its rights and obligations hereunder
(including all or a portion of the Term Loan owing to it) to (i) any existing
Term Lender, (ii) any Affiliate or Approved Fund of any existing Term Lender or
(iii) any other Person (that is not a natural Person) acceptable to the Term
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower Representative (which acceptance shall not be unreasonably withheld and
shall be deemed to have been given, other than with respect to a purported
assignment to a Disqualified Lender, unless an objection is delivered to the
Term Agent in writing within ten (10) Business Days after a notice of a proposed
Sale is delivered to the Borrower Representative); provided, however, that
(w) the aggregate commitment and/or outstanding principal amount (determined as
of the effective date of the applicable Assignment) of the portion of the Term
Loan subject to any such Sale shall be in a minimum amount of $1,000,000 and
increments of $500,000 in excess thereof, unless such Sale is made to an
existing Term Lender or an Affiliate or Approved Fund of any existing Term
Lender, is of the assignor’s (together with its Affiliates and Approved Funds)
entire interest in such facility or is made with the prior consent of Term
Agent, (x) such Sales shall be effective only upon the acknowledgement in
writing of such Sale by the Term Agent, and (y) interest and fees accrued prior
to and through the date of any such Sale may not be assigned.  Without limiting
the foregoing, no Sale shall be made to (i) a Borrower or an Affiliate of a
Borrower, (ii) a holder of Subordinated Indebtedness or an Affiliate of such a
holder or (iii) a Disqualified Lender.

 

(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to the Term Agent an Assignment via an electronic settlement system
designated by the Term Agent (or, if previously agreed with the Term Agent, via
a manual execution and delivery of the Assignment) evidencing such Sale,
together with any existing Term Note subject to such Sale (or any affidavit of
loss therefor acceptable to the Term Agent), any tax forms required to be
delivered pursuant to Section 9.1 and payment of an assignment fee in the amount
of $3,500 to the Term Agent, unless waived or reduced by the Term Agent;
provided, that (i) if a Sale by a Term Lender is made to an Affiliate or an
Approved Fund of such assigning Term Lender, then no assignment fee shall be due
in connection with such Sale, and (ii) if a Sale by a Term Lender is made to an
assignee that is not an Affiliate or Approved Fund of such assignor Term Lender,
and concurrently to one or

 

55

--------------------------------------------------------------------------------



 

more Affiliates or Approved Funds of such assignee, then only one assignment fee
of $3,500 shall be due in connection with such Sale (unless waived or reduced by
the Term Agent).  Upon receipt of all the foregoing, and conditioned upon such
receipt and, if such Assignment is made in accordance with clause (iii) of the
first sentence of Section 8.9(b), upon the Term Agent (and the Borrower
Representative, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Term Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

 

(d)           Effectiveness.  Subject to the recording of an Assignment by the
Term Agent in the Register pursuant to Section 1.4(b), (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Term
Lender, (ii) any applicable Term Note shall be transferred to such assignee
through such entry and (iii) the assignor thereunder shall, to the extent that
rights and obligations under this Agreement have been assigned by it pursuant to
such Assignment, relinquish its rights (except for those surviving the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Term Lender’s rights and obligations under the
Loan Documents, such Term Lender shall cease to be a party hereto).

 

(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 8.9, each Term Lender may grant a security interest in,
or otherwise assign as collateral, any of its rights under this Agreement,
whether now owned or hereafter acquired (including rights to payments of
principal or interest on the Term Loan), to (i) any federal reserve bank
(pursuant to Regulation A of the Federal Reserve Board), without notice to the
Term Agent or (ii) any holder of, or trustee for the benefit of the holders of,
such Term Lender’s Indebtedness or equity securities, by notice to the Term
Agent; provided, however, that no such holder or trustee, whether because of
such grant or assignment or any foreclosure thereon (unless such foreclosure is
made through an assignment in accordance with clause (b) above), shall be
entitled to any rights of such Term Lender hereunder and no such Term Lender
shall be relieved of any of its obligations hereunder.

 

(f)            Participants and SPVs.  In addition to the other rights provided
in this Section 8.9, each Term Lender may, (i) with notice to the Term Agent,
grant to an SPV the option to make all or any part of the Term Loan that such
Term Lender would otherwise be required to make hereunder (and the exercise of
such option by such SPV and the making of the Term Loan pursuant thereto shall
satisfy the obligation of such Term Lender to make such Term Loan hereunder) and
such SPV may assign to such Term Lender the right to receive payment with
respect to any Obligation and (ii) without notice to or consent from the Term
Agent or the Borrowers, sell participations to one or more Persons in or to all
or a portion of its rights and obligations under the Loan Documents (including
all its rights and obligations with respect to the Term Loan); provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (x) no such SPV or participant shall have a commitment,
or be deemed to have made an offer to commit, to make any portion of the Term
Loan hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Term Lender hereunder, (y) such Term
Lender’s rights and obligations, and the rights and obligations of the Borrowers
and the Secured Parties towards such Term Lender, under any Loan Document shall
remain unchanged and each other party hereto shall continue to deal solely with
such Term Lender, which shall remain the holder of the Obligations in the
Register, except that (A) each such participant and SPV shall be entitled to the
benefit of Article IX, but, with respect

 

56

--------------------------------------------------------------------------------



 

to Section 9.1, only to the extent such participant or SPV delivers the tax
forms such Term Lender is required to collect pursuant to Section 9.1(f) (which
tax forms will be delivered to the participating Term Lender) and then only to
the extent of any amount to which such Term Lender would be entitled in the
absence of any such grant or participation, except for any increase in such
amount resulting from a change in law occurring after such grant or
participation and (B) each such SPV may receive other payments that would
otherwise be made to such Term Lender with respect to the portion of the Term
Loan funded by such SPV to the extent provided in the applicable option
agreement and set forth in a notice provided to the Term Agent by such SPV and
such Term Lender, provided, however, that in no case (including pursuant to
clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (z) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such Term
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Term Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (i) and (ii) of
Section 8.1(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in clause (iv) of Section 8.1(a).  No
party hereto shall institute (and the Borrowers shall cause each other Borrower
not to institute) against any SPV grantee of an option pursuant to this clause
(f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Term Lender having designated an SPV as such agrees to indemnify each
Indemnitee against any Liability that may be incurred by, or asserted against,
such Indemnitee as a result of failing to institute such proceeding (including a
failure to be reimbursed by such SPV for any such Liability).  The agreement in
the preceding sentence shall survive the payment in full of the Obligations. 
Each Term Lender that sells a participation or grants an option to an SPV
pursuant to this Section 8.9(f) shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each such participant or SPV and the principal amounts (and
stated interest) of each such participant’s or SPV’s interest in the Term Loan
or other obligations under the Loan Documents (the “Participant
Register”); provided that no Term Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
SPV or participant or any information relating to an SPV’s or participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Term Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation or option for all purposes of this Agreement notwithstanding any
notice to the contrary.  For the avoidance of doubt, the Term Agent (in its
capacity as Term Agent) shall have no responsibility for maintaining a
Participant Register.

 

8.10        Non-Public Information; Confidentiality.

 

(a)           Non-Public Information.  Term Agent and each Term Lender
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Borrowers and their Affiliates and agrees to
use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws.

 

57

--------------------------------------------------------------------------------



 

(b)           Confidential Information.  Each Term Lender and Term Agent agrees
to maintain, in accordance with its customary practices, the confidentiality of
information obtained by it pursuant to any Loan Document, except that such
information may be disclosed (i) with the Borrower Representative’s consent,
(ii) to Related Persons, funding sources and investment committees of such Term
Lender, or Term Agent, as the case may be, that are advised of the confidential
nature of such information and are instructed to keep such information
confidential in accordance with the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 8.10 or (B) available to such Term
Lender or Term Agent or any of their Related Persons, as the case may be, from a
source (other than any Borrower) not known by them to be subject to disclosure
restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority, (v) to the extent necessary or customary for inclusion
in league table measurements, (vi) (A) on a confidential basis to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or (B) otherwise to the extent
consisting of general portfolio information that does not identify Borrowers,
(vii) to current or prospective assignees, SPVs (including the investors or
prospective investors therein) or participants and to their respective Related
Persons, in each case to the extent such assignees, investors, participants or
Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 8.10 (and such Person may disclose information to
their respective Related Persons in accordance with clause (ii) above),
(viii) to any other party hereto, (ix) to any rating agency (provided that,
prior to any such disclosure, such holder shall make the recipient of such
Confidential Information aware of the confidential nature of the same), and
(x) in connection with the exercise or enforcement of any right or remedy under
any Loan Document, in connection with any litigation or other proceeding to
which such Term Lender or Term Agent or any of their Related Persons is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Borrowers or their Related Persons referring to a Term Lender or
Term Agent or any of their Related Persons.  In the event of any conflict
between the terms of this Section 8.10 and those of any other Contractual
Obligation entered into with any Borrower (whether or not a Loan Document), the
terms of this Section 8.10 shall govern.

 

(c)           Tombstones.  Neither the Term Agent or any Term Lender may publish
advertising material (including press releases) relating to the financing
transactions contemplated by this Agreement using any Borrower’s name, product
photographs, logo or trademark without the prior consent of the Borrower
Representative.

 

(d)           Press Release and Related Matters.  No Borrower shall, and no
Borrower shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Borrower) using the name,
logo or otherwise referring to GACP or of any of its Affiliates, the Loan
Documents or any transaction contemplated therein to which Term Agent is party
without the prior consent of GACP except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with GACP;
provided, that no such consultation shall be required with respect to required
SEC disclosures.

 

(e)           Distribution of Materials to Term Lenders.  The Borrowers
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Borrowers hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Term Agent, and made available, to the
Term Lenders by posting such Borrower Materials on an E-System.

 

58

--------------------------------------------------------------------------------



 

The Borrowers authorize Term Agent to download copies of their logos from its
website and post copies thereof on an E-System.

 

(f)            Material Non-Public Information.  The Borrowers hereby agree that
if either they, any parent company or any Subsidiary of the Borrowers has
publicly traded equity or debt securities in the U.S., they shall (and shall
cause such parent company or Subsidiary, as the case may be, to) (i) identify in
writing, and (ii) clearly and conspicuously mark such Borrower Materials that
contain only information that is publicly available or that is not material for
purposes of U.S. federal and state securities laws as “PUBLIC”. The Borrowers
agree that by identifying such Borrower Materials as “PUBLIC” or publicly filing
such Borrower Materials with the Securities and Exchange Commission, then Term
Agent and the Term Lenders shall be entitled to treat such Borrower Materials as
not containing any MNPI for purposes of U.S. federal and state securities laws.
The Borrowers further represent, warrant, acknowledge and agree that the
following documents and materials shall be deemed to be PUBLIC, whether or not
so marked, and do not contain any MNPI: (A) the Loan Documents, including the
schedules and exhibits attached thereto, and (B) administrative materials of a
customary nature prepared by the Borrowers or Term Agent.  Before distribution
of any Borrower Materials, the Borrowers agree to execute and deliver to Term
Agent a letter authorizing distribution of the evaluation materials to
prospective Term Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

 

8.11        Set-off; Sharing of Payments.

 

(a)           Right of Setoff.  Each of Term Agent, each Term Lender and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Borrower), at any time and from time to time during the continuance of any Event
of Default and to the fullest extent permitted by applicable Requirements of
Law, to set off and apply any and all deposits (whether general or special, time
or demand, provisional or final) at any time held and other Indebtedness, claims
or other obligations at any time owing by Term Agent, such Term Lender or any of
their respective Affiliates to or for the credit or the account of any Borrower
or any other Borrower against any Obligation of any Borrower now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured.  No
Term Lender shall exercise any such right of setoff without the prior consent of
Term Agent or Required Lenders. Each of Term Agent and each Term Lender agrees
promptly to notify the Borrower Representative and Term Agent after any such
setoff and application made by such Term Lender or its Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights under this Section 8.11 are in addition
to any other rights and remedies (including other rights of setoff) that Term
Agent, the Term Lenders, their Affiliates and the other Secured Parties, may
have.

 

(b)           Sharing of Payments, Etc.  If any Term Lender, directly or through
an Affiliate or branch office thereof, obtains any payment of any Obligation of
any Borrower (whether voluntary, involuntary or through the exercise of any
right of setoff or the receipt of any Collateral or “proceeds” (as defined under
the applicable UCC) of Collateral) other than pursuant to Section 8.9 or
Article IX and such payment exceeds the amount such Term Lender would have been
entitled to receive if all payments had gone to, and been distributed by, the
Term Agent in accordance with the provisions of the Loan Documents, such Term
Lender shall purchase in cash from other Term Lenders such participations in
their Obligations as necessary for such Term Lender to share such excess payment
with such Term Lenders to ensure such payment is applied

 

59

--------------------------------------------------------------------------------



 

as though it had been received by the Term Agent and applied in accordance with
this Agreement (or, if such application would then be at the discretion of the
Borrowers, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Term Lender in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Term Lender without interest
and (ii) such Term Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such Term
Lender were the direct creditor of the applicable Borrower in the amount of such
participation.

 

8.12        Counterparts; Facsimile Signature.  This Agreement may be executed
in any number of counterparts and by different parties in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

 

8.13        Severability.  The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

 

8.14        Captions.  The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

8.15        Independence of Provisions.  The parties hereto acknowledge that
this Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters, and
that such limitations, tests and measurements are cumulative and must each be
performed, except as expressly stated to the contrary in this Agreement.

 

8.16        Interpretation.  This Agreement is the result of negotiations among
and has been reviewed by counsel to Borrowers, the Term Agent, each Term Lender
and other parties hereto, and is the product of all parties hereto. 
Accordingly, this Agreement and the other Loan Documents shall not be construed
against the Term Lenders or the Term Agent merely because of the Term Agent’s or
the Term Lenders’ involvement in the preparation of such documents and
agreements.  Without limiting the generality of the foregoing, each of the
parties hereto has had the advice of counsel with respect to Sections 8.18 and
8.19.

 

8.17        No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and legal benefit of the Borrowers, the Term Lenders and
the Term Agent, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.  Neither the Term Agent nor any Term Lender shall have
any obligation to any Person not a party to this Agreement or the other Loan
Documents.

 

60

--------------------------------------------------------------------------------

 

8.18        Governing Law and Jurisdiction.

 

(a)           Governing Law.  THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, ITS VALIDITY, INTERPRETATION,
CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION, ANY
CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF
AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) BUT WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)           Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO EXECUTING THIS
AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS; PROVIDED THAT
NOTHING IN THIS AGREEMENT SHALL LIMIT THE RIGHT OF THE TERM AGENT TO COMMENCE
ANY PROCEEDING IN THE FEDERAL OR STATE COURTS OF ANY OTHER JURISDICTION TO THE
EXTENT THE TERM AGENT DETERMINES THAT SUCH ACTION IS NECESSARY OR APPROPRIATE TO
EXERCISE ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.  THE PARTIES HERETO
(AND, TO THE EXTENT SET FORTH IN ANY OTHER LOAN DOCUMENT, EACH OTHER BORROWER)
HEREBY IRREVOCABLY WAIVE ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT ANY OF THEM MAY NOW
OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
JURISDICTIONS.

 

(c)           Service of Process.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER
DOCUMENTS AND OTHER SERVICE OF PROCESS OF ANY KIND AND CONSENTS TO SUCH SERVICE
IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN THE UNITED STATES OF AMERICA WITH
RESPECT TO OR OTHERWISE ARISING OUT OF OR IN CONNECTION WITH ANY LOAN DOCUMENT
BY ANY MEANS PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, INCLUDING BY THE
MAILING THEREOF (BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE
ADDRESS OF THE DESIGNATED BORROWER SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN
SUCH MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN).  EACH PARTY HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.

 

(d)           Non-Exclusive Jurisdiction.  NOTHING CONTAINED IN THIS
SECTION 8.18 SHALL AFFECT THE RIGHT OF THE TERM AGENT OR ANY TERM LENDER TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE

 

61

--------------------------------------------------------------------------------



 

REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY BORROWER IN ANY OTHER JURISDICTION.

 

8.19        Waiver of Jury Trial.  THE PARTIES HERETO, TO THE EXTENT PERMITTED
BY LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY.  THIS
WAIVER APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE.

 

8.20        Entire Agreement; Release; Survival.

 

(a)           THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY BORROWER AND ANY TERM LENDER OR ANY OF THEIR
RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR FORM,
PURPOSE OR EFFECT OTHER THAN THE FEE LETTER.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

(b)           Execution of this Agreement by the Borrowers constitutes a full,
complete and irrevocable release of any and all claims which each Borrower may
have at law or in equity in respect of all prior discussions and understandings,
oral or written, relating to the subject matter of this Agreement and the other
Loan Documents.  In no event shall any party hereto be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each party
hereto hereby waives, releases and agrees not to sue upon any such claim for any
special, indirect, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(c)           (i) Any indemnification or other protection provided to any
Indemnitee pursuant to this Section 8.20, Sections 8.5 (Costs and Expenses) and
8.6 (Indemnity) and Article VII (Term Agent) and Article IX (Taxes and Yield
Protection) and (ii) the provisions of Section 7.1 of the Security Agreement, in
each case, shall (x) survive the payment in full of all Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

 

8.21        Patriot Act.  Each Term Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Term Lender to identify each Borrower in accordance with the Patriot
Act.

 

62

--------------------------------------------------------------------------------



 

8.22        Additional Waivers.

 

(a)           The Obligations are the joint and several obligation of each
Borrower. To the fullest extent permitted by applicable law, the obligations of
each Borrower shall not be affected by (i) the failure of any Secured Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Borrower under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Term Agent or any other Secured Party.

 

(b)           The obligations of each Borrower shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Borrower hereunder shall
not be discharged or impaired or otherwise affected by the failure of the Term
Agent or any other Secured Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Borrower or that would otherwise operate as a discharge of
any Borrower as a matter of law or equity (other than the indefeasible payment
in full in cash of all the Obligations).

 

(c)           To the fullest extent permitted by applicable law, each Borrower
waives any defense based on or arising out of any defense of any other Borrower
or the unenforceability of the Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, other
than the indefeasible payment in full in cash of all the Obligations. The Term
Agent and the other Secured Parties may, at their election, foreclose on any
security held by one or more of them by one or more judicial or non-judicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any other Borrower, or exercise any other right or remedy available to them
against any other Borrower, without affecting or impairing in any way the
liability of any Borrower hereunder except to the extent that all the
Obligations have been indefeasibly paid in full in cash.  Each Borrower waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Borrower against
any other Borrower, as the case may be, or any security.

 

(d)           Upon payment by any Borrower of any Obligations, all rights of
such Borrower against any other Borrower arising as a result thereof by way of
right of subrogation, contribution, reimbursement, indemnity or otherwise shall
in all respects be subordinate and junior in right of payment to the prior
indefeasible payment in full in cash of all the Obligations.  In addition, any
indebtedness of any Borrower now or hereafter held by any other Borrower is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations, and, so long as an Event of Default has occurred and is
continuing, no Borrower will demand, sue for or otherwise attempt to collect any
such indebtedness.  If any amount shall erroneously be paid to any Borrower on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Borrower, so long

 

63

--------------------------------------------------------------------------------



 

as an Event of Default has occurred and is continuing, such amount shall be held
in trust for the benefit of the Secured Parties and shall forthwith be paid to
the Term Agent to be credited against the payment of the Obligations, whether
matured or unmatured, in accordance with the terms of this Agreement and the
other Loan Documents.  Subject to the foregoing, to the extent that any Borrower
shall, under this Agreement as a joint and several obligor, repay any of the
Obligations constituting a portion of the Term Loan made to another Borrower
hereunder or other Obligations incurred directly and primarily by any other
Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers.  As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101 (31)
of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

 

8.23        Creditor-Debtor Relationship.  The relationship between the Term
Agent, and each Term Lender, on the one hand, and the Borrowers, on the other
hand, is solely that of creditor and debtor.  No Secured Party has any fiduciary
relationship or duty to any Borrower arising out of or in connection with, and
there is no agency, tenancy or joint venture relationship between the Secured
Parties and the Borrowers by virtue of, any Loan Document or any transaction
contemplated therein.

 

8.24        Actions in Concert.  Notwithstanding anything contained herein to
the contrary, each Term Lender hereby agrees with each other Term Lender that no
Term Lender shall take any action to protect or enforce its rights against any
Borrower arising out of this Agreement or any other Loan Document (including
exercising any rights of setoff) without first obtaining the prior written
consent of the Term Agent or Required Lenders, it being the intent of the Term
Lenders that any such action to protect or enforce rights under this Agreement
and the other Loan Documents shall be taken in concert and at the direction or
with the consent of the Term Agent or Required Lenders.

 

8.25        Agency of the Borrower Representative for Each Other Borrower.  Each
Borrower irrevocably appoints the Borrower Representative as its agent for all
purposes relevant to this Agreement, including the giving and receipt of notices
and execution and delivery of all documents, instruments, and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification, or other action which might otherwise be valid or
effective only if given or taken by all or any of the Borrowers or acting
singly, shall be valid and effective if given or taken only by the Borrower
Representative, whether or not any other Borrower joins therein, and the Term
Agent and the Term Lenders shall have no duty or obligation to make further
inquiry with respect to the authority of the Borrower Representative under this
Section 8.25; provided that nothing in this Section 8.25 shall limit the
effectiveness of, or the right of the Term Agent and the Term Lenders to rely
upon, any notice, document, instrument, certificate, acknowledgment, consent,
direction, certification or other action delivered by any Borrower pursuant to
this Agreement.  The Borrower Representative agrees that the Term

 

64

--------------------------------------------------------------------------------



 

Agent, the Term Lenders and their Affiliates may have economic interests that
conflict with those of the Borrower Representative, the other Borrowers, their
respective Subsidiaries and their Affiliates, and none of the Term Agent, the
Term Lenders or their Affiliates has any obligation to disclose any of such
interests to the Borrower Representative, the other Borrowers or any of their
respective Subsidiaries.

 

8.26        Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

ARTICLE IX.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

9.1          Taxes.

 

(a)           Except as otherwise provided in this Section 9.1, each payment by
or on account of any obligation of any Borrower under any Loan Document shall be
made free and clear of all present or future taxes, levies, imposts, deductions,
charges or withholdings imposed by any Governmental Authority and all
liabilities (including penalties, interest, and additions to tax) with respect
thereto (and without deduction for any of them) (collectively, but excluding
Excluded Taxes, the “Taxes”).

 

(b)           If any Taxes shall be required by any Requirements of Law to be
deducted from or in respect of any amount payable under any Loan Document to any
Secured Party (i) such amount shall be increased as necessary to ensure that,
after all required deductions for Taxes are made (including deductions
applicable to any increases to any amount under this Section 9.1), such Secured
Party receives the amount it would have received had no such deductions been
made, (ii) the relevant Borrower shall make such deductions, (iii) the relevant
Borrower shall timely pay the full amount deducted to the relevant taxing
authority or other authority in accordance with applicable Requirements of Law
and (iv) as soon as practicable after

 

65

--------------------------------------------------------------------------------



 

such payment is made, the relevant Borrower shall deliver to Term Agent an
original or certified copy of a receipt evidencing such payment or other
evidence of payment reasonably satisfactory to Term Agent.

 

(c)           In addition, the Borrowers agree to pay, and authorize Term Agent
to pay in their name, any stamp, documentary, excise or property tax, charges or
similar levies imposed by any applicable Requirements of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay by the Borrowers in payment thereof), in each case arising from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document or any transaction contemplated therein (collectively, “Other Taxes”). 
As soon as practicable after the date of any payment of Other Taxes by any
Borrower, the Borrower Representative shall furnish to Term Agent, at its
address referred to in Section 8.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Term Agent.

 

(d)           The Borrowers shall reimburse and indemnify, on a joint and
several basis, within 10 days after receipt of demand therefor (with copy to
Term Agent), each Secured Party for all Taxes and Other Taxes (including any
Taxes and Other Taxes imposed by any jurisdiction on amounts payable under this
Section 9.1) paid by such Secured Party and any Liabilities arising therefrom or
with respect thereto; provided, that the Borrowers shall not be required to
compensate any Secured Party for amounts incurred more than 180 days prior to
the date that such Secured Party notifies such Borrower, in writing of the
amounts and of such Secured Party’s intention to claim compensation thereof.  A
certificate of the Secured Party (or of Term Agent on behalf of such Secured
Party) claiming any compensation under this clause (d), setting forth the
amounts to be paid thereunder and delivered to the Borrower Representative with
copy to Term Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.  In determining such amount, Term Agent and such Secured
Party may use any reasonable averaging and attribution methods.

 

(e)           Any Term Lender claiming any additional amounts payable pursuant
to this Section 9.1 shall use its commercially reasonable efforts (consistent
with its internal policies and Requirements of Law) to change the jurisdiction
of its Lending Office if such a change would reduce any such additional amounts
(or any similar amount that may thereafter accrue) and would not, in the sole
determination of such Term Lender, be otherwise disadvantageous to such Term
Lender, including, for the avoidance of doubt, subjecting such Term Lender to
any unreimbursed cost or expense.

 

(f)            Any Term Lender that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Loan
Document shall deliver to the Borrower Representative and the Term Agent, at the
time or times reasonably requested by the Borrower Representative or the Term
Agent, such properly completed and executed documentation reasonably requested
by the Borrower Representative or the Term Agent as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
any Term Lender, if reasonably requested by the Borrower Representative or the
Term Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by the Borrower Representative or the Term Agent as will
enable the Borrower Representative or the Term Agent to determine whether or not
such Term Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in paragraphs (f)(i), (f)(ii), and
(f)(v) below) shall not be required if in the Term Lender’s reasonable judgment
such completion,

 

66

--------------------------------------------------------------------------------



 

execution or submission would subject such Term Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Term Lender. Notwithstanding the generality of the
foregoing:

 

(i)            Each Non-U.S. Lender Party that, at any of the following times,
is entitled to an exemption from United States withholding tax or is subject to
such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S.
Lender Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (i) and (z) from time to time if requested by the
Borrower Representative or Term Agent (or, in the case of a participant or SPV,
the relevant Term Lender), provide Term Agent and the Borrower Representative
(or, in the case of a participant or SPV, the relevant Term Lender) with two
completed originals of each of the following, as applicable: (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN or W-8BEN-E, as applicable
(claiming exemption from, or a reduction of, U.S. withholding tax under an
income tax treaty) and/or W-8IMY (together with appropriate forms,
certifications and supporting statements and documents, including those for the
beneficial owners) or any successor forms, (B) in the case of a Non-U.S. Lender
Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN or W-8BEN-E, as applicable (claiming exemption from U.S. withholding
tax under the portfolio interest exemption) or any successor form and a
certificate in form and substance acceptable to Term Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to payments to be made to such Non-U.S. Lender Party under the
Loan Documents; provided, however, that no document shall be required under this
clause (C) to the extent the completion, execution, or submission of such
document would, in such Non-U.S. Lender Party’s reasonable judgment, subject it
to any material unreimbursed cost or expense or materially prejudice its legal
or commercial position.

 

(ii)           Each U.S. Lender Party shall (A) on or prior to the date such
U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower Representative or Term Agent
(or, in the case of a participant or SPV, the relevant Term Lender), provide
Term Agent and the Borrower Representative (or, in the case of a participant or
SPV, the relevant Term Lender) with two completed originals of Form W-9
(certifying that such U.S. Lender Party is entitled to an exemption from U.S.
backup withholding tax) or any successor form.

 

(iii)          Each Term Lender having sold a participation in any of its
Obligations or identified an SPV as such to Term Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to Term Agent.

 

(iv)          Nothing in this Section 9.1(f) shall require any U.S. Lender Party
or Non-U.S. Lender Party to provide any documentation that it is not legally
entitled to deliver.

 

67

--------------------------------------------------------------------------------



 

(v)           If a payment made to a Non-U.S. Lender Party would be subject to
United States federal withholding tax imposed by FATCA if such Non-U.S. Lender
Party fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Term Agent and Borrower Representative
any documentation under any Requirements of Law or reasonably requested by Term
Agent or Borrower Representative sufficient for Term Agent or Borrower
Representative to comply with their obligations under FATCA and to determine
that such Non-U.S. Lender has complied with such applicable reporting
requirements.

 

9.2          Increased Costs and Reduction of Return.

 

(a)           If any Term Lender shall have determined that:

 

(i)            the introduction of any Capital Adequacy Regulation;

 

(ii)           any change in any Capital Adequacy Regulation;

 

(iii)          any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof; or

 

(iv)          compliance by such Term Lender (or its Lending Office) or any
entity controlling the Term Lender, with any Capital Adequacy Regulation;

 

affects the amount of capital required or expected to be maintained by such Term
Lender or any entity controlling such Term Lender and (taking into consideration
such Term Lender’s or such entities’ policies with respect to capital adequacy
and such Term Lender’s desired return on capital) determines that the amount of
such capital is increased as a consequence of its loans, credits or obligations
under this Agreement, or if any change of a Requirement of Law subjects a
Secured Party to any Taxes (other than Excluded Taxes, Other Taxes, or Taxes
imposed on or with respect to a payment by or on behalf of a Borrower hereunder)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities, or capital
attributable thereto, then, within thirty (30) days of demand of such Term
Lender (with a copy to the Term Agent), the Borrowers shall pay to such Term
Lender, from time to time as specified by such Term Lender, additional amounts
sufficient to compensate such Term Lender (or the entity controlling the Term
Lender) for such increase or such Taxes; provided, that the Borrowers shall not
be required to compensate any Term Lender for amounts incurred more than 180
days prior to the date that such Term Lender notifies such Borrower, in writing
of the amounts and of such Term Lender’s intention to claim compensation
thereof; provided, further, that if the event giving rise to such increase is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

(b)           Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in a Requirements of Law under subsection (a) above and/or a change
in a Capital Adequacy Regulation under subsection (a) above, as applicable,
regardless of the date enacted, adopted or issued.

 

68

--------------------------------------------------------------------------------



 

9.3          Certificates of Term Lenders.  Any Term Lender claiming
reimbursement or compensation pursuant to this Article IX shall deliver to the
Borrowers (with a copy to the Term Agent) a certificate setting forth in
reasonable detail the amount payable to such Term Lender hereunder and such
certificate shall be conclusive and binding on the Borrowers in the absence of
manifest error.

 

9.4          Effect of Benchmark Transition Event.

 

(a)           Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Term Agent and
the Borrowers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Term Agent has posted such proposed amendment to all Term Lenders and the
Borrowers so long as the Term Agent has not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Term Agent written notice that such Required Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section 9.4 will occur prior to the applicable Benchmark Transition Start
Date.

 

(b)           Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Term Agent will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

(c)           Notices; Standards for Decisions and Determinations. The Term
Agent will promptly notify the Borrower Representative and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Term Agent or Term
Lenders pursuant to this Section 9.4, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 9.4.

 

(d)           Benchmark Unavailability Period. Upon the Borrower
Representative’s receipt of notice of the commencement of a Benchmark
Unavailability Period, interest on the Term Loan shall accrue and be payable at
the Alternative Rate.

 

(e)           Benchmark Replacement Floor.  Notwithstanding anything else
herein, any definition of Benchmark Replacement shall provide that in no event
shall such Benchmark Replacement be less than two percent (2.00%) for purposes
of this Agreement.

 

69

--------------------------------------------------------------------------------

 

ARTICLE X.
DEFINITIONS; OTHER INTERPRETIVE PROVISIONS

 

10.1        Defined Terms.  The following terms have the following meanings:

 

“Accommodation Payment” has the meaning set forth in Section 8.22(d).

 

“Acceptable Appraisal” means, with respect to an appraisal of the Emmis FCC
Licenses, the most recent appraisal of such property received by the Term Agent
(a) from an appraisal company satisfactory to Term Agent, (b) the scope and
methodology (including, to the extent relevant, any sampling procedure employed
by such appraisal company) of which are satisfactory to the Term Agent, and
(c) the results of which are satisfactory to the Term Agent, in each case, in
its discretion.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business, division, or
unit of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combination with another Person.

 

“Activation Notice” has the meaning set forth in Section 4.11(b).

 

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Borrower or of any Subsidiary of any Borrower solely by reason of the provisions
of the Loan Documents.  For purposes of this definition, “control” means the
possession of either (a) the power to vote, or the beneficial ownership of, 10%
or more of the voting Stock of such Person (either directly or through the
ownership of Stock Equivalents) or (b) the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. For the avoidance of
doubt, Emmis Communications Corporation and its subsidiaries shall not be deemed
to be Affiliates solely by reason of actions taken pursuant to the Emmis Radio
Acquisition Agreement and ancillary agreements.

 

“Agent Report” has the meaning set forth in Section 7.5(c).

 

“Agreement” has the meaning specified in the preamble to this Agreement.

 

“Allocable Amount” has the meaning set forth in Section 8.22(d).

 

“Alternative Rate” means, at any date of determination, a rate per annum equal
to the sum of (a) the Prime Rate plus (b) six and one half percent (6.50%).

 

“Anti-Corruption Laws” has the meaning set forth in Section 3.28.

 

“Anti-Money Laundering Laws” has the meaning set forth in Section 3.27.

 

“Applicable Margin” means seven and one half percent (7.50%) per annum.

 

70

--------------------------------------------------------------------------------



 

“Applicable Reference Period” means, at any date of determination, the then most
recent period of four (4) consecutive Fiscal Quarters for which financial
statement have been or are required under Section 4.1 to have been delivered to
the Term Agent.

 

“Approved Fund” means, with respect to any Term Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Term Lender or any Person described in clause (i) above and (b) is
advised or managed by (i) such Term Lender, (ii) any Affiliate of such Term
Lender or (iii) any Person (other than an individual) or any Affiliate of any
Person (other than an individual) that administers or manages such Term Lender.

 

“Assignment” means an assignment agreement entered into by a Term Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 8.9 (with the consent of any party whose consent is required by
Section 8.9), accepted by the Term Agent, substantially in the form of
Exhibit 10.1(a) or any other form approved by the Term Agent.

 

“Attorney Costs” means and includes all reasonable and documented fees and
disbursements of any law firm or other external counsel (including local
counsel, if applicable).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.), as amended.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Term Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than two percent (2.00%), the Benchmark Replacement
will be deemed to be two percent (2.00%)for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement, the spread adjustment, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero), that has been selected by the Term Agent and the
Borrower Representative giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of LIBOR with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii) any
evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes that the Term
Agent decides may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement

 

71

--------------------------------------------------------------------------------



 

and to permit the administration thereof by the Term Agent in a manner
substantially consistent with market practice (or, if the Term Agent decides
that adoption of any portion of such market practice is not administratively
feasible or if the Term Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of
administration as the Term Agent decides is reasonably necessary in connection
with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:

 

(a)           in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(a)           a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

 

(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Term Agent or
the Required Lenders, as applicable, by notice to the Borrower, the Term Agent
(in the case of such notice by the Required Lenders) and the Term Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x)

 

72

--------------------------------------------------------------------------------



 

beginning at the time that such Benchmark Replacement Date has occurred if, at
such time, no Benchmark Replacement has replaced LIBOR for all purposes
hereunder in accordance with Section 9.4 and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
Section 9.4.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of the Borrower as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) other
than a Multiemployer Plan, to which any Borrower incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Borrower Materials” has the meaning specified in Section 8.10(e).

 

“Borrower Representative” means MediaCo in its capacity as set forth in
Section 8.25.

 

“Borrowers” has the meaning specified in the preamble to this Agreement.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)           60% of the appraised value of the Emmis FCC Licenses based on the
most recently delivered Acceptable Appraisal, less

 

(b)           Reserves.

 

“Borrowing Base Certificate” means a certificate of the Borrowers in
substantially the form of Exhibit 4.2(c).

 

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any
funding, conversion, continuation, or payment of the Term Loan, that is also a
day on which dealings in Dollar deposits are carried on in the London interbank
market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Term Lender or of any corporation controlling a Term
Lender.

 

“Capital Expenditures” means, with respect to the Borrowers and their
Subsidiaries for any period, any expenditure in respect of the purchase or other
acquisition of any fixed or capital asset, net of any proceeds or credits
received upon a sale or trade of existing assets.

 

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

 

73

--------------------------------------------------------------------------------



 

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Term Lender or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 360 days.

 

“Change in Control” means that, at any time, (a) one or more Standard General
Controlled Funds fail to own and control, directly or indirectly, fifty-one
percent (51%) or more of the aggregate Voting Power represented by the issued
and outstanding Stock of MediaCo, (b) a majority of the members of the board of
directors of MediaCo do not constitute Continuing Directors, or (c) MediaCo
fails to own and control, directly or indirectly, 100% of the Stock of each
Borrower and any other direct or indirect Subsidiary of MediaCo formed or
acquired after the Closing Date free and clear of all Liens (other than the
Liens in favor of the Term Agent pursuant to the Loan Documents).

 

“Closing Date” means November 25, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all Property and interests in Property and proceeds thereof
now owned or hereafter acquired by any Borrower, upon which a Lien in favor of
the Term Agent, on behalf of itself, the Term Lenders and the other Secured
Parties, is granted, purported to be granted or otherwise exists, in each case,
to secure the Obligations, whether under this Agreement or under any Collateral
Document.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages (if any), each Control Agreement, and all other security agreements,
pledge agreements, patent security agreements, copyright security agreements,
trademark security agreements, lease assignments, guaranties and other similar
agreements, and all amendments, restatements, modifications or supplements
thereof or thereto, by or between any one or more of any Borrower

 

74

--------------------------------------------------------------------------------



 

and the Term Agent for the benefit of the Term Agent, the Term Lenders and other
Secured Parties now or hereafter delivered to the Term Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC or comparable law) against any such Person as debtor in favor of the
Term Agent for the benefit of the Term Agent, the Term Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

 

“Communications Act” means the Communications Act of 1934, as amended, and any
similar or successor Federal statute, and the rules and regulations of the FCC
or any other similar or successor agency thereunder.

 

“Communications Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by a Governmental Authority (including the FCC)
relating in any way to the use of radio frequency spectrum or the offering or
provision of video, communications, telecommunications or information services
(including the Communications Act).

 

“Competitor” means (i) any competitor of any Loan Party that is an operating
company directly and primarily engaged in the same or a substantially similar
line of business as such Loan Party and (ii) any customer and supplier of any
Loan Party (other than any customer or supplier that is a bank, financial
institution, other institutional lender or an affiliate thereof).

 

“Compliance Certificate” means a certificate of the Borrowers in substantially
the form of Exhibit 4.2(b).

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial position, cash flows, or operating results of such Person and
its Subsidiaries.

 

“Consolidated EBITDA” means, with respect to any Person and its Subsidiaries on
a Consolidated basis for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining
Consolidated Net Income for such period, the sum of (i) Consolidated Interest
Expense for such period, (ii) income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization expense for such period,
(iv) any extraordinary non-cash charges for such period, (v) any other non-cash
charges for such period (but excluding any non-cash charge in respect of an item
that was included in Consolidated Net Income in a prior period), (vi) unusual or
non-recurring charges, expenses or losses not to exceed fifteen (15%) of
Consolidated EBITDA in any twelve Fiscal Month period (calculated prior to
giving effect to such addbacks and adjustments), and (vii) to the extent paid or
payable in cash, expenses incurred in such period in connection with entering
into (1) Permitted Indebtedness and any amendments thereto, (2) the Emmis Radio
Acquisition, (3) Permitted Acquisitions and (4) this Agreement and any
amendments, waivers or modifications thereto, minus (b) without duplication and
to the extent included in Consolidated Net Income, (i) any cash payments made
during such period in respect of non-cash charges described in clause
(a)(v) taken in a prior period, (ii) benefit for income taxes and (iii) any
unusual or non-recurring gains and any non-cash items of income for such period,
all calculated for MediaCo and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

75

--------------------------------------------------------------------------------



 

“Consolidated Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a)  Consolidated EBITDA, to (b) the sum of (i) Consolidated Interest Expense
paid or payable in cash by Borrowers during such period, plus (ii) all scheduled
principal payments made by Borrowers during such period on account of
Indebtedness (including, without limitation, obligations with respect to Capital
Leases, but excluding all voluntary and mandatory prepayments and all principal
payments made in connection with any revolving credit facility which do not
result in a permanent reduction of such facility), plus (iii) Restricted
Payments paid in cash by MediaCo during such period, in each case determined in
accordance with GAAP to the extent applicable, plus (iv) Unfinanced Capital
Expenditures paid in cash by Borrowers during such period, plus (v) the
aggregate amount (but not less than $0) of federal, state, local and foreign
income taxes paid in cash by Borrowers during such period provided that,
notwithstanding anything to the contrary contained herein, solely for the
purpose of calculating the Consolidated Fixed Charge Coverage Ratio for any
period ending prior to the first anniversary of the Closing Date, the amount of
the items set forth in clauses (b)(i) and (b)(ii) above shall be calculated for
the period from the Closing Date through and including the date of determination
and multiplied by a fraction, the numerator of which is 365 and the denominator
of which is the number of days in such period.

 

“Consolidated Interest Expense” means, with respect to any Person and its
Subsidiaries on a Consolidated basis for any period, (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, (b) all interest paid or payable with respect
to discontinued operations, (c) the portion of rent expense under Capital Leases
that is treated as interest in accordance with GAAP, and (d) any losses on
hedging obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk.

 

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of MediaCo and its Subsidiaries, determined on a Consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the MediaCo or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the MediaCo
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the MediaCo or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person:  (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) with
respect to any performance bonds, bonds, bank guaranties issued under bank
facilities or otherwise or other similar instruments, (d) under any Rate
Contracts; (e) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (f) for the
obligations of another Person through any agreement to purchase, repurchase or
otherwise

 

76

--------------------------------------------------------------------------------



 

acquire such obligation or any Property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to maintain the
solvency, financial condition or any balance sheet item or level of income of
another Person.  The amount of any Contingent Obligation shall be equal to the
amount of the obligation so guarantied or otherwise supported or, if not a fixed
and determined amount, the maximum amount so guarantied or supported.

 

“Continuing Director” means (a) any member of the board of directors of MediaCo
who was a director of MediaCo on the Closing Date, and (b) any individual who
becomes a member of the board of directors of MediaCo after the Closing Date if
such individual was approved, appointed or nominated for election to the board
of directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors of MediaCo and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

 

“Control Account” means each deposit account, securities account, or commodities
account now or hereafter owned by the Borrowers, other than an Excluded Account.

 

“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Term Agent,
among the Term Agent, the financial institution or other Person at which such
account is maintained or with which such entitlement or contract is carried and
the Borrower maintaining such account, entitlement or contract, as applicable,
effective to grant “control” (within the meaning of Articles 8 and 9 under the
applicable UCC) over such account to the Term Agent.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with any Person, are treated as a single employer under
Section 414 of the Code.

 

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

“Customary Permitted Encumbrances” means:

 

(a)           Liens imposed by law for taxes, assessments or governmental
charges or levies that are not yet due and payable or are being contested in
compliance with Section 4.7(b);

 

(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the Ordinary Course
of Business and securing obligations that are not overdue by more than 60 days
or which are being contested in good faith and by appropriate proceedings
diligently prosecuted, which proceedings have the

 

77

--------------------------------------------------------------------------------



 

effect of preventing the forfeiture or sale of the Property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained;

 

(c)           pledges and deposits made in the Ordinary Course of Business
(i) in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) to secure bids, tenders, leases
(other than Capital Leases), surety bonds and similar obligations;

 

(d)           Liens (including rights of set off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits permitted
by this Agreement and Liens in favor of collecting banks arising in the Ordinary
Course of Business and pursuant to the UCC;

 

(e)           judgment liens in respect of judgments (other than for payment of
taxes, assessments or other governmental charges) that do not constitute an
Event of Default under Section 6.1(h);

 

(f)            Liens in favor of customs and revenue authorities arising as a
matter of law which secure payment of customs duties in connection with the
importation of goods in the Ordinary Course of Business;

 

(g)           easements, zoning restrictions, rights-of-way, minor defects and
irregularities in title and similar encumbrances on real property imposed by law
or arising in the Ordinary Course of Business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the Ordinary Course of Business of any Borrower or
any Subsidiary;

 

(h)           leases or licenses of Intellectual Property, broadcast tower
space, broadcast subchannels to the extent allowed by law, broadcast spectrum
(except main station licenses and to the extent allowed by law), real estate, or
similar assets entered into in the Ordinary Course of Business which do not
interfere in any material respect with the business of any Borrower or
Subsidiary of a Borrower; and

 

(i)            liens on the unearned portion of insurance premiums, dividends
and loss payments securing the financing of insurance premiums.

 

provided that the term “Customary Permitted Encumbrances” shall not include any
Lien securing Indebtedness.

 

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, including, but not limited to, any allocation of assets among newly
divided limited liability companies in connection with any division or plan of
division under Delaware law (or any comparable event under a different
jurisdiction’s laws), including but not limited to, Section 18-217 of the
Delaware Limited Liability Company Act.

 

“Disqualified Lenders” means (i) those Persons who are Competitors and (ii) any
known Affiliate of any Person referred to in clause (i) above that is readily
identifiable as such on the basis of such Affiliate’s name; provided that an
Affiliate of a Competitor shall not include any

 

78

--------------------------------------------------------------------------------



 

such Affiliate that is primarily engaged in, or that advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which any such Person
referred to in clause (i) above does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such
entity.

 

“Dollars”, “dollars” and “$” each mean lawful money of the United States of
America.

 

“Early Opt-in Election” means the occurrence of:

 

(a)           a determination by the Term Agent or (ii) a notification by the
Required Lenders to the Term Agent (with a copy to the Borrower) that the
Required Lenders have determined that U.S. dollar-denominated syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 9.4 are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and

 

(b)           the election by the Term Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Term Agent of written notice of such election
to the Borrower and the Lenders or by the Required Lenders of written notice of
such election to the Term Agent.

 

“Early Termination Fee” shall have the meaning specified in Section 1.7(c)(i).

 

“Early Termination Fee Event” shall have the meaning specified in
Section 1.7(c)(i).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution in clauses (a) or (b) of this definition and is
subject to consolidated supervision of its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” mean any public administrate authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail, or otherwise to or from an E-System.

 

“Emmis FCC Licenses” means the main station licenses for the radio broadcast
stations (i) WQHT(FM) New York, New York (FCC Facility ID: 19615) and (ii) WBLS
(FM), New York, New York (FCC Facility ID: 28203).

 

“Emmis Radio Acquisition” means the Acquisition by SG Broadcasting LLC of all of
the Class B Common Stock of MediaCo Holding Inc. pursuant to the Emmis Radio
Acquisition Agreement, which Acquisition will be consummated on the Closing
Date.

 

79

--------------------------------------------------------------------------------

 

“Emmis Radio Acquisition Agreement” means the Contribution and Distribution
Agreement, dated as of June 28, 2019, by and among Emmis Communications
Corporation, MediaCo Holding Inc. and SG Broadcasting LLC.

 

“Emmis Radio Seller” means Emmis Communications Corporation, an Indiana
corporation.

 

“Emmis Radio Seller Note” means the Unsecured Convertible Promissory Note dated
as of the Closing Date, made by MediaCo to the Emmis Radio Seller, in the
original principal amount of $5,000,000.

 

“Emmis Radio Seller Note Subordination Agreement” means the Seller Note
Subordination Agreement, dated as of the Closing Date, by and between the Emmis
Radio Seller and the Term Agent.

 

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

 

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Borrower or any Subsidiary of any Borrower as a result of, or related to,
any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Borrower or any Subsidiary
of any Borrower, whether on, prior or after the date hereof.

 

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Borrower, wherever located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means, collectively, any Borrower and any Person under common
control or treated as a single employer with, any Borrower, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal within the meaning of Sections 4203 or 4205 of
ERISA of any ERISA Affiliate from any Multiemployer Plan; (d) with respect to
any Multiemployer Plan, the filing of a notice of reorganization, insolvency or
termination (or treatment of a plan amendment as termination) under
Section 4041A of ERISA; (e) the filing of a notice of intent to terminate a
Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA; (f) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by

 

80

--------------------------------------------------------------------------------



 

the PBGC; (g) the failure to make any required contribution to any Title IV Plan
or Multiemployer Plan when due; (h) the imposition of a Lien under Section 412
or 430(k) of the Code or Section 303 or 4068 of ERISA on any property (or rights
to property, whether real or personal) of any ERISA Affiliate; (i) a written
determination from the Internal Revenue Service or any other Governmental
Authority regarding the failure of a Benefit Plan or any trust thereunder
intended to qualify for tax exempt status under Section 401 or 501 of the Code
or other Requirements of Law to qualify thereunder; (j) a Title IV Plan is in
“at risk” status within the meaning of Code Section 430(i); (k) a Multiemployer
Plan is in “endangered status” or “critical status” within the meaning of
Section 432(b) of the Code; (l) any other event or condition that might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Multiemployer Plan; or (m) the imposition of any material liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.

 

“Escrow Agreement” means that certain Escrow Agreement, dated as of the Closing
Date, by and among MediaCo, SG Broadcasting, the Term Agent and Wilmington
Trust, National Association, as escrow agent.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 6.1.  An Event of
Default shall be deemed to be continuing unless and until such Event of Default
has been waived in accordance with Section 8.1.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property.

 

“Excess Cash Flow” means, for any Fiscal Year of the Borrowers, the excess (if
any) of (a) Consolidated EBITDA for such Fiscal Year over (b) the sum (for such
Fiscal Year) of (i) Consolidated Interest Expense actually paid or payable in
cash by the Borrowers and their Subsidiaries, (ii) scheduled principal
repayments and mandatory prepayments (together with any Early Termination Fee
thereon), to the extent actually made, of the Term Loan pursuant to Section 1.6,
(iii) all income taxes actually paid or payable in cash by the Borrowers and
their Subsidiaries, (iv) Restricted Payments made paid in cash by MediaCo during
such period, (v) Capital Expenditures actually made by the Borrower and its
Subsidiaries in such Fiscal Year, other than any Investment made by the
Borrowers pursuant to Section 5.4(i) and (vi) all voluntary principal
prepayments, to the extent actually made, of the Term Loan pursuant to
Section 1.5(a) (together with any Early Termination Fee thereon).

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Accounts” means, collectively, deposit accounts (a) used as payroll
accounts, trust accounts, accounts used for withholding tax, goods and services
tax, sales tax or payroll tax; provided that, in all cases described in this
definition, such accounts shall be “Excluded Accounts” only to the extent such
accounts are funded by the Borrowers in the Ordinary Course of Business or as
required by applicable law, such accounts are used exclusively for the purposes
intended by such accounts and no other amounts are funded in such accounts,
(b) zero balance

 

81

--------------------------------------------------------------------------------



 

accounts and (c) containing, with average daily balances, less than $100,000 for
any one account and less than $250,000 in the aggregate for all such accounts
over any five (5) consecutive Business Days.

 

“Excluded Rate Obligation” means, with respect to any Loan Party, any Contingent
Obligation under any Rate Contracts if, and to the extent that, all or a portion
of the Guarantee of such Loan Party of, or the grant under a Loan Document by
such Loan Party of a security interest to secure, such Contingent Obligation (or
any guaranty thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Loan Party, or grant by such Loan
Party of a security interest, becomes effective with respect to such Contingent
Obligation.  If a Contingent Obligation under any Rate Contract arises under a
master agreement governing more than one Rate Contract, such exclusion shall
apply to only the portion of such Contingent Obligations that is attributable to
Rate Contracts for which such Guarantee or security interest becomes illegal or
unlawful.

 

“Excluded Tax” means with respect to any Secured Party (a) taxes measured by net
income (including branch profits taxes) and franchise taxes imposed in lieu of
net income taxes, in each case imposed on any Secured Party as a result of a
present or former connection between such Secured Party and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Secured Party having executed, delivered or performed its obligations
or received a payment under, or enforced, any Loan Document, or sold or assigned
any interest in any Loan or Loan Document); (b) U.S. federal withholding taxes
imposed on a Term Lender to the extent that the obligation to withhold amounts
existed on the date that such Person became a “Term Lender” under this Agreement
in the capacity under which such Person makes a claim under Section 9.1(b) or
designates a new Lending Office (in each case, other than pursuant to a request
by any Borrower), except in each case to the extent such Person was entitled
before it designated a new Lending Office, or is a direct or indirect assignee
of any other Secured Party that was entitled, at the time the assignment to such
Person became effective, to receive additional amounts under Section 9.1(b);
(c) taxes that are directly attributable to the failure (other than as a result
of a change in any Requirements of Law) by any Secured Party to deliver the
documentation required to be delivered pursuant to Section 9.1(f), and (d) in
the case of a Non-U.S. Lender Party, any United States federal withholding taxes
imposed on amounts payable to such Non-U.S. Lender Party as a result of such
Non-U.S. Lender Party’s failure to comply with FATCA to establish a complete
exemption from withholding thereunder.

 

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

 

“E-System” means any electronic system approved by the Term Agent, including
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Term Agent, any of
its Related Persons or any other Person, providing for access to data protected
by passcodes or other security system.

 

82

--------------------------------------------------------------------------------



 

“FATCA” means sections 1471, 1472, 1473 and 1474 of the Code and any amended or
successor provisions thereto, the United States Treasury Regulations promulgated
thereunder and published guidance with respect thereto.

 

“FCC” means the Federal Communications Commission, and any successor agency of
the United States government exercising substantially equivalent powers.

 

“FCC License” means any governmental authorization material to the operation of
(i) WQHT(FM) New York, New York (FCC Facility ID: 19615), (ii) WBLS (FM), New
York, New York (FCC Facility ID: 28203) or (iii) any other main station license
owned by a Borrower or Subsidiary thereof, in each case, granted by the FCC
pursuant to the Communications Act, or by any other Governmental Authority
pursuant to Communications Laws, to any Loan Party or assigned or transferred to
any Loan Party pursuant to Communications Laws.

 

“FCC License Holder” means (a) as of the Closing Date, MediaCo WBLS License, LLC
and MediaCo WQHT License, LLC and (b) after the Closing Date, any Subsidiary
that MediaCo designates to hold FCC Licenses.

 

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to the Term Agent on such day on such transactions as determined by
the Term Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

 

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrowers and the Term Agent, as amended from time to time.

 

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrowers
ending on last day of each calendar month.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrowers
ending on last day of each calendar quarter.

 

83

--------------------------------------------------------------------------------



 

“Fiscal Year” means any of the annual accounting periods of the Borrowers ending
on December 31 of each year.

 

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Term Loan and any prior Liens on the Real Estate up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by the Term Agent and the Required Lenders, with deductibles not to exceed
$50,000.

 

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more of the Borrowers or
their Subsidiaries have any liability with respect to any employee or former
employee, but excluding any Foreign Pension Plan.

 

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more of the
Borrowers or their Subsidiaries for their employees or former employees.

 

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not incorporated, organized or otherwise formed under the laws of
the United States, any state thereof or the District of Columbia.

 

“Funds Flow Memorandum” shall have the meaning specified in Section 2.1(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination.  Subject to
Section 10.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

 

“GACP” has the meaning set forth in the preamble to this Agreement.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner,

 

84

--------------------------------------------------------------------------------



 

whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The amount of any Guarantee shall be
deemed to be an amount equal to the lesser of (i) the stated or determinable
amount of the primary payment obligation in respect of which such Guarantee is
made and (ii) the maximum amount for which the guaranteeing Person may be liable
pursuant to the terms of the instrument embodying such Guarantee, unless such
primary payment obligation and the maximum amount for which such guaranteeing
Person may be liable are not stated or determinable, in which case the amount of
the Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by MediaCo in good faith
in consultation with the Term Agent.

 

“Guarantor” means collectively, each Subsidiary of MediaCo that becomes a party
to a Guaranty Agreement, and “Guarantors” means any two or more of them.

 

“Guaranty Agreement” means a guaranty agreement after the Closing Date as
required pursuant to Section 4.13 which shall be in form and substance
satisfactory to the Term Agent, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof and of this
Agreement.

 

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including, without limitation, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

 

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (including earn-out obligations,
but excluding trade payables entered into in the Ordinary Course of Business);
(c) the face amount of all letters of credit issued for the account of such
Person and without duplication, all drafts drawn thereunder and all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments issued by such Person; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property);
(f) all Capital Lease Obligations; (g) the principal balance outstanding under
any synthetic lease, off-balance sheet loan or similar off balance sheet
financing product; (h) all obligations, whether or not contingent, to purchase,
redeem, retire, defease or otherwise acquire for value any of its own Stock or
Stock Equivalents (or any Stock or Stock Equivalent of a direct or indirect
parent entity thereof) prior to the date that is 90 days after the date
specified in clause

 

85

--------------------------------------------------------------------------------



 

(a) of the definition of Termination Date, valued at, in the case of redeemable
preferred Stock, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

 

“Indemnified Matters” has the meaning set forth in Section 8.6(a).

 

“Indemnitees” has the meaning set forth in Section 8.6(a).

 

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” means all rights, title and interests in intellectual
property and industrial property arising under any Requirements of Law and all
IP Ancillary Rights relating thereto, including all Copyrights, Patents,
Trademarks, Internet Domain Names and Trade Secrets.

 

“Interest Payment Date” means the first Business Day of each calendar month,
commencing with December 1, 2019.

 

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirements of Law in or relating to
internet domain names.

 

“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrowers.

 

“Investments” has the meaning set forth in Section 5.4.

 

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

 

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

 

86

--------------------------------------------------------------------------------



 

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

 

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.

 

“Lending Office” means, with respect to any Term Lender, the office or offices
of such Term Lender specified as its “Lending Office” from time to time in
writing to the Borrower Representative and the Term Agent.

 

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions (including brokerage commissions, fees and other
similar compensation), charges, disbursements and expenses (including, without
limitation, (a) Attorney Costs, and (b) those incurred upon any appeal or in
connection with the preparation for and/or response to any subpoena or request
for document production relating thereto), in each case of any kind or nature
(including interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

 

“LIBOR” means, for any day in any calendar month, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1.00%) equal to the three-month
“Libor Rate” as published in The Wall Street Journal on the date that is two
(2) Business Days prior to the first day of such calendar month, or, if such
rate is no longer published in The Wall Street Journal (or The Wall Street
Journal ceases publication), as published by such other widely recognized
provider of interest rate information as selected by the Term Agent in its
reasonable discretion on the date that is two (2) Business Days prior to the
first day of such calendar month.  If no such offered rate exists, such rate
will be the rate of interest per annum, as determined by the Term Agent at which
deposits of Dollars in immediately available funds are offered by major
financial institutions reasonably satisfactory to the Term Agent in the London
interbank market for a three-month period for the applicable principal amount on
such date of determination for the applicable calendar month.  Notwithstanding
the foregoing, in no event shall LIBOR be less than two percent (2.00%).

 

“Lien” means any mortgage, filing, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

 

“Liquidity” means, at any date of determination, the aggregate amount of
unrestricted cash and Cash Equivalents of the Borrowers on deposit in Control
Accounts subject to a Control Agreement.

 

“Loan Documents” means this Agreement, the Guaranty Agreement, the Term Notes,
the Fee Letter, the Collateral Documents, each Subordination Agreement, and all
agreements, documents, instruments and certificates delivered from time to time
to the Term Agent and/or any Term Lender in connection with any of the
foregoing.

 

87

--------------------------------------------------------------------------------



 

“Loan Parties” means the Borrowers and the Guarantors, and “Loan Party” means
any of the foregoing.

 

“Make-Whole Amount” means, with respect to any Early Termination Fee Event that
occurs on or prior to the first anniversary of the Closing Date, the greater of
(a) three percent (3.00%) of the amount of the Term Loan so prepaid or required
to be prepaid, as the case may be, and the (b) result of (i) all interest on the
portion of the Term Loan prepaid or required to be prepaid that would otherwise
have accrued within the twelve (12) month period following the Closing Date
(calculated based on the per annum interest rate (including, for the avoidance
of doubt, the Applicable Margin) applicable to the Term Loan on the date of such
prepayment or required prepayment), minus (ii) actual cash payments of interest
on such portion of the Term Loan paid by the Borrowers from the Closing Date
through the date of such prepayment or required prepayment.

 

“Management Agreement” means that certain Management Agreement, dated as of the
Closing Date, by and between MediaCo and Emmis Operating Company, as in effect
on the Closing Date and as amended, restated, amended and restated, supplemented
or otherwise modified from time to time to the extent permitted hereunder.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means an effect that results in or causes, or would
reasonably be expected to result in or cause, a material adverse change in any
of (a) the financial condition, business, income, assets, operations or Property
of the Borrowers taken as a whole; (b) the ability of the Borrowers taken as a
whole to perform their obligations under any Loan Document; or (c) the validity
or enforceability of any Loan Document or the rights and remedies of the Term
Agent, the Term Lenders and the other Secured Parties under any Loan Document.

 

“Material Contract” means (i) any contract or agreement of the Borrowers or
their respective Subsidiaries set forth on Schedule 3.23 or any Material
Indebtedness Agreement and (ii) any other (a) debt instrument (excluding the
Loan Documents); (b) lease (capital, operating or otherwise), whether as lessee
or lessor thereunder; (c) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Borrower or its Subsidiaries; (d) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(e) collective bargaining agreement; or (f) other contract, agreement,
understanding, or arrangement with a third party; that, as to subsections
(a) through (f) above, loss of which would reasonably be expected to cause a
Material Adverse Effect.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
the Borrowers or any of their respective Subsidiaries equal to or in excess of
the amount of $1,000,000.

 

“MediaCo” has the meaning specified in the preamble to this Agreement.

 

“MNPI” has the meaning set forth in Section 8.10(a).

 

“Moody’s” means Moody’s Investors Services Inc. and any other successor thereto.

 

88

--------------------------------------------------------------------------------



 

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on Real Estate or any interest in Real Estate in favor of the
Term Agent, for the benefit of the Secured Parties.

 

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

 

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

 

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event or transaction, including (i) any
cash received in respect of any non-cash proceeds (including, without
limitation, the monetization of notes receivables), but only as and when
received or (ii) in the case of an Event of Loss, insurance proceeds, proceeds
of a condemnation award or other compensation payments, in each case net of
(b) the sum of (v) all reasonable fees and out-of-pocket expenses (including
appraisals, and brokerage, legal, advisory, banking, title and recording tax
expenses and commissions) paid by any Borrower or a Subsidiary to third parties
(other than Affiliates) in connection with such event, (w) in the case of a sale
or other Disposition of an asset described in Section 1.6(b)(i), income taxes
paid or reasonably estimated by the Borrowers (determined in good faith by a
Responsible Officer of the Borrower Representative, on behalf of all the
Borrowers) to be actually payable within one year of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to subclause (b)(y) exceeds
the amount of taxes actually required to be paid in cash in respect of such
Disposition, the aggregate amount of such excess shall constitute Net Proceeds,
(x) in the case of a sale or other Disposition or Event of Loss described
Sections 1.6(b)(i) or (ii), the amount of all payments required to be made by
any Borrower on any Indebtedness by the terms thereof (other than the
Obligations and any Subordinated Indebtedness) secured by such asset to the
extent the Lien in favor of the holder of such Indebtedness is permitted by
Section 5.1(d); provided that such payments made shall not exceed the lesser of
the amount of cash proceeds received by such Borrower or the aggregate amount of
such Indebtedness, (y) reserves in respect of purchase price adjustments and as
otherwise required under GAAP, and (z) liabilities not assumed by the purchaser
in connection with the Emmis Radio Acquisition.

 

“Non-U.S. Lender Party” means each of each Term Lender, each SPV and each
participant, in each case that is not a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Obligations” means the Term Loan, any Incremental Term Loan and all other
Indebtedness, advances (including, without limitation, any Protective
Overadvances), debts, liabilities, obligations, fees, expenses, the Early
Termination Fee, the Make-Whole Amount, covenants and duties owing by any Loan
Party to any Term Lender, the Term Agent or any other Person required to be
indemnified, that arises under any Loan Document, whether or not for the payment
of money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by

 

89

--------------------------------------------------------------------------------



 

assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired (including, without limitation, the
interest, fees, expenses and other amounts which accrue after the commencement
of any proceeding under the Bankruptcy Code (or other debtor relief law) by or
against any Loan Party or any Affiliates of any Loan Party and whether or not
such amounts are allowed or allowable in whole or in part in any such
proceeding); provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Rate Obligations with respect to such Loan Party.

 

“OFAC” has the meaning set forth in Section 3.27.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

 

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

 

“Other Taxes” has the meaning set forth in Section 9.1(c).

 

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to letters patent
and applications therefor.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation any
successor thereto.

 

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

“Permitted Acquisition” any Acquisition after the Closing Date so long as:

 

(a)           such Acquisition shall be structured as (i) an asset acquisition
by a Borrower, (ii) a merger of the applicable target with and into a Borrower,
with such Borrower as the surviving entity in such merger, or (iii) an
acquisition of all of the Stock of the applicable target by a Borrower;

 

(b)           the Stock or property or assets acquired in such acquisition
relate to a line of business similar to the business of MediaCo or any of its
Subsidiaries engaged in on the Closing Date or reasonably related, ancillary or
complementary thereto;

 

90

--------------------------------------------------------------------------------

 

(c)           within 30 days after (or such later date as may be agreed to by
the Term Agent, in its sole discretion) the date of the consummation of such
Acquisition, each applicable Loan Party and the acquired entity and its
Subsidiaries shall have executed and delivered to the Term Agent, as applicable,
all items in respect of the Stock or property or assets acquired in such
acquisition (and/or the seller thereof) required to be delivered by
Section 4.13;

 

(d)           in the case of an acquisition of the Stock of another Person,
(A) except in the case of the incorporation of a new Subsidiary, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such acquisition and (B) the Stock acquired shall constitute all
of the total Stock of the issuer thereof;

 

(e)           no Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such Acquisition;

 

(f)            any Person or assets or division as acquired in accordance
herewith shall have generated positive cash flow (on an aggregate basis) for the
four (4) quarter period most recently ended prior to the date of such
Acquisition; and

 

(g)           the Borrowers would be in compliance with the financial covenants
under Section 5.22, measured as of the last day of the Applicable Reference
Period at such time (but with Liquidity measured as of the date of, and
immediately after giving effect to, such Acquisition) and determined on a pro
forma basis as if such Acquisition had been incurred on the first day of such
Applicable Reference Period.

 

“Permitted Indebtedness” has the meaning set forth in Section 5.5.

 

“Permitted Liens” has the meaning set forth in Section 5.1.

 

“Permitted Refinancing” means Indebtedness constituting a refinancing, renewal
or extension of Indebtedness permitted under Sections 5.5(c) or 5.5(d) that
(a) has an aggregate outstanding principal amount not greater than the aggregate
principal amount of the Indebtedness being refinanced, renewed or extended,
(b) has a weighted average maturity (measured as of the date of such refinancing
or extension) and maturity no shorter than that of the Indebtedness being
refinanced or extended, (c) is not entered into as part of a sale leaseback
transaction, (d) is not secured by a Lien on any assets other than the
collateral securing the Indebtedness being refinanced or extended, (e) the
obligors of which are the same as the obligors of the Indebtedness being
refinanced, renewed or extended, (f) is otherwise on terms not less favorable
(taken as a whole) to the Borrowers and their Subsidiaries than those of the
Indebtedness being refinanced, renewed or extended, and (g) if the Indebtedness
that is refinanced, renewed, or extended was subordinated in right of payment or
liens to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Term Agent and the Term Lenders
as those that were applicable to the refinanced, renewed, or extended
Indebtedness; provided, however, that such Indebtedness shall not constitute a
“Permitted Refinancing” if, at the time such Indebtedness is incurred, created
or assumed, a Default or Event of Default has occurred and is continuing or
would result therefrom.

 

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

 

91

--------------------------------------------------------------------------------



 

“Prepayment Event” shall have the meaning specified in Section 1.6(b).

 

“Prime Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the greatest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the Term
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Term Agent), (b) the sum of the Federal Funds Effective Rate
on such day plus 0.50%, and (c) 2.00%.  Any change in the Prime Rate due to a
change in any of the rates referred to in the foregoing clauses (a) through
(c) shall be effective from and including the effective date of such change. 
The Prime Rate is a reference rate and not necessarily the lowest interest rate
at which any Term Lender may make loans or other extensions of credit to other
customers.

 

“Pro Rata Percentage” means, as to any Term Lender, with respect to the Term
Loan, the percentage equivalent of the principal amount of the Term Loan held by
such Term Lender, divided by the aggregate principal amount of the Term Loan
held by all Term Lenders.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Protective Overadvance” has the meaning set forth in Section 1.1(d).

 

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates,
including, without limitation, any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.

 

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Borrower or any Subsidiary of any Borrower.

 

“Register” has the meaning set forth in Section 1.4(b).

 

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

 

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

 

92

--------------------------------------------------------------------------------



 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Remedial Action” means all actions under Environmental Laws required to
(a) clean up, remove, treat or in any other way address any Hazardous Material
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Material does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post-remedial monitoring and care with
respect to any Hazardous Material.

 

“Required Lenders” means, as of any date of determination, Term Lenders then
holding more than fifty percent (50%) of the sum of the aggregate unpaid
principal amount of the Term Loan then outstanding; provided that, if at such
time, there are two (2) or more Term Lenders, then Required Lenders shall mean
two (2) or more Term Lenders then holding more than fifty percent (50%) of the
sum of the aggregate unpaid principal amount of the Term Loan then outstanding
(Term Lenders that are Affiliates of one another being considered one Term
Lender for purposes of this proviso).

 

“Requirements of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.

 

“Reserves” means any of the following reserves which the Term Agent deems
necessary, in its sole discretion, to maintain: (i) reserves in respect of
non-appealable judgments, non-interlocutory orders, decrees or arbitration
awards involving in the aggregate a liability of $200,000 or more, (ii) reserves
in respect of fines, penalties or other sanctions from the FCC involving in the
aggregate a liability of $200,000 or more, (iii) reserves in respect of unpaid
payroll taxes and (iv) reserves in respect of all past due rent and other
amounts owing by a Borrower to any landlord.

 

“Responsible Officer” means the chief executive officer, the chief financial
officer, the treasurer, the president or any vice president of a Borrower, or
any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants or delivery of financial
information or certifications of Solvency, the chief financial officer or the
treasurer of a Borrower, or any other officer having substantially the same
authority and responsibility.

 

“Restricted Payments” has the meaning set forth in Section 5.10.

 

“S&P” means Standard & Poor’s Ratings Services LLC and any successor thereto.

 

“Sale” has the meaning set forth in Section 8.9(b).

 

“Sanctioned Person” has the meaning set forth in Section 3.27.

 

93

--------------------------------------------------------------------------------



 

“Sanctions” has the meaning set forth in Section 3.27.

 

“SDN List” has the meaning set forth in Section 3.27.

 

“Secured Party” means the Term Agent, each Term Lender, each other Indemnitee
and each other holder of any Obligation.

 

“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to the Term Agent and
the Loan Parties, made by the Loan Parties in favor of the Term Agent, for the
benefit of the Secured Parties, as the same may be amended, restated and/or
modified from time to time, together with each other security agreement executed
and delivered by any other Loan Party in favor of the Term Agent, for the
benefit of the Secured Parties.

 

“SG Broadcasting” means SG Broadcasting LLC, a Delaware limited liability
company.

 

“SG Broadcasting Subordinated Note” means the Unsecured Convertible Promissory
Note dated as of the Closing Date, made by MediaCo to SG Broadcasting, in the
original principal amount of $6,250,000.

 

“SG Broadcasting Subordinated Note Subordination Agreement” means the
Shareholder Note Subordination Agreement, dated as of the Closing Date, by and
between SG Broadcasting and the Term Agent.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small
capital.  In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

 

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Term Lender to the Term Agent.

 

“Standard General Controlled Fund” means a fund for which Standard General L.P.
is the investment manager (and in that capacity has voting and investment
control of such fund).

 

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

 

94

--------------------------------------------------------------------------------



 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

 

“Subordinated Creditor” means any Person that shall have entered into a
Subordination Agreement with Term Agent, on behalf of the Secured Parties.

 

“Subordinated Indebtedness” means Indebtedness of any Borrower or any Subsidiary
of any Borrower which is subordinated to the Obligations as to right and time of
payment and as to other rights and remedies thereunder in accordance with a
Subordination Agreement, and having such other terms as are, in each case,
satisfactory to the Term Agent.

 

“Subordinated Indebtedness Documents” means all documents evidencing
Subordinated Indebtedness, including, without limitation, each subordinated
promissory note or agreement issued by a Borrower to a Subordinated Creditor,
and each other promissory note, instrument and agreement executed in connection
therewith, all on terms and conditions reasonably acceptable to the Term Agent.

 

“Subordination Agreement” means, collectively (a) the Emmis Radio Seller Note
Subordination Agreement, (b) the SG Broadcasting Note Subordination Agreement
and (c) each other subordination agreement by and among the Term Agent, the
applicable Borrowers, the applicable Subsidiaries of the Borrowers and the
applicable Subordinated Creditor, each in form and substance reasonably
satisfactory to the Term Agent and each evidencing and setting forth the senior
priority of the Obligations over such Subordinated Indebtedness, as the same may
be amended, restated and/or modified from time to time subject to the terms
thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.  Unless otherwise specified, all references herein
to a “Subsidiary” or “Subsidiaries” shall refer to a “Subsidiary” or
“Subsidiaries” of a Borrower.

 

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries and (b) any
Affiliate of a Borrower with which such Borrower files or is eligible to file
consolidated, combined or unitary tax returns.

 

“Tax Returns” has the meaning set forth in Section 3.10.

 

“Taxes” has the meaning set forth in Section 9.1(a).

 

“Term Agent” means GACP in its capacity as administrative agent and collateral
agent for the Term Lenders hereunder, and any successor agent hereunder.

 

“Term Lender” has the meaning set forth in the preamble to this Agreement.

 

“Term Loan” has the meaning set forth in Section 1.1(a).

 

“Term Loan Commitments” means, for any Term Lender, the commitment of such Term
Lender to make its portion of the Term Loan hereunder to the Borrowers,
expressed as an amount

 

95

--------------------------------------------------------------------------------



 

representing the maximum aggregate principal amount of such Term Lender’s
portion of the Term Loan, as such amount may be reduced or increased from time
to time pursuant to the terms of this Agreement.  The initial amount of each
Term Lender’s Term Loan Commitment is set forth in Schedule 1.1 or in the
Assignment pursuant to which such Term Lender assumed its Term Loan Commitment. 
As of the Closing Date, the aggregate Term Loan Commitments are $50,000,000.

 

“Term Note” means a promissory note of the Borrowers payable to a Term Lender in
substantially the form of Exhibit 10.1(b) hereto, evidencing Indebtedness of the
Borrowers under the portion of the Term Loan owing to such Term Lender.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the earliest to occur of (a) November 25, 2024, and
(b) the date on which the maturity of the Term Loan is accelerated or deemed
accelerated.

 

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

 

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirements of Law in or relating to trade
secrets.

 

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirements of Law in or relating to trademarks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

 

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

“UFCA” has the meaning set forth in Section 8.22(d).

 

“UFTA” has the meaning set forth in Section 8.22(d).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Unfinanced Capital Expenditures” means Capital Expenditures to the extent not
financed with the proceeds of equity issuances, capital contributions or
Indebtedness (other than Indebtedness under any revolving credit facility).

 

“United States” and “U.S.” each means the United States of America.

 

“U.S. Lender Party” means each of each Term Lender, each SPV and each
participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

 

96

--------------------------------------------------------------------------------



 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Schedule.

 

10.2        Other Interpretive Provisions.

 

(a)           Defined Terms.  Unless otherwise specified herein or therein, all
terms defined in this Agreement or in any other Loan Document shall have the
defined meanings when used in any certificate or other document made or
delivered pursuant hereto.  The meanings of defined terms shall be equally
applicable to the singular and plural forms of the defined terms.  Terms
(including uncapitalized terms) not otherwise defined herein and that are
defined in the UCC shall have the meanings therein described.

 

(b)           The Agreement.  The words “hereof”, “herein”, “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document as a whole and not to
any particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

 

(c)           Certain Common Terms.  The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced.  The terms “include”, “includes” and “including”
are not limiting and shall be deemed to be following by the phrase “without
limitation.”  The term “Person” shall be construed to include such Person’s
successors and assigns.

 

(d)           Performance; Time.  Whenever any performance obligation hereunder
or under any other Loan Document (other than a payment obligation) shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business
Day.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.” If any provision of this Agreement or any other Loan Document refers
to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

 

(e)           Contracts.  Unless otherwise expressly provided herein or in any
other Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

97

--------------------------------------------------------------------------------



 

(f)            Laws.  References to any statute or regulation may be made by
using either the common or public name thereof or a specific cite reference and
are to be construed as including all statutory and regulatory provisions related
thereto or consolidating, amending, replacing, supplementing or interpreting the
statute or regulation.

 

(g)           Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

(h)           Time of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

10.3        Accounting Terms and Principles.  All accounting determinations
required to be made pursuant hereto shall, unless expressly otherwise provided
herein, be made in accordance with GAAP.  No change in the accounting principles
used in the preparation of any financial statement hereafter adopted by the
Borrowers shall be given effect for purposes of measuring compliance with any
provision of Article V unless the Borrowers and the Term Agent agree to modify
such provisions to reflect such changes in GAAP (and the Borrowers and the Term
Agent agree to negotiate in good faith with respect thereto) and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP.  Notwithstanding anything other
provision contained herein, to the extent any change, adjustment, reversal or
the like that would result in any obligation that, under GAAP as in effect on
the date hereof would not be classified and accounted for as a Capital Lease,
becoming classified and accounted for as a Capital Lease, such change shall be
disregarded for purposes of determining “GAAP” under this Agreement. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary of any
Borrower at “fair value.”

 

10.4        Payments.  The Term Agent may set up standards and procedures to
determine or redetermine the equivalent in Dollars of any amount expressed in
any currency other than Dollars and otherwise may, but shall not be obligated
to, rely on any determination made by any Borrower.  Any such determination or
redetermination by the Term Agent shall be conclusive and binding for all
purposes, absent manifest error.  No determination or redetermination by any
Secured Party or any Borrower and no other currency conversion shall change or
release any obligation of any Borrower or of any Secured Party (other than the
Term Agent and its Related Persons) under any Loan Document, each of which
agrees to pay separately for any shortfall remaining after any conversion and
payment of the amount as converted.  The Term Agent may round up or down, and
may set up appropriate mechanisms to round up or down, any amount hereunder to
nearest higher or lower amounts and may determine reasonable de minimis payment
thresholds.

 

10.5        Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset,

 

98

--------------------------------------------------------------------------------



 

right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and
(b) if any new Person comes into existence, such new Person shall be deemed to
have been organized on the first date of its existence by the holders of its
Stock at such time.

 

[Signature Pages Follow]

 

99

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized Responsible Officers as of the
day and year first above written.

 

 

BORROWERS:

 

 

 

 

 

MEDIACO HOLDING INC., as a Borrower

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

 

 

 

 

MEDIACO WQHT LICENSE LLC, as a Borrower

 

 

 

 

 

By:

MEDIACO HOLDING INC.,

 

 

its sole member and manager

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President, General Counsel
and Secretary

 

 

 

 

 

MEDIACO WBLS LICENSE LLC, as a Borrower

 

 

 

 

 

By:

MEDIACO HOLDING INC.,

 

 

its sole member and manager

 

 

 

 

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President, General Counsel
and Secretary

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------



 

 

GACP FINANCE CO., LLC, as Term Agent

 

 

 

 

 

 

 

 

 

By:

/s/ John Ahn

 

 

Name:

John Ahn

 

 

Title:

Chief Executive Officer

 

 

 

 

 

GACP II, L.P., as a Term Lender

 

 

 

 

 

By:

/s/ John Ahn

 

 

Name:

John Ahn

 

 

Title:

Chief Executive Officer

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------



 

 

HAMNI BANK, as a Term Lender

 

 

 

 

 

By:

/s/ Jay Kim

 

 

Name:

Jay Kim

 

 

Title:

EVP & Regional Chief Banking Officer

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------
